         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 1 of 85 Page ID #:1




          1   THERESA A. KADING (SBN 211469)
              Email: tkading@kadingbriggs.com
          2   BRJANNA L. FRAZIER (SBN 297354)
              Email: bfraziercmkadingbriggs.com
          3   KADING BRlGGS LLP
              100 Spectrum Center Drive, Suite 800
          4   Irvine, California 92618
              Telephone: (949) 450-8040
          5   Facsimile: (949) 450-8033

          6   Attorneys for Defendants
              WELLS FARGO BANK, N.A. and WELLS FARGO &
          7   COMPANY
          8
                                        UNITED STATES DISTRJCT COURT
          9
                           CENTRAL DISTRJCT OF CALIFORNIA- EASTERN DIVISION
         10
         11
              TONIKA NADINE CORA,                        Case No.
         12   individually, and on behalf of all
              others similarly situated,                 [San Bernardino County Superior Court
         13                                              Case No.: CIVDS 1831504]
                               Plaintiff,
         14
                     vs.                                 DEFENDANTS WELLS FARGO BANK,
         15                                              N.A.'S AND WELLS FARGO &
              WELLS FARGO BANK, N.A., a                  COMPANY'S NOTICE OF REMOVAL OF
         16   national association; WELLS                ACTION TO UNITED STATES DISTRICT
              FARGO & COMPANY, a Delaware                COURT PURSUANT TO 28 U.S.C. §§
         17   Corporation; and DOES 1 through            1332(d) AND 1441 (DIVERSITY)
              10, inclusive,
         18                                              Complaint Filed: December 3, 2018
                               Defendants.
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
430219

                                                   NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 2 of 85 Page ID #:2




          1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
          2   CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF AND HER ATTORNEYS OF
          3   RECORD:
          4
          5          PLEASE TAKE NOTICE THAT, based on the following allegations, Defendants
          6   Wells Fargo Bank, N.A. ("Wells Fargo Bank") and Wells Fargo & Company ("WFC")
          7   (together, "Defendants"), hereby remove the state court action described below.
          8
          9   I.     THE STATE COURT ACTION
         10          On December 3, 2018, PlaintiffTonika Nadine Cora ("Plaintiff') commenced a
         11   class action complaint against Defendants in the Superior Court of the State of California
         12   in and for the County of San Bernardino, entitled Tonika Nadine Cora v. Wells Fargo
         13   Bank, NA., et al., as case number CIV DS 1831504. A true and correct copy of the Class
         14   Action Complaint ("Complaint") and Civil Case Cover Sheet is attached hereto as Exhibit
         15   A. True and correct copies of the corresponding summonses, filed on December 3, 2018,
         16   are attached hereto as Exhibit B.
         17          Plaintiff served Defendants with the Complaint and Summons by personal service
         18   on December 20,2018. Copies of Corporation Service Company's Notices of Service of
         19   Process, showing the dates of service, are attached hereto as Exhibit C. This Notice of
         20   Removal is filed within 30 days from the date upon which Defendants were served and is
         21   within the time for removal provided by law. See 28 U.S.C. § 1446(b).
         22          This is a civil action of which this Court has original jurisdiction under 28 U.S.C.
         23   section 1332(d), and is one that may be removed to this Court by Defendants pursuant to
         24   the provisions of28 U.S.C. section 1441, in that it is a class action in which Plaintiff is a
         25
         26
         27
         28
430219                                                      2
                                                   NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 3 of 85 Page ID #:3




          1   citizen of a different state than Wells Fargo Bank\ the putative class has more than 100
          2   members, and the aggregate amount in controversy exceeds the sum of $5,000,000,
          3   exclusive of interest and costs.
          4   II.    REMOVAL PURSUANT TO 28 U.S.C. SECTIONS 1332(d), 1441
          5          A.      Diversity of Citizenship
          6          Federal jurisdiction under the Class Action Fairness Act of 2005 ("CAFA") is
          7   established by showing that the parties satisfy, among other requirements, "minimal
          8   diversity," i.e., that "any member of a class of plaintiffs is a citizen of a State different
          9   from any defendant." 28 U.S.C. § 1332(d)(2)(A); Abrego Abrego v. The Dow Chemical
         10   Co., 443 F.3d 676, 680 (9th Cir. 2006) ("Section 1332(d) thus abandons the complete
         11   diversity rule for covered class actions") (citing Bush v. Cheaptickets, Inc., 425 F.3d 683,
         12   684) (9th Cir. 2005) (noting that 28 U.S.C. § 1332(d) requires only "minimal diversity").
         13   As discussed below, minimal diversity is satisfied in this case because Plaintiff is a citizen
         14   of the State of California and Wells Fargo Bank is a citizen of the State of South Dakota.
         15                  1.     Plaintiff is a Citizen of California
         16          For diversity purposes, citizenship of an individual is determined by the
         17   individual's domicile at the time that the lawsuit is filed. Lew v. Moss, 797 F.2d 747, 749-
         18   50 (9th Cir. 1986). "A person's domicile is her permanent home, where she resides with
         19   the intention to remain or to which she intends to return." Kaneter v. Warner-Lambert
         20   Co., 265 F.3d 853,857 (9th Cir. 2001). As the Ninth Circuit observed in Lew,
         21   determining an individual's domicile "involves a number of factors," including current
         22   residence, place of employment, and other factors such as voting registration and voting
         23   practices, location of personal and real property, location of brokerage and bank accounts,
         24   location of spouse and family, membership in unions and other organizations, driver's
         25   1
                Given that Wells Fargo Bank is a citizen of South Dakota, as described herein, WFC' s
         26   citizenship is immaterial. In addition, however, WFC is a sham defendant that has been
              fraudulently joined. In particular, WFC was not Plaintiffs employer nor was it the
         27   employer of any of the putative class members, as demonstrated by Plaintiffs wage
              statements and W2s which unambiguously identify her employer as Wells Fargo Bank.
         28
430219                                                       3
                                                    NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 4 of 85 Page ID #:4




          1   license and automobile registration, and payment of taxes. Lew, 797 F.2d at 750
          2   (emphases added).
          3          Plaintiffs Complaint alleges that Plaintiff is "a California resident who[ ]worked
          4   for Defendants[ ]in San Bernardino County, California" from "approximately October
          5   2001 to June 2018." See Exhibit A, ,-r 7.
          6          Given that Plaintiff remains a resident of California (even after the termination of
          7   her employment with Wells Fargo Bank), Plaintiff has demonstrated an intent to remain in
          8   the State of California. Defendants are informed and believe that Plaintiff was, and still is,
          9   a citizen of the State of California. Accordingly, for diversity purposes, Plaintiff is a
         10   citizen of California.
         11                 2.         Wells Fargo Bank is a Citizen of South Dakota
         12          Wells Fargo Bank is a national banking association. The citizenship of a national
         13   banking association is governed by 28 U.S. C. section 1348, which states that national
         14   banking associations are "deemed citizens of the States in which they are respectively
         15   located." 28 U.S.C. § 1348 (emphasis added).
         16          Wells Fargo Bank's main office, according to its articles of association, is in Sioux
         17   Falls, South Dakota. Attached hereto as Exhibit Dis a true and correct copy of the
         18   Articles of Association for Wells Fargo Bank, as issued by the Office of the Comptroller
         19   of the Currency, Administrator of National Banks, reflecting that Wells Fargo Bank (at
         20   Article II, § 1) has its main office in Sioux Falls, South Dakota. 2
         21          The Ninth Circuit has unequivocally held that Wells Fargo Bank is a citizen only of
         22   South Dakota for diversity purposes. Rouse v. Wachovia Mortgage, FSB, 3 747 F.3d 707,
         23   709 (9th Cir. 2014) ("under 28 U.S.C. § 1348, a national bank is a citizen only of the state
         24   in which its main office is located'') (emphasis added). In addition, the United States
         25   Supreme Court, after a thorough examination of the historical versions of Section 1348
         26   2
                In the contemporaneously-filed Request for Judicial Notice, Defendants request that the
         27   Court take judicial notice of Wells Fargo Bank's Articles of Association.
              3
                Wachovia Mortgage is now a division of Wells Fargo Bank. Rouse, 747 F.3d at 709.
         28
430219                                                       4
                                                    NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 5 of 85 Page ID #:5




          1   and the existing case law, held that "a national bank, for § 1348 purposes, is a citizen of
          2   the state in which its main office, as set forth in its articles of incorporation, is located."
          3   Wachovia Bankv. Schmidt, 546 U.S. 303, 307 (2006). Wells Fargo Bank's citizenship for
          4   diversity purposes, therefore, is South Dakota- and only South Dakota. Rouse, 747 F.3d
          5   at 715 ("Accordingly, Wells Fargo is a citizen only of South Dakota, where its main office
          6   is located").
          7          Pursuant to this binding authority, Wells Fargo Bank is a citizen only of South
          8   Dakota. As Plaintiff is a citizen of California, CAFA's minimal diversity requirement is
          9   satisfied.
         10          B.       The Putative Class Action Exceeds 100 Members
         11          Federal jurisdiction under CAFA may be invoked where the number of putative
         12   class members exceeds 100. 28 U.S.C. § 1332(d)(5)(B); see also Dart Cherokee Basin
         13   Operating Co., LLCv. Owens ("Dart"), 135 S. Ct. 547,552 (2014).
         14          This case is a wage and hour class action alleging claims on behalf of all current
         15   and former Wells Fargo Bank team members in the State of California who were
         16   employed in non-exempt positions "in the automobile loan division, or similar department
         17   relating to automobile loans and recovery" at any time in the four years prior to the filing
         18   of the Complaint. See Exhibit A, ~ 23. 4 Plaintiff does not specify the exact number of
         19   putative class members, but alleges that the putative class "is estimated to be greater than
         20   100 individuals" and is "so numerous that joinder of all members would be unfeasible and
         21   impractical." Exhibit A,~ 26(a).
         22   4
                Plaintiff also purports to bring this action on behalf of all current and former WFC team
              members in the State of California who were employed in non-exempt positions "in the
         23
              automobile loan division, or similar department relating to automobile loans and
         24   recovery." See Exhibit A,~ 23. As discussed above, Plaintiff was never employed by
              WFC, and WFC is a sham defendant. Accordingly, this analysis is limited to Wells Fargo
         25   Bank employees. Defendants dispute that Plaintiff can represent all non-exempt
         26   California team members who worked in the automobile loan division or "similar"
              department given the requirements for maintaining a class action but, for purposes of this
         27   Notice of Removal, Wells Fargo Bank takes Plaintiffs pleading at its face to determine
              whether CAFA requirements are met.
         28
430219                                                        5
                                                    NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 6 of 85 Page ID #:6




          1          The number of putative class members (current and former California non-exempt
          2   team members who worked in Wells Fargo Bank's auto loan group in the four years prior
          3   to the filing ofPlaintiffs Complaint) exceeds 1,200 individuals, 5 clearly meeting CAFA's
          4   100 class member requirement.
          5          C.     The Amount in Controversy Exceeds $5,000,000
          6          For removal purposes under CAFA, the aggregate amount in controversy must
          7   exceed $5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2)(6). Where the
          8   plaintiffs complaint makes a good-faith demand for monetary relief in a stated sum, that
          9   sum is deemed to be the amount in controversy. 28 U.S.C. § 1446(c)(2). Where, as here,
         10   the complaint does not state the amount in controversy, the defendant's notice of removal
         11   may do so. Dart, 135 S. Ct. at 551 (citing 28 U.S.C. § 1446(c)(2)(A)).
         12          As the U.S. Supreme Court held in Dart, the notice of removal need only plausibly
         13   allege the amount in controversy; the defendant's "short and plain" statement of the
         14   grounds for removal need not contain evidentiary submissions. Dart, 135 S. Ct. at 554.
         15   The Supreme Court also observed that "no antiremoval presumption attends cases
         16   invoking CAFA, which Congress enacted to facilitate adjudication of certain class actions
         17
              5
                Plaintiffs putative class is defined as all California non-exempt team members who
         18
              work or worked in the "automobile loan division; or similar department relating to
         19   automobile loans and recovery" and experienced the alleged wage and hour violations.
              See Exhibit A, ~ 23. Plaintiff further alleges that Defendants "maintained a systematic,
         20   company-wide policy and practice" of failing to pay employees for all hours worked,
         21   failing to promptly pay wages upon separation of employment, failing to provide meal and
              rest breaks, and failing to provide employees with accurate, itemized wage statements in
         22   violation of the California Labor Code, Wage Orders, and Business and Professions Code.
              See Exhibit A,~ 4. While Wells Fargo Bank disputes maintaining any illegal policies and
         23
              disputes that any team member experienced an alleged wage and hour violation, for the
         24   purposes of this removal, Plaintiffs own allegations that Wells Fargo Bank employed
              policies and practices that were applied company-wide supports the inference that
         25   Plaintiffs putative class is alleged to encompass all California non-exempt team members
         26   who worked in the automobile loan division or a similar department during the relevant
              period. Wells Fargo Bank's review of its records shows that it has employed at least
         27   1,200 individuals in non-exempt positions in its auto loans group in California during the
              time period from December 3, 2014 through November 30,2018.
         28
430219                                                    6
                                                 NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 7 of 85 Page ID #:7




          1   filed in federal court." Id. Similarly, the Ninth Circuit has noted that "Congress intended
          2   CAFA to be interpreted expansively." Ibarra v. Manheim Investments, Inc., 775 F.3d
          3   1193, 1197 (9th Cir. 2015) (citing Senate Report on CAFA, S. Rep. 109-14, at p. 42 (Feb.
          4   28, 2005), which counsels that if a federal court is "uncertain" about whether all matters in
          5   controversy exceed $5,000,000, "the court should err in favor of exercising jurisdiction
          6   over the case") (emphasis added)).
          7          The "amount in controversy" is determined by the amount of damages that is the
          8   subject of the action. Kroske v. US. Bank, 432 F.3d 976, 980 (9th Cir. 2005). In other
          9   words, it is "the amount involved in the underlying dispute." Theis Research, Inc. v.
         10   Brown & Bain, 400 F.3d 659, 664 (9th Cir. 2005); see also Rea v. Michaels Stores Inc.,
         11   742 F.3d 1234, 1237 (9th Cir. 2014) ("the general rule is that 'the amount in controversy
         12   is determined from the pleadings as they exist at the time a petition for removal is filed"').
         13          Plaintiff purports to assert 7 causes of action against Defendants on behalf of the
         14   putative class: (i) failure to pay minimum and straight time wages (Labor Code§§ 204,
         15   1194, 1194.2 and 1197); (ii) failure to pay overtime wages (Labor Code§§ 1194 and
         16   1198); (iii) failure to provide meal periods (Labor Code§§ 226.7 and 512); (iv) failure to
         17   authorize and permit rest breaks (Labor Code §226.7); (v) failure to timely pay wages at
         18   termination (Labor Code§§ 201-203); (vi) failure to provide accurate itemized wage
         19   statements (Labor Code§ 226); and (vii) unfair business practices (California Business &
         20   Professions Code§ 17200 et seq.). See Exhibit A, '1!'1!30-90. As demonstrated below in
         21   relation to just a few of the causes of action, the aggregate amount in controversy clearly
         22   exceeds the sum of$5,000,000, exclusive of interests and costs. 6
         23
         24
         25
         26   6
                Wells Fargo Bank's demonstration that the amount in controversy exceeds the
         27   $5,000,000 minimum is not an admission ofliability or concession that Plaintiff is entitled
              to recover this (or any) amount.
         28
430219                                                      7
                                                   NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 8 of 85 Page ID #:8




          1                 1.      Second Cause of Action (Failure to Pay Overtime Wages)
          2          Plaintiff alleges that she and similarly situated team members were "frequently paid
          3   for less than all [of] their work time" and "[s]ome of this unpaid work should have been
          4   paid at the overtime rate." Exhibit A,~ 16 (emphasis added).
          5          Even using a modest assumption of just 24 minutes of overtime per week (or less
          6   than five minutes per day) (Plaintiff will undoubtedly claim more), this single claim
          7   satisfies nearly one-third of CAFA's amount-in-controversy requirement:
          8                 •    24 minutes (0.4 hours) of overtime per week for which Plaintiff contends
          9                      she and the putative class members should have been compensated at
         10                      their overtime rate;
         11                 •    An average of 102 weeks worked per non-exempt team member in a
         12                      relevant position during the four years prior to the filing of Plaintiffs
         13                      Complaint; 7
         14                 •    At least 1,200 members in the putative class; and
         15                 •    An average hourly rate of $20.48/hour, 8 for an overtime rate of
         16                      $30.72/hour.
         17          Using these foundational assumptions, the amount of alleged unpaid overtime "in
         18   controversy" is at least $1,504,051.20 (i.e., 0.4 hours of unpaid overtime wages per team
         19   member per week (x) 102 weeks (x) 1,200 team members (x) $30.72/hour). 9 An amount
         20   is "in controversy" if Plaintiff alleges it and Wells Fargo Bank is forced to defend it. See,
         21
              7
         22     Wells Fargo Bank does not assume that every non-exempt team member worked
              throughout the entire four-year class period. Rather, a review of Wells Fargo Bank's
         23   records indicates that non-exempt employees in California worked, on average, 102 weeks
              in a relevant position over this four-year period.
         24   8
                Plaintiff does not state her hourly wage in the Complaint. A review of Wells Fargo
         25   Bank's records indicates that the average hourly rate for non-exempt team members in the
              putative class was $20.48. The overtime rate would thus be $30.72/hou~ at the time-and-
         26   a-half rate required under Labor Code§ 510 and the California Wage Orders.
              9
         27     Plaintiff also seeks attorneys' fees pursuant to Labor Code section 1194, which would
              push the amount in controversy higher. See Exhibit A, ~ 47.
         28
430219                                                       8
                                                    NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 9 of 85 Page ID #:9




          1   e.g., Kroske, 432 F.3d at 980; Rea, 742 F.3d at 1237 ("the general rule is that 'the amount
          2   in controversy is determined from the pleadings 'as they exist at the time a petition for
          3   removal is filed").
          4                 2.       Third and Fourth Causes of Action (Failure to Provide Meal and
          5                          Rest Periods)
          6          Plaintiff alleges that she and the putative class members were required to "work in
          7   lieu of taking a 30-minute, duty-free meal periods [sic] ... at least once a month" and
          8   "work in lieu of taking 10-minute, paid, duty-free rest periods ... at least once a month."
          9   Exhibit A,~~ 17, 18.
         10          Under California's Labor Code, an employee can recover one hour of pay at the
         11   employee's regular rate of compensation for each work day that a compliant meal and/or
         12   rest period is not provided. See Cal. Labor Code§ 226.7. If neither a required meal
         13   period nor rest period are provided in the same day, the employee potentially may recover
         14   one hour of pay for the missed meal period plus one hour of pay for the missed rest period
         15   (as opposed to one hour for the entire day).
         16          Assuming that half of the putative class members were denied just one compliant
         17   meal period and one compliant rest period every four weeks, and assuming the other half
         18   of the putative class members were denied just one compliant meal period and one
         19   compliant rest period every two weeks (Plaintiff will undoubtedly claim more), and
         20   assuming 102 weeks worked in a relevant position by each non-exempt team member
         21   during the four years prior to the filing of Plaintiffs Complaint, 10 the amount in
         22   controversy relative to Plaintiffs third and fourth causes of action is at least
         23
              10
         24     The California Supreme Court has held that the "additional hour of pay" for failure to
              provide meal and/or rest breaks under Labor Code Section 226.7 constitutes wages, rather
         25   than a penalty. Murphy v. Kenneth Cole Productions, Inc., 40 Cal. 4th 1049, 1114 (2007).
         26   Moreover, "any business act or practice that violates the Labor Code through failure to
              pay wages is, by definition(§ 17200), an unfair business practice," and thus subject to the
         27   UCL's four-year statute of limitations. Cortez v. Purolator Air Filtration Products Co.,
              23 Cal. 4th 163, 178-79 (2000).
         28
430219                                                       9
                                                     NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 10 of 85 Page ID #:10                       Ii




           1   $1,880,064.00 (i.e., (102 I 4 = 25.5 weeks with a meal period violation+ 25.5 weeks with
           2   a rest period violation= 51 weeks (x) 600 members in half of the putative class (x)
           3   average hourly rate of $20.48 per hour)+ (1 02/2 = 51 weeks with a meal period violation
           4   + 51 weeks with a rest period violation= 102 weeks (x) 600 putative class members in the
           5   remaining half of the putative class (x) average hourly rate of $20.48 per hour)).
           6                 3.     Fifth Cause of Action (Waiting Time Penalties)
           7          Under her fifth cause of action, Plaintiff alleges that Wells Fargo Bank "willfully
           8   failed and refused" to pay her and the putative class members all wages due at the time of
           9   discharge, and seeks "waiting time penalties" pursuant to California Labor Code sections
          10   201-203 on behalf of non-exempt team members no longer employed by Wells Fargo
          11   Bank. See Exhibit A,~~ 19, 60-62.
          12          Plaintiffs fifth cause of action is derivative of her second, third and fourth causes
          13   of action. In other words, Plaintiff will undoubtedly contend that just one instance of
          14   failure to pay overtime wages owed, or one failure to provide an adequate meal or rest
          15   period to a then-current and now-former non-exempt team member is enough to trigger a
          16   waiting time penalty for that team member.
          17          Under California Labor Code section 203, an employee can recover a "waiting
          18   time" penalty of up to the equivalent of thirty (30) days of pay. See Cal. Labor Code§
          19   203; see also Mamika v. Barca, 68 Cal. App. 4th 487,494 (Cal. Ct. App. 1998) ("Under
          20   section 203, an employee's rate of pay must be calculated as a daily figure, which can then
          21   be multiplied by the number of days of nonpayment for a maximum of 3 0 days.").
          22   Furthermore, "[s]uit may be filed for these penalties at any time before the expiration of
          23
          24
          25
          26
          27
          28
430219                                                      10
                                                   NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 11 of 85 Page ID #:11




           1   the statute of limitations on an action for the wages from which the penalties arise." Cal.
           2   Labor Code § 203. 11
           3          At least 569 putative class members have left Wells Fargo Bank's employ in the
           4   three-year period preceding the filing of this suit. Accordingly, Plaintiff is seeking 30
           5   days of waiting time penalties on behalf of at least 569 individuals. The amount of
           6   waiting time penalties that Plaintiff seeks on behalf of just one former non-exempt team
           7   member is $4,915.20 (average hourly rate of$20.48 per hour (x) 8 hours per day= daily
           8   wage rate of$163.84 (x) 30 days= $4,915.20). Thus, the aggregate amount of penalties
           9   Plaintiff seeks in connection with her fifth cause of action alone is at least $2,796,7 48.80
          10   (i.e., $4,915.20 per fonner non-exempt California team member (x) at least 569 non-
          11   exempt team members who left Wells Fargo Bank's employ within the three-year
          12   statutory period).
          13                 4.       Summary re: Amount in Controversy
          14          As illustrated above, the amount in controversy for Plaintiffs second, third, fourth,
          15   and fifth causes of action alone is at least $6,180,864 [$1,504,051.20 (overtime wages
          16   allegedly owed)]+ [$1,880,064 (alleged meal and rest period violations)]+
          17   [$2,796,748.80 (alleged waiting time penalties)]. This is more than $1,000,000 over the
          18   jurisdictional minimum of $5,000,000 set forth in 28 U.S.C. section 1332(d)(2).
          19          This amount in controversy does not even include amounts relating to Plaintiffs
          20   first, sixth and seventh causes of action (alleged failure to pay minimum and straight time
          21   wages, alleged failure to provide accurate wage statements, and alleged unfair business
          22   practices, respectively), for which Plaintiff seeks to recover additional damages and
          23   11
                 Unlike the failure to pay overtime wages and failure to provide meal and rest break
          24   claims discussed above, Plaintiffs waiting time penalty claim is subject to a three-year
               statute oflimitations, notwithstanding her UCL claim. See Montecino v. Spherion Corp.,
          25   427 F. Supp. 2d 965, 967-68 (C.D. Cal. 2006) (finding that "it is clear that payments made
          26   under § 203 are penalties, rather than wages," and holding that three-year statute of
               limitations applies, notwithstanding UCL claim); Pineda v. Bank ofAmerica, NA., 50 Cal.
          27   4th 1389, 1402 (2010) ("We thus hold section 203 penalties cannot be recovered as
               restitution under the UCL").
          28
430219                                                      11
                                                    NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 12 of 85 Page ID #:12




           1   penalties. Nor does it include attorneys' fees sought by Plaintiff in connection with the
           2   alleged Labor Code violations. See Exhibit A, pp. 22-24, Prayer for Relief; see also, e.g.,
           3   Lowdermilk v. US. Bank Nat'! Ass 'n, 479 F.3d 994, 1000 (9th Cir. 2007) ("[W]here the
           4   underlying statute authorizes an award of attorneys' fees, either with mandatory or
           5   discretionary language, such fees may be included in the amount in controversy."),
           6   overruled on other grounds as recognized by Rodriguez v. AT & T Mobility Serv. LLC,
           7   728 F.3d 975, 976-77 (9th Cir. 2013).
           8           Therefore, given the foregoing, this Court has original jurisdiction over this action
           9   pursuant to 28 U.S.C. section 1332(d)(2), and removal is proper under 28 U.S.C. section
          10   1441.
          11   III.    PROCESS, PLEADINGS AND ORDERS
          12           The following exhibits are attached to this Notice of Removal:
          13              •   Attached as Exhibit A is a true and correct copy of the Complaint and Civil
          14                  Case Cover Sheet, filed with the Superior Court of the State of California,
          15                  County of San Bernardino on December 3, 2018, and the Notice of Trial
          16                  Setting Conference and Notice of Case Assignment issued by the San
          17                  Bernardino Superior Court on December 7, 2018.
          18              •   Attached hereto as Exhibit B are true and correct copies of the Summonses,
          19                  filed with the Superior Court of the State of California, County of San
          20                  Bernardino on December 3, 2018.
          21              •   Attached hereto as Exhibit C are true and correct copies of Corporation
          22                  Service Company's Notices of Service of Process, showing that Wells Fargo
          23                  Bank and WFC were personally served on December 20, 2018.
          24              •   Attached hereto as Exhibit D is a true and correct copy of the Articles of
          25                  Association for Wells Fargo Bank, National Association, as issued by the
          26                  Office of the Comptroller of the Currency, Administrator of National Banks.
          27              •   Attached hereto as Exhibit Eisa copy of Wells Fargo Bank's Answer to
          28                  Plaintiffs Class Action Complaint, which was served and filed with the
430219                                                       12
                                                    NOTICE OF REMOVAL
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 13 of 85 Page ID #:13



           1                    Superior Court of the State of California in and for the County of San
           2                    Bernardino, on January 18, 2019, prior to the removal of this action.
           3                •   Attached hereto as Exhibit F is a copy ofWFC's Answer to Plaintiffs Class
           4                    Action Complaint, which was served and filed with the Superior Court of
           5                    the State of California in and for the County of San Bernardino, on January
           6                    18, 2019, prior to the removal of this action.
           7          Defendants are informed and believe that Exhibits A, B, E and F constitute all
           8   process, pleadings and orders filed and received by Defendants in this action.

           9          On this or the next business day, notice of this removal is being given to Plaintiff
          10   and to the Clerk of the San Bernardino Superior Court. Copies of these notices are
          11   attached hereto as Exhibits G and H respectively.
          12          The proof of service of the Notice to Adverse Party of Removal will be filed with
          13   this Court immediately after the Superior Court filing is accomplished and the document
          14   is served.
          15
               DATED: January 18, 2019                   KADING BRIGGS LLP
          16
                                                         THERESA A. KADING
          17                                             BRIANNA L. FRAZIER

          18
          19                                             By: Is/ Brianna L. Frazier
                                                                      BRIANNA L. FRAZIER
          20
                                                         Attorneys for Defendants
          21                                             WELLS FARGO BANK, N.A. and WELLS
                                                         FARGO & COMPANY
          22
          23
          24
          25
          26
          27
          28
430219                                                        13
                                                      NOTICE OF REMOVAL
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 14 of 85 Page ID #:14




                                                              EXHIBIT "A"




                  EXHIBIT "A"    •
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 15 of 85 Page ID #:15




i·
'    .

               l        J<:;ane ~99n{S)3};t: 2·t~S:3.4) . .
                    ·   :Jn~!ill f.,Jv.faxqil,ezi (SBN.f-6?41 7)
              2. ; ~:te.~:.f.~~lialt{SBN. ~OlO~O)
                        MOON' ~YJtNG, .A:rG· :· .....
               3 i '_fQ5$_'W1 Se.ven.th.St~;. ~vi~e:r~so,
                 · · ~Los. Mg&Je.~; ,cati£owa9QOJ "l
              :4; ·     11~lt;P.li9ne: :C?T~). 232"'~1~?:
                    ·, F~q$iw..ilet(213}:4~:2:,~_14S              .
              '5. : R~:tn~t:;!(ari'~~meon@mm:u:~,yan:tqa~.com;
                  , · E'.:w~ii :j'qstiri.tnarqtl~Z@.tu:ct:diJY:ap.glaw.ppm
              ·q ' :It~maW ·hlle~J~f~g}J_a:J.i@t;t(Q@,Y®glaw :cgm

             ·s:
                                             S.U!'.ElttdR. eOURT.
                                                            .
                                                        •. ., ..  01':''r$}8TA'rE":oF
                                                                . .    . ..
                                                                      ·-   - . ---
                                                                               -
                                                                                      CAI:inri5RNJ'A.
                                                                                       . .-  - .-   '   ... '   ~·   .   (:   .   -   .



                                                      F.O.R 'IJtE. COUNTY :o:v~SMltE~!<DJJ~O.




            14'                  YS;   '



            · ·... : : WECDs· ;FARGO. BANK .:t{A. a:n lib. al
            lo ~' ~p~t;J~iil.fi.p~fWELLB:,p~(j.o_~~¢.0~~;·tt;
            17          p~l~y.;tu:eiQI1tJio.rntitJn-; ano.:O.QEl'D ·tb!:.<1tt~h ~lO~
                        'l~~t:USfV!2,
            ;_f 8
             l:~·
                      Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 16 of 85 Page ID #:16




                          1

                         ;g; :i. :mm~J2WGUON.~!Im~~~y~~':(~!E~~:f'.:~;_r-;l@:•Jw"t<H•:;\n,;•~r.,~-./§•.;""""'·:-:•''"'''l"'·I/;r,;<m·•~::•·~' l:
                                . ~i ~

                             .~ :· --~&~:·t~S                :~··-·~~···-··.':~···-!.,.... _.~-~~-~~----'"'·-·-·Jt·.:·~···-~·-··.,·-·······~~.-..-.:t-~,.-
                                                                     .-,J;,,. :.,• ..-: •.• _._ .•.•.   _-"! .........                                     ~ ,.~._ --::~.---- ··S!
                                                                                                                                                      .....:.-.......... ,;-...;•.-._......;... -._ ...'"' ••• .,,.:•.• -........._..... ..   •.,.,.__.. -...:........   . .. ·..

                                    '·


                                                 ];;i


                                          £d;iJJi'GiAfi0:&s:;.efDWON ~t;i;:ktDI;el:U:sE.SJ o?A:exro:&',., .....................,. . . ; .......................... 4·
                         'if




           _";-;Si'




                        J,~ :~ '· J:?:iR!l\.:tER.'EQR.REL'IEE-'..,,-,.... .,,.,~., .........-.-.......................-..:•.,.-.........,...........,...................,....,.,.•.,,.,.....,•.,.. ·••····3"··•·:•. •:"'~-···''ll.!J

                       ·1:~ .··,;_i ;,·~P.~~tl i~l\;J.:[;I:g\Y·[~i-~'''·~'~'-'f•:''•.€-x~•:J;;.;,;;::,,.;;_~.,.~.-,..,:~t'"'"".r:;~.w~:.:m:Fn<E"e•;;••;;,o;.,M.;:•:.:-.:<•=,tl;~,~m,, ..,_.,:2~\
                                ·::•;




                       ·';)'{\' i
                       ,~u,




-~_-
  .. .
     - .-.•
         ... -         -~~F~~~~~~~-
                                ,:f-
                                i:




                                ..:   ~




                                L-
                                     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 17 of 85 Page ID #:17

                                                                                                                                                :·.•.,. .·   ··~=:-z.~.,:w~;:;;""~~c·;;,-:-.,____,.,~--·.-,~c-=z;~
                          ·~   ·L?J"....'G~"'~~~~'":$i_._::~::~~~'f"":-~:r."~!~~              ~:~~?.\-:t~~;:-~:~~~"':"~~--·~.-- x·n·
                                                                                                                                       0
... ::::... · -'.-.:f!r                                                                                                                     .
                                 -    'l              ..
                                                                                                                                                                                                                .;::~j

L                                                                                                                                                                                                               .:.:

                                                                                                                                                                                                      ..        ·~
                                                                                                                                                                                                      i•'
                                                                                                                                                                                                                 .,.


                                             l:
                                            :;2: !         s;qppQn oi::Jat~:lik:el~ to..'have eN'i~~!l~·@:ry ~URJ?P:tti!fterra.teasonable:qppi!IIW.J:JI~:i~ :f<tt :(iJftli~t
                                            $. · · inv:estig~tiPJJ gp:q 4J~?cQvery,, al1~~e.s;.f!~ follows;

                                            4.·                                      rNTRODTICTION&P.RELlMINARY:S'tATEMENT
                                            :5.~                    t·       ~iRiainHff'b     .... Rs:this'
                                                                                  . .· .. 11.ffi··           ......... a·
                                                                                                    ... -~- action     ..!t'alfist· D.efendanVWells·
                                                                                                                                              · .. .. Fara-a;,eank
                                                                                                                                                   J·  -·~'··      .N':;~~-,~·
                                                                                                                                                                          ..;\\t~ils
                                                                                                                                                                  • .......... , •• •   ·   ·



                                             (): ' ·. •JY~rgQ:~,;QqP¢I!~f•fP.14 P.Q~~; J; throiigp. 1o: rjl::en~ ;Jt{lr~9: ~:auk-:J~tA"'~W~ils:Eiitgo k
                                             ::t '; ,GQm,l?.?.n~,and D'Q'es:. tthrough '1 Q; areC,:Qu~~th:'elY,lt.e~tett~.C:fliii iW 1 Tiefendan~?-'~:?fQr1Q}~lJf9m1a
                                             8: : : tabov,d6de:VialatiQq~f!Pd. \ln.fi(IT gq,sfu;ass praeiii'ces steinming$'gm;be.f~n,_9J!l~ts·'··tatlote1'6: pay
                                            ·9· , : niinin~Ufll- and ~tt@·~ht ti!n:~ w.~es 1 :failure to.;pqy-overt~Wirw~~s •. f.~ih:itei.1o:P.t.ov.1de·mealp~r~oct~•­
                                           t~X        . ' f}t}lm~ to . atliliotiZ.~ and ·p·ermit"'rest p<::~!~cl~J·firfiw~. to: mAintain :acclirate•recerd§ :gJ'llQW¥'Wqrk~tl
                                           al.. : and .'meai :pet-rod~~ fatJw~·tg ~tilr!ci;l~·~.Pay -~11 wages:·t(i termimite4 ~tn,pJp.y~e~; 'ati~l.fa:Uute:'to;furnrsh
                                           ~;?; :. · i(l;~~w~~~ w.ag~; ~f.J;tetne.nts:.




   ~


   r
   :.         ,l•




                                                       ·, ~ has:-eii·;:iip,on ai:l .tfie.£acfs2arrd ·q~rc:ul.i~st&t¢~s. in;¢tdeiift0' Defendant~~ :b\!.!im~§tfu. Chllt&.roi~.
                                                       :: ;Defendant~. a~~ §.uli>j~c.ttP=:th~''Caflforruatabor,.:c.ed~b. WJ!~~~OJ.:g(:[fS.'is~.u~.a by ~f:In:~usfrial


                                                                    4'.
                                                  "

                                           ~f~~F ;. ·. :~f.P~eP, . ~ ~r.st.~m~tic-~ c.ompany·wide;poli:cy· @4'.P-r~¥ficc;;pf:

                                           ff.':l; ~
       I
        ,.
                                           :~~:
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 18 of 85 Page ID #:18




               ;.:.




,.
       1·':.                               .(a):
i




      j·o..

      Lt


      11.:
     .1'4 J:''




      t~.:




                 l.~ '



     "24.                "miltuJ an.d.:delibel'ate.
      2$···                       '6.

      :26                '@ia,yvfyl cpntluct~..rtofit:ies~practices,; aci.~:·a:nd (.m:ris.~Jo.As,a& de.scrihed hveach JYJ.d ~l ·of th~
      27                 £6regoing paragraphs. gf!·the.e:mp}g'?:e.ror'Elmntiff:and:the,cia~~-- :F.'tlrl~I•: t)~rendants ate
      :~.8'
                                                                                              '2
                                                                  'CLASS':
                                                                  ~"-.
                                                                                ACII:QN
                                                                    •····· . .. ... .........
                                                                                     -~   -     . . COMPLA'INT
                                                                                                    "        .-.
        Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 19 of 85 Page ID #:19




!·
1'.
t
i·
I
I
!




          :.§, .: .Plctmtil£$,3ln¢-c:~ssacy,
                    :-      ..
                         ':-·              ,, ln:otfietto. e·staB!Isksuita9,k:r~.Rt~$~:Ptajjy(;_~§J
                                               ~                              . .. . . .. . . .... PWs!41\J'!tto
                                                                                                    ..       ~
                                                                                                                 :fxr.Sala V...
                                                                                                                 •.·



          m· ; .:Aiifit(itein:S.avings:andJ;;oan AsJor;.fqtJ.P!t(l.Q7.IJ ·~ Q!D~S.d/8.64~:81~,_;tmd:-otliet.~ap,plicaThle law.



                                                                 •.';:


                                  1a,~
                                   ~ .. ,;J.       .A:,;ngffo'fi(JJ bafik,a_sroc1ati:~h {S.oulli:bakota:ccemor~tjq:g)>with:1I$/P.tinctpa]


 i!·                              {b)              ~-'RP?AW~!!l:~nti~"~;:cmil.lJ'Ptm~·bu~in~ss·.ltErtUtaero.lilLcounties througP-_qll.tfh~:
    '
                                                   !S{@e otG.i;i1ifn:rni~~,iinc1uifmgdri San:Bernar~·W:mt+'g~i.Y~: ~g, '
                                                   The:·fonne]j 'eJ11plgy.~J:'9lf!a.iD,t&.; ®it~ :emt~nt~an.:Cflfit ie'>mneJ; empioY,er:
                                                   .                            .                      _.~




         '¥21
                '                                  oJ14~ p,~~tiv~ Cl~ss·., W~lts'Fffii:SP-:B'~?.·:NA. isufih;ed arrd·p~rm:ft!~~t




                                   tq)
                                   \ ·•
                                      ..
    Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 20 of 85 Page ID #:20

"""""'"""'=:"~-~ ·.~~~~=,_.,._~_...m~•'·~~l

                                                                                                                                          J'
                                                                                                                                          I_ ... ,


                                                                                                                                          t~
                                                                                                                                          il~
                                                                                                                                          -~~~
                                                                                                                                          '·~


      ;2,                                                                                                                                 i~
                                                                                                                                          1........:~
                                                                                                                                          ~~
T
                                                                                                                                          f?J
      '3




       8'
      .. ~




     'Il
                                                                                                                                          I
     ';1$,          i'fue·atbet eilJ;Plo,Yees: described i,n.:ilf~·'ci~~~ definitfons'b.eiaw,; WJ~. ~.~,t~tQ'Ui~d,col!ttol~o.:ver their
     t6. ·· ; wages,;)~QJ:n.:~; ~d \;)"qilQ~~, Qcm:ditions\ ·Pl~tifDis inf~rrp.ed:.~nct'h~ir~v~s ailcl thereon aUe,~~·~~




             .. I
          Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 21 of 85 Page ID #:21




                                ils dis:cussed P¥1ow.;,':el!ii!1tiff& ~~p.€mence· workwg- fo.t Pefeiitlailfs wa~ t:;;piqgt ?ui{Ji1ustrat1ve..
            11..•~'                            -x;q..          tJ:ltQu_gbctiit fhe,:stat:u'f:qry p.~tigd? o·ef'endants . ~aue~: to:J?;~tPlatntiff andtli~·-O:lCI$5.·



,.

1

                       .   .                                       '                                                      .

            .1.6 . ~ ancfp,ay fOF~wq;rk·t,il:p.~t~rtli~·jjiifiute; . .Duelg>:,P~~f~b.diitits' tiffie;·round1,ng;,P"l&irmff:and.the C{?SS,



            'l'_:;1n' :~       .·o::n·::<
                                --        Nla'
                                           .  rch)f;.  201'7:
                                                 . _,_ -,-: -.·, ,, . ,,


                                                               'tfuol~g]loufthe sta..tut9.1JJ?-erib'd,,J)efendanfs·'hJtY~tW,tqtigfQ.Iiy
                                                                           ~             .. ·.·                                 .-    -.
                                                                                                                                         iailed::to ;ptoyid¢:
 ·--~---~2L .~El:mfiff.:'ahq.;,the-CJ2:Snyjtl=].:-l:e~tJ:ll)fC.Gtil.i,?Hantme(!i)?@q~;l:):e~enG!ants. re@l'¥lj;put'not:



            ~:i            .
                                pr:qy:iding·-·· ::M~rffinufe\ confinl;lQUS, fJ:P.if Uniutentipte({.- duty;.;fCe~ me<J-1 perlod
                               :···                                                                          .          -      for every fi,v~·hoJ~ts t>f




            ·21 '; ·.much.\vork to qp, ~11'4 ~ills, Qccurred. aU east QI1¢,'(f':a mO.n~-~ :lli~luding ~h;e paJn:>~lod b~gi~g {)h,
            ;~g~ .. F~h~tJ.at')' l:9.,..2.0l:Z aha '.ending,:qnM~ch 4:,;2:oli'lmdthe-p~y:p~rlor;Vhe.~l:ififug on Mar~h '~,-_20,17
                                                                                                        5:           .
                                                                                      CLASS ACftON COMPLAINT
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 22 of 85 Page ID #:22




   l     a.nd en din~ on 'Match J 8~.2017. Defendal).t~ als·o dfd not .ade.quately·iilfoirn Plaintiff and th~
  2.     Class of the.ir right to take a: nwal perio.c! bY the end of the· fifth hour ()f work, or; tt:>r shifts..e;reater
         ~hf!n 10. hQl)f~,   q¥ the eQd of th¢ teri:th.hour of work_ 'Moreover, Defendru~fs ditl not have
  4      ad¢quale written policies or practices _prQviding me.l).l penods tor P1aintiffand the qas.s, 110r did
  5      Defendants -have ·adequ-a.te poxtc.ies or p:nictices regarding
                                                                . .    .
                                                                         the tnn;ing- o_(m€al.:pe1:fo.ds~ Defendants



  7 · · Class were taki11g; their requirec1 meal pedodi;, Acc.ordinfSl:y~ Defendants' ·poHcy ~tld l?rl;l.ctice, was
  8.     to not provide tneat·peti()q$·ta Plaintiff and the Class in cornpli?Uc.e with CaJi.fqrniaJaw.
                  18.
 JO      _a)Ji:l,pennit:Plaintiff and. fue,_ Cl'f\Sl? toiti:IJ_(e tim¢ly .and duty"'-free rest perio\is. 'De:(e1idap.ts

 l1     . regularly,_ but not;alWE!Y~-· .req~ite,d· Plaintiff arid the Glass to ·wq:r,k; i~ exGess. Qffour consecutive

 t2.     hours. a day wlthout 'Defendants authorizing,an4 pel111itti_ng ~heD,l to·~ak¢. -a 10-minute, contin~ous

         ·lfr_id'Utii:iitethijfted~; rest pefiod fOr !'!Very four lrotirS. of Wbrk '(ot major .fracti:ol+ qf:fo1J1'· h9U.tS~! ·at

 14·.    without co.I(lpensq.tip.g_P:i1liDt.iff'ii.rid th~;ClassJor rest:;petip<::l~ that w~re n.ot.iauthbt!ze_d or

 is- ' ~.erm!Jted.      f:ndeed~ Defendants~ required P1aj.Utjff8Jl~:the. Clas.s to workiftll.eu oftakin~ ~ 0-
 16;     mii11ite, paid:, duty--fteerest periods because th'ere was tcio·much work to dQ,                 and (his: occt.m.e_d at


 18.     :N1~rcb: 4, i6J 7 ancbhe pay
                                   . . ..period begb;ming. ,Qn :MarclL5_.·2tu:z
                                         -   -                     -   .        and ending. onMarGh
                                                                                                ..  1~, 2(1.1.7,
                                                                                                      '




 J9      Defendants also did not ~(l~quat~ly inform Plaintiff and. the Class oft~ejr ~~~}Jt to take. a rest




         practfces to ·verify-whether Pl!!.inJiff and 'the ClaSS· w~re tal.W,l~ their· ~e.qlJi.i'ed.resf periods.

         Furtlter,J~ef~ndantS did hot maintain accurate recotds ofempl~yeework-periods,.and tqer~i'9re



 2p.     each·wotk ·peric;>d.
                   .      I
                              Accordi~gly, Defendants' policy ;anq pt~ctice
                                                                    .
                                                                            W<!-5 to·not. authorize and pertrt.it
 27" . Plaintiff and. the class to take re:>,t periods io. compliance, 'vvith California law.


                                                                       6
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 23 of 85 Page ID #:23




    1                19~      'Tft!:·g\Iglio_ut the:statutor.y period,. Defendanl$,WiUf!.JllY failed and refused to timely
   '~.
   ..;
   ..J.     wages~   sfrai_ght tiroe· rvag~s,. oveni.me; wages, meal. peri_od pre¢h]m wag~.s1 PJJ.n rest period

   4

   s                 20.
   6       . Class with ~:pcwat;<;:~ itew,ip;e_d \Vl'tge: statements showing all·i!.PPlici(bl~ :hourly rates, and all ~gr:oss·

   7
   $        90.It.!;.ct ovetliine;ho.urs worked~ correct :wages: for- meal periods that ·were notproviqe(~jn



 10         ·p~tn1itted tp tak~ ht ~c(;ordance with. Califomi~ la,w),       As ·a result,Qf these viola'@'gns c>f Ca:lifor..p.ia
 11         Labor Code §.226fa); Plaintiff !ffiO the. Class: S\lffered injuryoecau,s((, amen~ oth~rthiligs::
 ]2                           (f:l)    tb.e•vioiations 1ed them te believe th:at tbc';\y'W~re not entitled, to be. paid
 :n                                   m1himumwages~ :oy~rth.n·~ :wages,:mealjJ.eno:CLpremhu:p. W,ages:, ?.Od !'est

  1'4· .

 15                                   entitled;
 19,:                         (b)     the violatisns l~d f~~'m- to 'b.elie,ye that they bad.be~n paid ;fue rt:)ih)m:um~
 11
 18-                                  they; were entitled,. e:ven thou.[pttb_e~ lmdJJOJ been~
 19:                          (c)     t!le·violations lea th.em to :belleye; they"were nat .entW~ct to be J?aid
 20,.                                 ·minimum~    overtime, ·meal period pre~~. ;md res:t Period premium               w~es.



                              (q)


 24
 ~5>                          (eJ.
 26                                   oY~ttime~   meal period premium; ·apd re.srpe.riod preniium owe<f to ,thent;
 :27                                   in co$lection with their. e;rnp'ioyment before and dur~ng tlll_s action, and in.

 ;:~fR                                conn~ctio:n With_pr6se.cuting.th1s .actio~,,t4e violations       caused: them to frave

                                                    :CLASS. ACTJQN COMPLA1NT
               Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 24 of 85 Page ID #:24

[a'$.~""'J>~=~....,--•....,.·   , . -~ ,,,,,.,_._••m~l<;l:.-=-=::''"'''''-"''"""cz=:=-=="J=~---'~=,-...--~-•m"'-'"""""'"'-=~""""'~~=--~=""'='"''-~~..,v.·=-=•,.-o"'"""·==-"~



                                                                                                                                                                         r~~



                                                              to·perfor:.g~ matp~rrii:itt.cal C<QtnptJtationsto detennliie the ·amounts ofw~:~.ges'

                                                              owecf t~ tht::lm:,;co~putatiol'IS the)( would not haye_to: ~p_a;ke 1fthe; :W!Ig~~
                                                              statements containeq th~'r~qujX~d aq~1,1ra.te infotma.t{on-;
                                                  (g)         by ~tn~er~atiqg .the W~ges lr.ulY due 'the.m,.tbe yiolations. $:{!:Used th~w tq
                                                              los~.entitl:emelit and/or accrual oftpe,. ;full 1'\:rno~t Q{ $apia) Se"GJJtih(;

                                                              disability, 1memplo)'l11ent; :<~n,d <?the~ &ovetnmerital benefits~
                                                  (h)         the~ w~g~ statement~ 'ipaccurat~ly       undersfated, the-wages, Jlo1,1i"$,_.M<;I Wage

                    :~.                                       nit~~ to \YhiohPlaintiff and the Class. wer~ entitl¢d, :a,p_~ :pl}J:iptiff-imo th~

                    9                                         Class- •vere pa)~ less :t~1~P,. the w~~es and wage dl.tes to '\vhlch they were


                   J1.      'Thu~, Plat!iti;ff-~t:nd. the: C}ass ·are owed the.amounts p1;ovided _fot ill C_qlifomi<~ Lab.or Cdde §

                   j2       :226(e]..
                   J3:                                                 CLASS ACTION ALLEGATIONS
                                         2.1.     Plaintiffbrrngs cerhiin.dailns individu§}ly; t'lS well a~ 0~ bella:llo:f:ea:ch ana all
                   15: ' • other, petsoris:sini:Uarly .situat~i:l~,a:ndtP:u;s,, s.e~b cta_s_s c:ertlficat16h,Ur:tder-Califor:l'lia Cot;le·ofdivil

                   l-~:         Pr0~ednre :§ .~ 82.

                   17                    .'2.2:   .Ali. Cla:im:s alleged herein -arise·-quqer c:aijfgfp:l.~ law fo;cwWch Plaintiff seeks relief
                   18.:.        authonzed-by Califomi'!;l· t'low,
                   19                    .2'J.-   TheJ~l'opos~d       Class consists. of and .is de'fi.n,~d 11s:
                   20                    All:persons Wh9 ·wqrkeg :for any P.~f~ndant in Ga:Iifomia a~ an hour~y7p!bi4; ·nQtt-
                                         ex-empt eru:ployeeat .any time dur'ing the periq4 ·begihning.fout'years before the
 ---~'2-1-
                                         filing .ofthe :iriitiaL. complaint in this action ~in#J 'tJ;~:?.o.11Jfi~:O.. of:thi:s)a.wsuit amt:
                                         who. ar~·Of were· c;!;nplo)(edjn the automobile loan. ~vi~iQ.p,, ·qt sin{ilat
                   ·z~
                                         denartQ::tent r¢la~ing~to gtltO.l'nobile Io·ans ·and recovery.,
                   23
                                         24.      At aU material tirp.e~; ~J?ri~fiffwi;i_~~member- of:tb'e 'Class.
                   '24
                                         25,      l:llg.i.t!tiff @d~na.k~s this. cbncerte.d activity ·to:·iir!p,rov~ ;tl.;t~ W(!:g~s: ~nd w;o.tking
                   '25
                                ;'¢onditioris ofallOass-Members.
                   :26                   26.      There· is aw.e~l-d~,f;lq~a co!'nmtnii'ty· ofinterest 1n the Htfgation and the Gl~s~s
                   27
                                :reac;Ji,r~ ascertainab1e_:
                   28
                                                                                              :g
                                                                            CLASS ACTION COMPLAXNT
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 25 of 85 Page ID #:25




             l                 Ni:Jmerosity: Th,e lllemb~:rl:i· ofth~. Cia·ss (and' each stibcfass? if a·ny) are: so



             3.;

             4                 however; the ·C.la,ss·.'js e$ti,ma,ted lo be gre·alertimn 100 individuals $1d t)ie

             5                 ld~~itity: of-stich.hiembe:rshi.P is -readily ~~~ert~ina:ble' by inspectiqn pf

             6.                Defendants' rec~r-ds.

             7           (b)   Tvpicalit:t; PlaJ:ntiff is:q_milifiedto~ and Will~Jaifly .and adequ~tely P,r<;5~e¢.t
             ~-                the i.Ilterel:its.
                                        .         of e:ach Class Member with \Yhom
                                                                            .. .-  thet~ is a. sb,.;:~fe.d, well-
                                                                                     ~




             9:                defuied ·Gomm.tmity- of interest, and Ef~irttiff·li claims {or d!':fenses,- if any)
            10'.               m:Y'·typical c;>f !l-11 C.las~. Members·•· daims as~ demonstrated herein~
            ll           (c)   Adeq!Jacv:: .Plruntiff is. q'!lalified to, and: w~ll; :fa'4'1y· a:pd ~deqpateiy.protect
                  ''
            i2'                the interests -of each Class Mem,1;>et w!ili whom th¢i:e lS a shared, well-::

           ·n
            14
           -rs·                Member.· ·prail].tit':f~ a.tt<:>D.:Ieys,th¢ pro,ppsea ·cta.Ss counsel1 are versed:ip-

            16                 the rnles, governing
                                                  . Class., action disc·overy,
                                                                             . certifica:tio.n, ?.Tid settteto.ent.

            t'1
            1:8 .

            1:9                .n:~cessari~;r ex:pi:ip,ded fotthe prosecution..of!bis ~cti'o.n :tor :th!! ~ub!!tantial

            2,0                benefit of each Class member.
,. - - .·--2-1.

                               faP: lWd effi_qi~P,t adJ:qdicationof:the controversy,. irw.Ipdll}g pqi,is'iP,'eratibn.
                               O'f:

                               1)      The j.nter~st~. o.Hhe me.mher$. ofthe. Class in: indiYidua!ly
                                       cofitmlling the :ptosectition or defense'.of se~arat~' actibrt~;-
                               2)      The ·extent. an9 n:;t.ture of:ap~ lit_ig,aJ'ioti c,o.nc:et:ning;the cobtrovevey'
                                                                                                                          ~·.:


                                       already cpb:i.rtl.e.nced by or ag~insttnembers .qftlt~ Class;
                               ")
                               -~      The desirability or 'fiP,de_sirabiUty of' cQrtcientr.at1ng the litigation of
                                                              9.
                                             CL-ASS ACTION~ COMPLAINT
        Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 26 of 85 Page ID #:26



                                                                                                                                                                                                     ''
                                                                                                                                                                                                     "




                       ··'

             :)~       ; ':


            :6.;: ;
            7.;·_
                   ~)
              .. ~ ~
            ~&~~:~

           :9..;•
          fO l
          tli
          12 '
          1Jl :                                   .,P~totecte.dL

          Hli                 2'J:~.   Wlier:e~are',.cminrr2p, qu.~~Jl~ o:f'law:;ana::flfct as>.to.:rlle:Olassl(a_q!i-~gch. ®'P.Qlas·s~                                                        tt·
          15! ;: i . any?;that_pr~tQ.qrofu.aJy/Q.Y~J; qye~ftilU$. affe:etlng;;ofilytindivic;Jp,tP,.m~JtiPI'!t~• mQJudlfi;g·w.Iiflout
          lf?i ' · :HQii_~tlQn, wh:~t1t~),;,As :alle;~~d-Iter~i~~, Defenggpt~.IJ~y,~~ .
i'
                                                  Emfeii'fg n~y''OlMs:CM~m.b·e:ts . fot··a:frliours ·worke<\f;: ffig}pdJ~~ P.liriimq:nl
j                  1
          TB. !::                                 w.~~~~:i:.gftat~ht:tU:ne: w~ge~;:and,pvytf!iqri!C..W~~$l:
                   ,·.:

          1~::;·                       (5.5....
                                       ·.,;•
                                                  Fiil~a·to _provide me~l P~ii:qi;lS:t'!P:4.;tJ~ij(tt,(¢at ]eno:d prerffiumwa,g~~;-tq
                   '
          20. ·. :                                :Class ~y~Q.¢!'$j ,•

~~~1L: ol-.~~~-----~€~).}-.-·~'~i{e.d:<t~i:!Jho~e~and~efulihesey@fj_q~~g'"Ji~~t"{S! pe.mo.ii\:PterrUUmr

          2~                                      w:~~ to/©1ass· ;Nf~J!11>~t§i;
          23~                          .(d)i      .:Fa1h~.9. :t.o\f!tP.rrn;itl~ J?-~Y. ailA:vag~§                 due la :mas~ J\4!!mh~r~: Y:Ji10:.n th:e.5t
          ~4                                      "<ll$·q}j;~f~~G-:tYes~gpat~on~
 I·
 I
          .~',$;                                  Ftiilect to·prov'ig:~'<.Ra;sg'M~l;l41tf!t.s:\Yitlt·a:t::cctrale·:wag_es; staf~m~m~:i
                                                  ~Faile'd        ___ ,.. __ ...a·tn.··
                                                  ............to" mafnt                 .... __ ~;ale. ·:r:~:e.ctm:ds~--9fal·
                                                                                   . Jlc.etc                                                     "" ........ s. .'M~r·
                                                                                                                                                                ........m.·bets':·.w-orih~d'
 •·
          :2:6                                                                                                                  l. hours·.CJ.as-
                                                                                                                          ......................                                       . ~-
          1.,1~                                   iandin;-m:eal perfod~:Gl~~::M~mh~t$''to9k Pt"fui)Jse~;; and
         .28'
                                                                                     .            10
                Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 27 of 85 Page ID #:27

                       """"'"""""=""'~"""~" .
f-"'T'~~~~~·y··-'.'···'"l?""".¢!!1&~~-               -''"·'· .. ~~~:::::tt;',l..!.,-.......~_:
i.
I

i

                       cf : '                     . ·@}

\'                     ;l          :.
i
l                      {?; •· ;       .2.8.. tiitS:. Court sh9Pl!;I p~g::p)t ~b'ts •actiori.to-'he·inaintaip,~::,g;.~;g,qla~}!·®riRn'purs.uanUa, .~
 I                          '
                       4: .: · califom:ia?.qoa.e··qfm¥U P.:topetl)Jte ~ ~::82 be€:ause:'
                        ~
                       ··Q:
                       ·v.:                         (1.;\ ..
                                                    \!:!J.


                       :~''
                       ;9:.·: :                                ·tp.~ m~-!IiQex~ q:ftM Class are so-nl;llll;~.t!JI,lgj.f!~tit~~jm.pracitclil:to brhJg•·EiH
                     :!'0:·-                                    :m~.trib.ets~of the.ecl.ass ··~~9t~ !A'¢:C9.un~.

                     ll..                          :@;
                     1:2' ''!
                     t\3,:
                      t.fr
                      LSi
                     J.(?:: -~
                     Jt:.                                      T.espn~il:JJ:e:;ih. IDJ aiD.P.U:ntssufficienUoracleq~~t~ly.-~§Q.(q.()¢n~ate thiiJliembers:
                     a;&:; i ~                                 ;qf;tb1!. Cli.i.ss fot theJDj)iries ~~@tf(g~;
                              1 .                                                                                            .,

                     '£9.· ' ;                     .(t}         '\Vtf'fiout ·tfass cerliAc;1:1tia,zy, :dt~]?tos:ec:Ution:o'f:separat~ -~~ti9~~ 9,t
                     2:0.                                       ind}vi:ciJ~ l'f:f~ttil;l¢fS;Pf'the· c:iass.wolild: yr~~;~,te• ~- d§k, ~-f:.'

     l           ::24'. ··-·
     ;-;~---------        '             -~-----.---·

     '
                     ~-4                                                     rneniber~''Qft,g~ ;Ql~Jsi\xhl~h!wouhi :e"stabl~4t!n~g:rup~Jibl~~'Stiihd;arcis,
                     :23;                                                    ~f"qQv_{!Jf.qt ftitJ)_efendarits;· anrVbs

                     :24.,;                                                 .A4j'uiiieatiMs. With :r~spJ!~! tg "(Q.c;i ':i,o,l:liY!dilal membe:u~.whf~h WC!tJld~,
                     ;~$;:·,                                                .-as"a pra~ti;.~_atma;ftt.:1t,.lie{d:.i:s.P,os~H:Ye o'f:~e:inf~1~~t,s.;t?f'g:th~t:
                              ;   •.




                     2.6.i :, .                                             m~m~-~:t~: n9t:,Barties!·to tlre ~Jqgtg,l!ti"P.us.;;,gr wouitf!Suhshmtt~JJy:

                     ~T:                                                     tnJ.pair-- oijmpei:leiU:t~!'t:~b'i.Uty to pfO.te:ct th~irfint~r,fi§-t§;jfigli.:idtn~;,out ·
                              ! '
                     28~!          '                                         ·n~f:li:tait~q to. tbe:;p.Oten'tfai for e::clJ~'!;lS,Rn~ th~ mna_l{a"Yaildble~fr!?m
                                                                                                   . . ,u ....       --~·    ....
           Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 28 of 85 Page ID #:28




                 1                                                those parties :w)1q are, or may·oe, resFon~ib1~ P~fe11dants~ and,_
                Q'                              (g)      Def~n~@ts h~v:¢ act¢<) or -refttsed-·{.b• ~ct Qn gt9:thids generally. appli~~ble          to;
                3:                                       tl)-~ ·Class_, thereby   making fj.:p.al injunctive:-relief appropri(lte With tespect tb

                4                                        the cla~s ?S a whPJe.
                 5:                 ~2.9..      :_pll;iiJ:tifftotit'etp_~lafes· the• eventual:iSS\l~~e· o_fnotfC¢ f(f.fJle propqseq_' JpembterS of

                .(:?:   -th~ q ass ~bat W61Jli:l set forth:the subject a:J:f<l ;natu.re ·of the instant actiQJl.          The :O~fei}.dants'' own
                T ·. husiness &:e¢cirds .may- be utili?;(!O fpr_ assi'$ta.Ii¢¢_ ill the prep_arati'q·n ~)idjs~uante cifthe
                .8·     · coriteinplated notices.         To the exfetit that .ill+y'fuitb;er notice-s. :ti1~Y be :required:, 'PlairttJ:£t'wouJd
                 9·      contemplate; th,~ U:se of additional techniques. andJonns comil1only u~ed in cl<:is.s. a.c;tiqn$, su.ch as

              10.'       pijQ'lf&hea·~ no.tice, e-mail· notip~-, w~bsit¢: P:otke,_ fust'-class 'lnJiil.    or·cqmhiimtions, thereof,~ or by·
                         '                        .                                                              -:



               n:        other methods -suitable t9 ·tl!~ Cl?ss~;tnd c:leemed:neQ~~s'{lJY-
                                                                          ...
                                                                                           at!clJO:r apprqprlate ·by·-th~. Cou:rt.
                                                                                                   -             .    ~




              12                                                   . FIRST GAUSEOF ACTION

                               {~gatn~t: ail Hefeu.d ants~ fqr,.J:Fal.b;irHo Pa.y~Minimnm :~Ul:d -Str-~lglit'Tilit'e Wages for AH

               14                                                                 Hours'Worked~ ·

              .}J·.                 -~b:        Plaintlff incorporates by t~;fetS:Iic~and're"alleg\'!S as 'jffuP..y ~tat~.d hei:eirt-
              .16 ·      pa:ra~apbs          l, through 20' jp. 'thi.s·Co~p1aint..
              17                    3-1.        ''.I:lP.uts:work~d" '1s the time duri:Q.g which an employee is subject to. thY            contrbl.of
              }8 . . ·~- 'etnp~py~t, aiad includes all tl1~'~~ the; '¢1Uployee is suffered pr p@tpMt1e4. to·\V..b.r:kr-Whe.th~r PI'
               1.9       n~t:tequired tn.d0. so,

              20
·--~-~-~--~-~-,.':2,...._.-l... _ _l,i:fultiit:.~~i<i.tli~~ciass~c.oil}.peasatiq]J--:fpr,alHiuurs"they--wotkect-J?yih:micdl:U.te-w·pay
              ·2.2.      ·t;ci.i:r:ip_ensatioh foreachhour WCf~l<t:;d as allegeaabov~; Def.~p:g~n.t:s "011full:y. violated tlre:
              23         provisio~ of S·ecfi.oA 1194 o.:f tlie Calif0rnia Li.l?Qr C_oq¢.~, find ·any additionru.·_app!icp.:Qle . Wage
                                                                             ••                                                     0-'




               25                   .33.        Acco~dlp_gly, ·Ehtintiffa.ndlhe Class are ~nti~Jed to r~cover mihimum_ an.d straight



                                    34.         l?Y'an:cl through :the ;~~oi;J.tluct. ',described above, Pl~iD.tiff andJhe· Class have be_eiJ,
               2R            deprived of their right~ ta. be paid wages eameQ.-by vittU,e~oftheir employment wjf4 D~.fendants.
                                                                                    1:2
                                                                       GLA.S:S ACTION COM-PLAiNT
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 29 of 85 Page ID #:29




                      ,Yi.U ~o~ asQe.tfained qpt;:~l'Qflfg to ptoofat tn_al;.
    :6- : '                      JK         By fW1itW.:to keep.ad~g:11~t~ i.h'Ji~ teco!a~ ']_:ewl!it.~d b.t¢hl1fomi<;Jc D.~9m: c:oae:. §


                      (::QmR~ils!iti:on,dYe Plaintiff~dtlie· Class.

                                 3'7,       :P\tr~:pf!n.t to caflfornt~ t~oQt God~- section. r i;Sl4',2·. Plamtit:t' an4'il1Jl·:Cla~S: are.
 TO" .·.. ent.i!l~.d to.J:¢C:bJ'e.t lig):lidate4{~,ii~m!!~¢.s :(ooti0le dg~~s)j:C>tJ:>efendants}' fgilw¢;t6 pay 111jpin!:WU

 rl , w~:g;<r~,
 12. .                           3_8;.      C!!Iif.otttial.ahor~e~'>:ele ~·edib.rt 26·4 reqtffr~~U,!fq.)llO,yers: to. pw~d9~~m:ployees \vi~:

 r~; :· : :a!J ~Yf1:8~s::.~ite and.ftaya~le'tw.,i:g~:~::tliotrili. Througo_out the stafute @tlhnita£ioiis peiio& ~l?vllcable· '
 ·14; ;·: :t{tthiS: aause :oh.ct;rqp, J!laitfJiffimtl tire Q~~ Weie ·ectifitieil tp· b.¢. paid tWice a--n,wn:tli: avrare.s:
 :Lf1) . 'f.~qulred'b:tl~w,jn¢1'4tlirfg·min1n;mm aAd:,straighbticye?W?ft~~. HoWever; 4'1.l.cing ~1 ;such titrre~
 1'6' · De.fMQ.ants sY:stemalieally f,ag~~l;atid::::tefus'ed t9>pr~y:Pfi.ihtiff'and the·QI~~& '~.S:uch wa.g:¢s-cht¢,
 .1_7 ,;: o@d. fdired.tO: pay tJtos~ ·W~ge.S !Wice I:LlllO.llftt.~
                                                                                                                                                  l
 18.                             3'9..      ·,rtaintiffand the. Dta&&. a.t~:~so. ·erititlecfJtO: seelcr¢coveey of:··~lhm._pa.id :friinirnmn~       \
                                                                                                                                                   \
                                                                                                                                                   l
                      nalJ..oli~--::co-ae
 ~--o_·~.,
 -4          '    .                 . . .·§.§'118~-5,~.
                                           . . _. ... ~1'8·.6·.
                                                        ., ... _____, and
                                                                      . . . 1 r94i'a\
                                                                               .lo.. ___1 _


                                                                     S.EC()ND.:C:!tJSE,.()lLA-flT-IBN,____                                     -~-r
                                                                                                                                                   l
                                                                                                                                                   I
 23'                            4~0..       'PI~ti"ff'hi~orpbtates 'bYT~~te.tft'e:iud-te,.~lJ~t{i;'~·as:if full~·,sla.t~d he~:e;iir                I
 :24~ .· paragraph.s; l t.hto~gll· Ji.Oin this i'G~wl]f~t



 ~Q· ; emplo,te<d mor:y·'f!iflll'~Jghl(~.)..hour~',il)J 'atlMW6ikda:y·or'·f9rtr:(4D)J16.i.lFs in a; WP'iJCwfiek.tmle:ss                            Ii
 27                   ihey- r~c~!ye ~'O.ditiO.iial comp~nsafJo_n heytnd $_~rrt~gul.ar w~ges:'~J1 . ;:n:QO:u,iits..spedifietP:1X la)v;
                                                   •                                               - •• J                             •   ••
                                                                                                                                                       !:
                                                                                                                                                       r·
                                            C:ali·fqrp_i~ Cabot db de, §)§; ·lt9'hU1d, 1198, pr.oyid~' tb:at empiey~yS.' ill Qalif-othla               \
                 :.   --                                               ..          -          13

             l    '                                                                                                                                    \,-
      Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 30 of 85 Page ID #:30



                                                                                                                                         ...



         o1      shall not be ·e111plqyed·mote than e'lght hotu:S ip, <!llY. workd'~y unless they .t;ec~ive a.Qditional
         2       ·ccn:ll·FitP:s.atifitl beyond their re~ar wa.g~& in amount~ speed£¢ :bt'f¥1-\V:~ Acfditib.rlally, California
         3:      L~bor- Code §· 119 8 st~te~ t;hat th(: eiJ1pioyment of an empl"Qye~ for longer hours tq.aJ;l th_o_s·c;::_ fixed.

        ·4       ~Y ·the IncJusm.al    Welfare Corfuiiission ts· uplawful.
        :$.:·               4).     At all times relev::~.nt hereto, :Pramtiff and the Class have worked more-ti])an ~r&ht

         6. ' hOuts:'in a· W9rkday, 1J?:emi?iQ;Ye.es of Defend~ts.
        7                   44.     At all times. relevant l'!e~·~tq·, D.~fendants: failed to pay:Pla,in.tiffand the Class
        ;$.      MettihW cori:Jp'ensationJor the.Jiotirs they. have worked-~n ex~~s·s. of:the,maximum hO\ffs
                                                                                         '



         ;9,     pimnissible 'Qy law m;:te,g_uired .by Californi~ L:a'Qqr Cod~. § 5lQ: and. 1198, Pl~iW: Md the. Class'

       :m        are :r:eguJ:l.!rly: req!Jiredto, viork overtimel1.Ql,lfs.

 ..
       u                    45:..   By virht~"of.Defend$1ts' -Ulilawful fail~rp::            tq;_payaddhronal premium rate.
        lZ       compensation·t~the Plaintiff and the Clas~ fortheii;                   overtime .hours. workeq,'Pta.U:ttiff.aiid the
        l3-      {)lf1$s, h!:l.v~ sl!ff¢ted'~ a:ntrwill conti.Jlue to suffer, damages"in·~~o:unt§ whiqltare presently

        14       u·n!qio.wn to. them but wJllch_ ;eXct;:ed the jurlsdictionf!l.min.i.I:ili;!m of this ·Couit and:r,vlP,¢1;: wlll. be
                                                                     ~~

        i§       ,ascertained.a:e~co.r:~lin:~ t_Q proo:t'at trial.

        19                  49.     By. failhl~tto. keep, ~dequ.ate time;records:req:gh;ed by:_I:,~l;lor:Cod.e ,§ 1174(!1),

       f1        Defendants have .rna~e }t QifficQlt to calculate th,e'fu.Jlext~tit of''overtinie c.ompensatl._o,n ·due to
       lK        Plaintil'fand tlie Class.

        l9'                 41.     Pia:intiffand the Cla~s ·a.lso reguest-recov~ry gfqvertl_rn:e· compensation -accorc!ihg

       .20!      ·tQ pro.of; ihter~?!,: £1-Upmeys' fe'~'S and .costs ·pU!!Sl,larttto Calif:otnia:tahor-{!ode;:: §: J l94(<Q, 8$ :\veil

-~-~~._
        2L ~ __:as__:th~...:ass.e~srnentof..an)Csta'tutory.:.penaJtf~s.-agai·i;ls:t-Befendarrts;-irnr~u.m-~nrovi:Oedoy
                        "                  .         .                        "          .              .              tlie  '
                                                                                                                                               ''
                                                                                                                                               l.;



       '23.                 48.     .Californ:ja'La~_ot Code.§ 204 requires empJoye]!S
                                                                              . ' ..
                                                                                       fo '.provide. emp]Qyees.
                                                                                                          .
                                                                                                                wl.th all
       24 . ·· wage:;;qu~: al14:p.ay~bh~'tWrce ,amonth.· 11r~ Wage Orders ·also. provide :t;hat eV~zyemployer sh.ail
        t:~     ._pay to 'e.a:qh einplqye.e, on the es;t~lishedp,aydayfo:rthe. pe.ri<;>.!;l ittvo.l;Ved, o.venime,wEJ_g~s; f9t aiL
        2.6      ·overtiille hour~-wo~ked iiJ,. the payroil,peri~d! Defepif'ants failed:to_provide F{$tiff a.Uc! the Clas;s
        ~:1:     ·with &ILco~pensati on du:e~, in viol9,Q9i1 Qf California Labor GC;>ti~ §..2(),4.
        2·8
                                                                          .       i'4
                                                            ~Qtti.SS: A:CTION COMPLAINT
            Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 31 of 85 Page ID #:31

~~~-:;:·~~~~~~ ~"'=5"-=- ... ~ .. ~_mg.0~~~~~~::'?~~..,...~2:::7.:;~.f~:..~~""-- ...--..~......~-:::t:-:i.~1~·.:.---¢>£~4.              _, ..:.
             •            r




                                                                       TIDRD CAUSE OF· ACTiON
                                                   (4gai~$t . All Defend4nts fQt ]rlliblte· t.o P:rov.i~e, M~~l :Pefio.d~) ·

                                                 Plairitiffincotppr:at~$ ..by reference: and re'-:fl.Ue_&es ~s .if fully ·stated h~r~.i:IJ

                   4           paragraphs 1 thrpl)~h ~20 :in.thi's Colt\plaint.

                  ·S':                  s·o.
                   ·(5;
                   7•          .start ofPJaintiffanl:i t.lr¢ C!!.!ss.' sixth hour qfwork'fh·!:J.:_Workday~_ and tJjtake·tn..eir. s~cohtl.me~

                   8

                   9
                 10           .,provide w1paig me.al J1'~iiRds of aU east 30: min,qte$ f.ot ~ach::nveillour period ·woiked.. Jt is a
                 "'11          ·vi(i)Jgtibp. qfSectton 226 •.7 nfthe Califo~ItiaVtbor Code for?Jl ~r,n:~loye.no require any em:plo.ye~:

                 1.2'.         to· woikdu_ring any mea,_l·pe_l;'iod tnantlated under mlY Wa$'e. Otd.et..
                 ;1.3                  Sl,


                 1.5 .: peitrtlt and authorize Plaintifhmtl the Class to. talc~ all meal-periods as all.eged, ~boVe '(Qr due to
                 16: · ·the fact-Jhfit 'Defenchtfits.fuade it impps§iqle q:r.imptactfcabkt() up<e tb;e~e un:ilitetrupt~a· m.ew

                 w·

                                                 Pnd¢t Califom.ialawiPl'&lntiff~n'd tlie Class~arye~tiUe:4 to b·e paid . one.bou.n~f
                 ~P           ·_ 4dA!flortalWages for each,woilq;lay be .or she, was not prov!_d~d ·wfth all required meal p~tiod(~)~
  ·-----.__ :;n. ·. y'I:tis.;iriteFesttll.er~:qn~---
             22                                     :FOURTH CAUSE OF ACTION
                 23                       (Against AllDefend~nts fof: Failuf.e to Au.tho:dz~.anl;l l?erniit Rest·l'1!.riPQ:s)
                                                                                                                                                  !~
                                                                                                                                                  .,:·...
                 :24                    53~

                 15 . par~grapbs.J througli 2.0 in this Compl~,t.                                                                                 ..-;



                                        54.                                                                                                        ,.,•.
                                                                                                                                                   .
                                                                                                                                                  I'·
                                                                                                                                                   ...:.
                                                                                                                                                   t··:.
                 27            -un:interrupted rpihiites. for each folll' hours. of,wotk or major fracti~ offour: hours (i.e; J;nore than

                  ~·a·        ·-two J1our~).   S-ection 512:of'the C~iforn'ia Labor Code; the·.~ppli'cable Wage ·or~~rs r~_quire that
                                                                                         1·5
                 Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 32 of 85 Page ID #:32

f:"'"''":'"",==-:'"""""4·=-:::··•---'·!- "'-'~~- ·. ·.,,-_,,, _...!~~.:::.~~::::~~~~"W"--,.,..:;..'-""""}"7""="""~- :P': -·"·':'~::·:· ._
                                                                  ':1'                                                                                :"'"""""""·"'""': .. ~,-""-"""Jj~

.                                                                                                                                                                                    'I
                           .'. '
                                                                                                                                                                         .-l'
                                                                                                                                                                                    ~
                       f1i ; '• iite)etiin.
                                         :.1:':' ieyer
                                                   .   :perJ:!lit ~.d "?:!i.thqfite• all eiQployee$;
                                                                                           ~    -    t9. t&~~fn<!id
                                                                                                              .$    rest p·;·_enods of 19' ~~t~s ·e:at:h for•


                      .~:          ·.mtuute:s~ me,ernpfqyeeJs;.en~t_l.e_fl ~q· tW'trtes:t. Breaks;. :Ea~bJ4.flur~:tP .&utlior&e:•rest..br~~~ Ji~ $Q

                      4.. '.       ~re'l~tiitefkis-~fs~l'F'~ ;vi:9l~tfotkQf:Caltfarrlia?,s:~~.~t::P..r,i;i.~~l'a;:ws, lt.rS'fao~felatio:g gf'Se.¢tfon 226:'7: of
                      :s:. tQ:~ P~ti!9roitrJ~hoY:'0o<k.iof;im;empTq<y~t tiife.gulre :anj(emplgy~~ ~~';WQrk i:l].Uif}g; anY r.est
                       .fi \ ' :p~¢cl:o:d mand~ted}under any,; ~~g~;{)r9\ft,
                                             ·:SS,

                       -~ :; 0Ji;t~!f!Q· t);ifu:J~stJ:>reaksj,'r'egatdles~ .pf'Wh~tn:e_-n~mplbyees wor~~4h1i.Q'rC: fu®A .hO_uts;in a
                      -9 · : ~~o;tkda}f.BYJlieir iailure ftq p¢:rmrtfin(,tatithor.1ze P1a:~niiiff?:!14; fu¢; cl~ssitoifuke:re.st.p~-tiqd.$: A$                            ~ ~.
                                                                                                                                                                            I


                                   .a1Ie_ged ab.py,~ (qr, (fQeyt:Q ;th~fac:dha:t Defen4~!9 w:~di< {t'imp:osslble :orJmpril;C.ti¢!ilile tf_dakei
                                   ·tb.:es,~IJ.mibtel.T.lfpted:::rest:;Per-iatl~}.D2l¢.-f~ud®1$:·w:lll1Uti£-·viql~t~4itlflii;;W::Q.V:i~hms: ots·ecii1gp, 2:?-6~t &f.: '

                                   :ffie:{';alifornia~Labc;~r ~q@i:; ,~o~tn¢, applicaBle Wa,ge~Qi:g~t,sl


                   f:~ : · p~~mJWP :wages:hite-fot eachr-wo.J::kc1~x·h,:~ 9t sb'e;Was. not p.rpN:J!,i~n' 'Wi:tli.:~It:te"quired 'r~~fP.t¢~'~)•.
    ii.·
                   l5.: ,:l. pius ~D:teres~There¢ln.~
                   16
                  To/'              ~(t~lll1!$t~I1 Def6ntlants f~r~-F~'ililr~:.tP.: ~~~:Wages ·ofD!~~h-~t~g~ :Emp1o_Y'ees '-\·'W~:ffi:!g Xfme:                           ··
                                                                                                                                                                                      I
                  TB'                                                                    " - Pen:~l"t.i~~).
                                                                                                                                                                                      \'
                                                                                                                                                                                      I
                   :t9' · :·                 :~rt..    J!l~ui!lf~in.c:otp<itates !;ly:t;~f~t¢.P¢~ 'an"d.te-aiieges :~· if:.:eYlir:·.si&t~dJr~t.eirt                                   !~

                   ~J).; '; ; ;P,ffi'}l.&r~plis:: 1'thtott@~'2:o: ~.fui§~¢,o.mift'i;fnt,.
                   ri'i~              (      6'8<.     ,~:f~U ttm~-h~il1seU'oi.thY:c~¥tifi;~a~t-alretd9od:e.::§~o1~~rrrii:2:02-pro¥I~dnna'f:"If~·1 :~~~:
                                                                                                                                                                                          i
                  .$lJ •i ;, ,·a~ ~mplg~¢.r·;\Ji~:e.h~r!Ws tifuJ~trip1~ye~ffh~twl!~es:'eamed~'and.~p~1i;1.:~;\t'fu:~;ti:m~;_of'd1scb:axgc ?JI!;! ,
                  }S; · ,tf.ii~·Ma:_p~yaBie.immedia~e::JY~. !!!!d;th_atlt'an employe~ cvol!;w.:f!i\:til)rt~aves:1lls:orller;e.~pl:~;..ment1

           i:-
                  :24:             JJis:e>.t~heF~-v.<lg~$" ~1l'!!lfljt;_c9m~:Gtue,   ana pa~J:>!~ n,Q\lat~r tllan.-seVenw~twQ'{!2)J19't!ts':the.teafter,
                   "25' ;~ ~~. .~@§~ fu~: ~mployee ltas:_.giY.en .sev~pty~fwo. rr~):.lio_tfrs '.Previbl:l;S:;nptf~;·~- o.fhis orlnet intention t~J
                   L ··,:. ,.




                   :zrs; ;· :q'dir•. 'in w'liiciLcasei·tlw-:1;1w,:J?hn~e~ is: entitfed.J0. his ~r l~~t!"~&~$ :&t.:the·ihne~of'q1iitiin:g.
                   27                        ?'$!.~.   ~iili1+i ili.t;.ql,p,pliclib1e; statyt~~_,of;limttati.ons?.-tlie-etn]JlqNitfen.t. QfPlaintiff:and.·~~~

                   '~:8:        , , oili~r)uem'heus; ()fthe·:elass;;el;}d_~~f:_i,.;~. was:teiriJ.hiated:by-$flffj!Jg: or:-crrscliarg~1 'and, f4:~·
                                                                                                  . :16': .. -.. ..
       Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 33 of 85 Page ID #:33




           1
                  cdnti.nue to fail tc;> P:?Yll;lr.u:i~n~J~,d Cll'lss Members~ withqut:.abate.ment1 ·aitWages· required·ttJ be
                                               ~                  '                                    '




           4



                  seventy-two .(72] h9_urs·-QnheJr leaving, Defendants' emplqy; t~~in viol~tioil of' California L~b9.r


                          ·6L.          Q~lifornia Labor. Coge:.~- 203: p:rovi'des that if an 'employ~r wiUfuiiy falls- to pay,



          11


          13;              62 •

          14      .accruing :wa:ge_s·.f:ox e·a.ch. :day they- were ·n9t- pa:id, atthejt tegp.lar ~ourly:rate of pay, ·up t.b 3.0. days
                                  ,-1                ... -   •                             .                 .            •             •




                  .rn~x:ir:.n~unJ>iifstfant to 'California LiibQf Cp_de §. 20:L.

          16 .·            6T.


          1S . ' inc\:l:rte_d hi this-action.
                                                             'SIXTH CAUSKOFACT.ION
                              (~g:xin$J.all Defend-ants for l\'ail![r~· to Provide and Nlai:nt~in_Ac!!U.rate and

~-~.·--~-.-- ?t ~--··
          22:              64.




          25      :every· empl'QY~f :~.hail .:ft.Jtnish .e&J;h of.blk or- he.r ~zm>l9;:y~e~ :@ :ac_cilra:te itemized:;w?:i~ ·-gat~nre.tif
          29 · in. wti_t)n~;sho\v·in~·nirte pieces nf infc;itD;ll'!tim~, i.nchiding;· (1;} gross wag~s. earpe:d, (f.21otal hours
          21 · wofked .bY''ti1e employe~, '(3) th~ hl!rriber of piece,.rate units ·eamed:an(i' any applicably pie:ce~rate
         . '28' .. iffh~. empJ'qyee is)5aid Oft a piece-rateCb?S.h\; (4) all deductions, provid_e'd t~.&t afl de.ductions :maqe '.
                                                                              17'
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 34 of 85 Page ID #:34




      1'          op \Vr~tt.en>didei~S nFth~ ~n.wl.Q.yee; may Be aggr~g<;tted <:uig sho~'l'La's'bne~jtem, t~~ tr~t wages

                  eamed,_{,6}t~e. ~nt:It!siv~::, dates ,of the pe,rioa:fot \~hicll' 'die emp~o)'ee .13J_':lg1j;l,: (1) th~ name :ofJh~

      .3; . ;. ~piqyee;,ruid. fhe;iast.fq;llr'oistt~~of'hllr.o:dtersoeifi-1: seq:witY: li.W.Ub~er-of··an em:filoyee
      4, :1 identincationmmnbet·gther·tllan, a. social~s~J?l,lTI!rnwub-~~;.(8) the:nam~:,;:~Q;d,>s;tCI.dresS' ·of.theJeg_gJ

'·
'




     1'2.         ~:0.6:1ia~ Class have sut'fer~d.mJ1:1t¥ arrciditi.mage;to tht{it ~rat!!t.dnty~prbteeted>cigl;tts,_

                           (i~,     .~p~¢ift\wl:I!r~ Rl'~linfi£fap,Q: th~. m~mbets't5tilie .Glass A'tlY~ b~ei;timtttea;.hy·




                  ·an. ag~egate;p~JliltY}1Qt.e:~qe.t:d1hg,ihhr;·th.Q~~!IP4.·d'ol1i:tts,:peterll:pfoy:eei,
      26.                  7{..     Plamnff aitd.-tlie. GI~sS. q_re;?Jso .e:nthtecfto in}i.Ul;ctix~"t~Ite:f;. as \Witas an aw~r4 ·pf




            ; ;
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 35 of 85 Page ID #:35




         .1                                         SEVENTil CAUSE OF ACTION'

         2..     (Against all Dcf~pdant~ fo-r Yioiati().n ofCaliforJii~ n~~iness & l~rofessions Q;il¢ ·§§·17;20.0,.
         3.,
        4
         .5    parag_rqphs
                .                                             .
                           1 tJu:ough~2-0 in. this, Complaint .
         e                                   . and eac;Ir q.fJhew,. :at~ ''persons't (IS defiqed i;Jij.d:e.r California Bu~in~s!'1
                                 .D~fendarits,
                                        .

         '1'   & Erofess!ons Code.§: 17201,
         g;.
         9· , ~uiJawt'iil,.'@G.hatmfui to Plaintiff, other Cia.ss metnbers 1 and:to t_he,·ge_neral p_uhlic ..Plaintiff               '
                                                                                                                                     II
       U)      s'eek-to ehfotce impoq!Ulhjght~ ~~ctiiig the publt<;- int~re{)J \Vi thin· the meaning pf Gt~de-of Ci:vil

       ll      .Procepur~ §:lO?L~.                                                                                                    I
                                                                                                                                     .I


        1'7:            7~.      beferi&ints' -ac!iyities;, ~s:aileged'hetf:in~ areyiqlgtiQps"-o_f Califomia law, an_~.              ''
                                                                                                                                     r I

                                                                                                                                     ;I
       l3.     oon.Stitute un1awfullttJ~tnes$ .acts_ 1and.Jii"a~ctices ·fu yi9l~tion pf;Calif6ril.ia Busi)les_s. ~ Pr6_fe·ssioiis    .i
                                                                                                                                     I;
                                                                                                                                     ,I


       14:     Cod·e· §§~ 17_.2QQ, e{ set;{.                                                                                         I!
                                                                                                                                     I
                                                                                                                                     'I

       Y5,              iq.      Avlolation ofGrui{p;rn1~J3\1srrt\:<ss.&-Profes§ioJ1:;; CocJ\~ §§ 172.00, et seq, 'Il).gty be        ~1
                                                                                                                                     I;




       'l.G ' . predicated .on the violatit)p.-o'f' ai;ly state or: federal ~C1W: AU o.f the acts describ:~d h~tr;;ih'as.            ... -
                                                                                                                                     :i
               v'iola,tro.q·s of~ ·am~.IJ:~ other. thirr~. theCaJffoJ.lliiJ,:L~hur Code; areunlawfuX ;;md:in violatiGn of
                                                                                                                                     :'i
       17                                                                                                                                 ;


        1$:    _pubilc_ p,olic¥i 11ind in addition ate. immoral1 unethfcal~. oppr~~siY.e~ fraudu.lent and unsc:ry,t_pu~Q~ts;              I

                                                                                                                                     .,J
        19 '' a:hd thereby .constih~t~'ul1f'alr? i:nlla\.Vful and7pr:ft~~rd1Jle;n.t.busilless·praetices j,n·-yi~lcit1o!i of
                                                                                                                                           ;




       2g:     ~alttoxn.t::r B~iness &Professions-QQ"d¢· §:~ T720q1 ecseq.                                                                j_
                                                                                                                                           i
     21
----~-rl-------~
                EailuteJo..2ar.JViiu1m-um-and-Str-aighFFime:-\Y.ages--------!----·l
                                                                                 . :'

       22 '             77'.     Defend@ts? faililie to Pf\-Y'minim~)ll'l wage.s; straight timy W~ge~,        ana. other·

               _ptoh'ibtted :hy Cafifornia. B1Is~e_$'$ &. :Professions Code §'§_; .17200, . et S..eq.
                                                     Fa~ilure to Pay Qv~t:tim~ Wages

                        1:8.     'befehdanls' failur~ to:p_ay oVettinie c0mpensation an:d"'otbt;!t benefits. in violation
               Of California Lri'Q()r; C9g¢: §§·51 Q? .1194,. and :1198~,.cqn~ti):Ufes· urilawfw ·and/or-qrrl'ait "?ctivity
               prq:Q'ie!fedoy CaliforitiE@Usmess &·Prof~$;;i_bns.Code §§ 17200., cet S~(J ..
                                                                        ,[9
                                                       CLASS:ActiQN COMPLAINT
         Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 36 of 85 Page ID #:36
                                                                                                                          :::~ ·=o==---"'-C-'-"-"~---~c-_,__..,.-_,_,;;:-_,__,_=r~



                                                                                                                                                                              1'r·.;
                                                                                                                                                                                  •':·

                                                                                                                                                                              r

               1                                    Failu-re to Maintain Accurate Recot(I$ ofAiUiours Worked

                                              Defendants·' ;faii.ure, to 11J,8.intai.n.:,~ctw:r:ate records-o£-aiJ ltQ:tiTs W9rk~d in. accordance
              ):         with Calirornia Labor Code § Ij 74.5 and the'IWC W~ge Qn;l.~r~ c.ons.titu.tes tmla\vfql ¥Idiot
              4 : unfair actiVity prQhibiteti; .by:Caiifoi-nla Busine$~-~: Pt9f'~ss'ions.-Code ;§'§172M; -¢U¢CJ,.
                                                                   F~jl~r~ to J>i"Crvide Meal Period~

                                   80.       Defeug~1ts' fgil:!lre':tp :Provide m~_al p~rioqs ln a!icordance wi~h Calif'qtnia Lab:er

              7          Code§§, 12~6.7 ancl.·$.'1:2.; andthe-IWC Wage 0.~4et$~ a._s aJI~&ed.above, constiti,it~s lJJilawful and/or

              $-         ·t,mi:air ~pth,J.ty-prohibited by.Q!,tliforni{!'Busin¢ss'& Professions. 09de §§· i 7206, et seq;
              9.                                      F~ilur~ tq_ Ma.luta.in.Accnratt}R¢«;iftd.s ~fM.eal.P.erio-ds

            lO.                    81,       Defendants' failure to maifl.taip. ~t:cural~ records of employee·Jfiegl.periods in
            ll           at;:Qqrc!,l;irtce, wiih CalifoniiaLabqr c:oQ.~- ,§ 226:7,and, thdWO Vll;l_g¢·0;tders~ as alleged a:bov¢;_
            1.2,         c:o.nstittites unlawfulqnc1/()r unfaji- acti\c~ty prohibited, by-C~litornia!ruslness & Prgfes~'io_IJS Cod·e
                                                                          '"
            13;          §:§: 172'00~_ efo,s_?q ~
             {4~                                          FaillJ.r~t to _Au1h.otl.ze.and Permit n~~t P~tiods



            16 ·         C~Jl,ifonii~:L~bqr Co'd·e. §; 226~7' and tll~ ~WC W.ag:e.Ordersi as alll~}?:~\:J..abO.Ye,1 constifutes:'ll'Wawful
            t]. ..       andlti_t unfair ·activlty:prohiQ_it~q by B_trs'mess and Profe~sipJiS Cotie '§~§. l720'0, elseq .
                                                     .'Fl,l'il.Ure: to, Provide Acc:ur~(!;lt¢mized~Wage StatemeQ'(~
                                   ·8$.      :be:fendauts' fitilure tQ. _prQ"vide .accurate itemized:wage: stat~tt1ents in accordarrc~                                               ':    ·.
                                                                                                                                                                                     ...i ;·
            2.0.:        'Wltb,.C.a.Ilfotnla Labor ~ode§_ ~2.6, ,!:is :affegee abov~, 9ons.tltut~$ imlaWfut' and/or qnfaft'ac.tivit_y
------'2=·1~t- _:Qtohibited_hy_:_Galifotnia.B.us'iness,&--Erof~ssipns--QoEiei§.-H-200;:-cheL].                                                                                           ....;

                                                                                                                                                                                         ':



            '23.     >   qesC.ril:iecl herein,, the De(epdfgJ.J:s, have o.btamed. va1mible prQp¢ny, nioneY, and seryic~~-.fro:iJ;l
            24           ·:Plaint-iff,_ an~ all p~,t§_Gti!t $lmfl&rl3'.sltu~ted,_ and.have depdvBd Plaintiff,. c:tnd ~1, pt')rs.ons silnilarly
            ~3:          sirn!;ited,_ :ofvaluable_rights and_ben:efit~:guat'!nteed bylaw; ,~1 to. th~it.d'etrim.ent.
            26:                    85.       Pl~intiff ~Del.   tl;le Class Members·s~e:red mQ.netary iiUury as a di:rec~r~s1Jlt of                                                        '.·

             /:._7       _Pefevdf'l.nt!l' v-.ro:n~ftii conduct.
            .2.~L                 ·86.       Plaintiff,;i'rtd.ividhaf!y. arid i:m.beha1f'ofmemMrs of-the.ptitafi'v~- Cl9,ss,.~e entitled
                                                                                                                                                                                           ·:·::.
                                                                                     '20                .
                                                                    . CLASS ACTIONCO.MPLAIN)''
          Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 37 of 85 Page ID #:37




                l         to,. ~d do, ,s:e~k su~h rellefasOitray be. necessary to disgo:rge:mqney and/o:tpr_qp_erty which the.
                2         .Defe:n·dants,.have·\vrongfuJly·acqui:r:e<;J., .9r Qf:wN.ch.P.l!iihttff' aildtne.·Ciass have..been. q~privegf 9y.

                ~:        means of th~ ?bove:..:-~'¢~~tib.~d: :t,lnfair,: tihlawful arid/or fraudu!ent'hl!sin(!"~s pra¢~ices. 'Plaintiff and

               4.         th~rClass ~e: Mt obligated          to. eshiblishdndividua;l. 'kn9Wl¢dge o:f:tli¢ \Vrobgfui practices.·of.
                5         Defendatits 'ln order·t\)·recov~r resthlitip_!J.
                o:                  :a 7.       'flaip$:I,:ir)di;Vt44a0y; ·abd. on behalf ofmemb~rs ofth~ I?~tativ~ cf~ss, :are. futi:her
                7         ¢IJ.titkd. to. attd do seek. a decimation thaLthe. abov~ de~cri\J~it1msine;<;s-pract{ce.s are unfab::,
                8                                                          .
                          unlawful arrd!orfiaudulent, -1!lld injuricti.ye tefief-restraitili:tg. the Defendants,. and ·each _qf them,

               .9         f;rol')l_eugagin,~,ip.g.nt of the ab'Qve-descri:b.ed unfair,, unlawful .ap.dj()rfrm;rdo.l¢!lt'bl1si.J;iess

              10          .:pfi!qtj<;es id fu~· ftitur~.
                                                                                                                                                      '   .   -~


              ll                    88.         :PJainHff; indivi~tmllr, ®d ~.r(be@Jf ofm.embets of:t11er:putative ol~-5~ hav~ rro

              12          pfaip., spe6dy., ~nd/or adequat~r~medy at lawlo re.dress t4~·injuriyS: whi¢h:th~ Class Members
              l~          :suffered-as; a e.6nsequence Qf'the.De.fenQ,ant~' ®fair, urilaw:fu.i antllotfraudulenfbqs·i!le,Ss,
              14          pr?,ctic.es. A.,s.a ·res-qlt qf the l,lPfait, utilaWful andlor fraudulent b\l~ine~s. p~~.cllces. dt:_soribe.d
              -~:q        -~bgve·, .Plai:ntHt,    i:rldividuaJJy, 'and, on behalf of members .b.f the p\lfa,uv~ Clir.s$? :suffered' and will
              .16         continue- to suffer irreparable harm- unles(l the.D~felidan:ts, •and each .of them,·~~ are re9tr?,ined ;from
              17         · continuing to ~;:ngag~ jp: ~!:l_id U;J;lfarr; unl~wftU ·andior fraudulent·bqsiness pr:a,ctic;es.
                                    -~9.        :Plajjl.tiff alsQ &Ue.ges· that :if Defend~nts are nqt: enj oiue4 from the 'conduct ·set forth.
              19' , 'hetein'above~: they will contim;re tq. avoid paying the· E!,P,:prqpda:te taxes, insnrance·aud 9iher

              :29:       ~ -).vithhpldings:.,
                                                                                                                                                              '•

                     1
:___ _ _-"-',~~··"'1......,_ _-:-_9.d.---l~tlts~anUo-California-Busine.ss-&~B-refessi'Q.n$.-·Gode.:-~~----1-1~Ei0,:;et~se~Plaintiffaml-· 1 -·------"-:.::

              22: : ptitat1v~H~l'ass.~Members are entitled· to r<::sfituti91). 'ofthe waft,es withheld and' retafued by
              -2J         Defendants ~urmg' ~rp~tiCid. that c.onuneilceli'fou(years prior fo the f.rJ,ing pftllis <;ofu.plau)t~ a
              '24         ·p~i'l'rt:~ri.eb.t irlj-un,ctioni'equiring:Defendants-·to, pay all:Ol1t.stm:;:ding. wa.~es due to: Plaintiffand

              25·         ClasstMeniber~; an. award ofa~~mey~' t~~s p.ursJitmtto Ca:iifornia. Code of QiV,il_ Pr;c;;,c;:;edut~ §
                                                                                                                                                          I ~:.·
              ~~·.        10215: and· qtMr. appl1¢~ble Jaw~; and an award of costs.                                                                       I




              i'i
               28
                                                                                     2'1.
       Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 38 of 85 Page ID #:38




                                                                    P-RAYER FfiRRELIEF.



           4 ·         :fo.Iiows:
           iS .                                                            ·Class Ce:rti!icatioit

           .~-.                          1]mnhi$AiQ..tion t>~ cettifled as. a cJass:action with respectto tl;re 'Fi+l?t, $.~~o~d,


           :8                             Tl:rat_l)Iai:ntiffl;i¢ ,I;Lpp¢tp.ted a.s tM:;e.pres~nt<i,tiv.es ·of-the Class; and.                   I;! I
          '9                              'tfrfl.t c;c)unsel for Plafntiff be ·a:pp.eintei'Las Class C9~msei.                                   11
                                                                                                                                                I:
                                                                                                                                                !I
         TO
                                                                                                                                                II
         Jl, .                                                   As to:tlie First Cause .o.:tActlon                                             1.!
                                                                                                                                                ~~ l
         '1!2: .                4.       'rhat.the Court deciare, -adjudge· and .decree tha,t .Defen~_ant~
                                                                                '                   .      yiJ;>{f\.teC! C.~Jifotnla            •·I
                                                                                                                                                ti I
                                                                                                                                                '.1
         :13:          Labor Code.:§§ .:zoz-t and·Tl94 and appHc~hle lWC. W~ge dtders:~y·wi!lfdliy falliqgto pay an.
         :1.4: · ,~LJni ~:d.str~g~ti$~ wa.,~e§.dtte,;                                                                                           II
                                                                                                                                                I. I
         l$,                                                                                                                                    [,
                                                                                                                                ·'              I,
                                                                                                                                                I:
         '16'                            For· pre~judgmenHntere_st ·on r;liJ.Y'!l~p~i'cl. ·cotnp.en·s~tjq_n ·cqmmenc1ng·froin..the date
                                                                                                                                                I,
                                                                                                                                                I;
                                                                                                                                                i.
                                                                                                                                                I
                                                                                                                                                I·
                                7.       tor 1iquidated damages;:                                                                               1
                                                                                                                                                !
         w:                     8.       For·reasqn~ble ~tJ:Qmeys·'' fe:es_ ·and.fo:r costs         of sUit incurred: herein pursuant-to        !
         :~~           C.?ll.fo.tni?'.La!J.o.t.tpde § l i 9.4:M; .E)lld,                                                                        l
-~---:2::L :..          _ _....,9,----Eor...such:•other-'-and-further-rgJi~~~~the:cf\nidciii~tY~e¢JWequi:ta15le'and~pproP.fhite:---r
                                                                                           ·;         ,, .           ·.:·             ~
                                                                                                                                           -----1
                                                                                                                                                !

         '2Q.,    -~                                           As to the Second: Cause. ofActi'on'
         ~~l                    J(J;   TI.mt dle. C.!:>wt .d¢date; a~jtidg~ and .decree thatDefendaJJ.ts vJol!ftec! O~ifqn:Ua
         ·24.. ·       .Lab'or QQde .§§. 510 ·a.nd' ti98 aM. applicable rwq Wage: Grl;iel'$ ~y'wi1rf$)r'fl{lHi~itto.p·ay all
         :2S . o:vertime wages. due;

         -~9-                   11.
                                                                           ,.
         :21'::                 12.      For pre-jndgment interest on, ;f!11y·ill,1paiq.overt.Im¢ co~p~llsation comriiencing


                                                                                                                                                .,
                                                                                    :22 -                                                       '
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 39 of 85 Page ID #:39




    l!


   3                  .14.

   4


   6

   7                  16.       Fon.mpaid meal period- pre.rn~t,u;n w~ge:;; as;Ii!ay' be appropriate~
   8                  11 ..     Fofpre~judgment inter~~t on §:ny lmpaid cori:ip.ensation co.nun~ncip.g .fr'birt ihe,.date
   \}.:     suth. atnounts were <;lue;
  10                  18:.      :Fqt ·re~on&bk
                                         .             - fees unde:r CalifQ'r,ni'& Co:ue· oJCivlLProc~:dllt:.e §J 10215;
                                               attorneys'?
  11 ·. ·   and for costs ·o"f suitfncurred.herein; -~.d
 t2                   J9.       Fo1: st}cn pther and further relief as the ~Qtnt m~y de~m. ~;!Q..liitable and appropri~t,e ..

  n                                                         As to the Fourth Calise o'tAction

  N
 ts · ·     Labor:Code §~§':226.:.,7 @d :Si~. ~d th~:rwc-Wage G~ders;,

                      2.1.      :Fo_t $patti rest period premhmr wag~s as may be. appropri<~.te;.

                      '22.-
  18· . such:amol'!llts wei;~ d)J.e;
                      23,       For reasonaDle atfomey~~ f~e:~_up:der Califorilia.C.ode ofClyil.Pro9edu.r~ '§.1.021.5~;




                                                            As .to ·the Fifth Cause· Of Action

 23'                  '25'.     That the Court de<;:I:ar~, ~djudge. and decree· that pefendants Violated Ca.J.ifo~i~·

  24 ·. Lahor·Code §~§ ;l.Q1, ~02. and toJ qy \vllifully faiUngtc;>-pay allcqmpensation owed at th~ time -of
  ~-5       te:r.t/JinqtiOn.:o.f the ~¢.n:if:iloyn1 enf~1
  26                  26.       .For statutory w~ge p.ena] des. putstiant·fo ·Qa,lifo_rpiq; L.l;bQr ,.Code. §:-203: for. fori!l~t
  27-       ep.1p\qyee.scwho: h:;rve l'e.ft D.efendants' e.lJlplo;y;,
 '~-8~

                                                                            23
                                                             CLASS ACTION :<;:QMPLA1NT'
    Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 40 of 85 Page ID #:40




        l .            .27.
              due·.
                  '·
       ~;              ~8,.     Fqr_re{!$cm~bl.e attorney~{ fe~s. :a:J;J,d fo.r ;costs qf spit irr<;:urr~d. h~r:ei~; ·ap._d

       4               ·Z9,.    For such ofu.er ·a.:nci :ft.tttMrreli'efas the .Cotirt,m:~y: deem ·eqriit~ble. and ~ppropciate.
       5                                              As. to the Sixth Cause of Action.

       .6              JO .
       ~l     kee.:pi.hg; pl'by.ision& pf'Califo.ntia,tab.oi· ·Code §22.6(a) and.a:pplicableiWC.Wage Order~~ .and
       '8     wiilfuliy failed to -pfci;i:de ·accurate itenlli:ed wage statements theret~;,
       .9              31,      Fqn>tatutory pc;rraltj~~ :pur.sul:\nt tp Californi{tLibot Coae § 226(e):

      ro               32,      F0r injuriC,tive·re1i:efto e.Dsfue ctun:pliance:with this ·section~ pursuant to· Calif0rnia

      :U · · Labor.Codei§226(b:);:
      u                        FQr re~l.)Oijaple:.ai:torneys·' Iees   arrd for cosfs.:o.f Stilt mclirted :&~teill;i and
      t:l.                     Fo'r.suoh.othet ·and fi.Jrthef'relief.as tne. Coiliif:may·deem. .eq~itable. ~nd fl.ppropriak
      14                                             As to the Seventh' Cause of Action

      .15                                                                                                                          ,_.
                                                                                                                                  i::':

      16      Busmess &:Pt&fessions Code·§§. i72.0.0.,,-el' se.cj. b.)(faillng te pay wages for. all hpurnyor!ced                 W~:·

      17      (insluding minimum~ straight tim(!, am~ overtime, "'ages),. failing to prgvi'd~. meal :p.<:;tioos, f~ilili~         ~~::
                                                                                                                                  if:':
                                                                                                                                    ·. ~


     : •::::::::::::::::::k~~!::~:::::·:::::·:::.
      2~Q · , w?g~ stat~I!l.~J+ts;·
                                                                                                                                  ti
                                                                                                                                  i.;·
                                                                                                                                  ~~·;
                                                                                                                        ~~:}
_____2J-               'J~..-----l-ot~restitWi.PILO:Lwpai~w~g.t:<s~to-PJaintUtand-aii_cJass-Membets·-anu.-------1---+-'f,,

      22:     prejudgp1ent:mterestfromtb:e d~y,such,amounts wer.e due and payaore;;
                                                                                                                                  fi'h
                                                                                                                                  ~· !
                                                                                                                                  ?:-'::
      24 · fi,m~fs: d1sgpt~t\Clftom J)ef~M¥ts <ihd detetrttitied to :ha"e 'been wrongful iy- acquired by.                         ~~~

      15.     Defendants aS a resulf of'v:iolatiohs of Ciilifornia Business &.-Professions. Cod_e §'§ 1n0'0 ·et S¢PJ ,;
                       38.     'For rea~on~ble ;aftg~ey;s~ l,'eys~ a:p.d co·sts qf~uit i-0-cl.!tted·h~teln ·purstiaiitlo          i;:.:_:
                                                                                                                                  ,;.,



              California C.od.e of-Civfl.Procedure § 1021:5.;



                                                       CLASS ACTION COMPLAINT
       Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 41 of 85 Page ID #:41




.i
 \




                       ·40 ..   For suGh. othet~llJ;l fqrtherte.Hef:as~the
                                                           ..              Courhqay-·d~e;m egt~haoii;iJmci
                                                                                              ·-         . ~propriate.
                                                                                                            --- .


                                                      As to all ·Causes of A6ll'51i.

          ·$. ·.·.     4L       ·For· any addition:a;l. reHefihat the.Court deemsjusf and prop~r,
                                                                                                                           i
                                                                                                                              I
                                                                                                                           l
                                                                                                                              '
          '7.':                                                    MC5G1{
                                                                   . ---
                                                                      -·
                                                                              ¢Z:YANQ, APC
                                                                         -,· ...       . .
                                                                                                                         ''
                 ..
                                                                           ~   -,   ·-       /


          ~s


                                                                                                                         . I
                                                                                                                              I


          9.

        LO:
        li\ .
         12

         lJ~                                      DEMAND' FOR,J1JltY TIUAL
        "14
        T$'
        l.Q~,' .Datei:1:No':ell1qer:l~;.2Ql8

        'f7' ..
         rs.·· .                                                                                                          , I
                                                                                                                                  I
        .l}t.

        20                                                                                                                        \!



     .~_.,..,.2.:LL1---~------------------------
                                               ... ·.
                                                                                                                                  '
        :·7,2:
         23:
                                                                                                                          'I
         ~:4;
                                                                                                                          .I
         45.:                                                                                                             .I
        26..
                                                                                                                          I       I
        :'/-7"'
        .28 :
                                                                                                                           ~I
                                                                                                                           . I

                                                                                                                              .'
                                                                                                                              I
             Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 42 of 85 Page ID #:42




                                                                                                                                                                                                                   CM-01(



                                                                                                                                                                                          FILED.
                                                                                                                                                                       SUPERIOR COURT OF .CALIFORNIA
                                                                                                                                                                        · COUNTY OF-SAN BERNARDINO
                                                                                                                                                                                 sAN_~E~iNO DISTRICT
                    s.ur>eR.loR co!JRY of' cALtFoR.NIA, comiTY 9F Si!n B..eyrnardino                                        -
                          ·srREETAI?t:JR~~$.: _241 W. 3.rd Street
                          t;JAILif'IGAi?DRi:li:S: :~47 Yf, 3fi:l ~tr~::;-et .,
                                                                                                                                                                                          otc oa- zo ta
                         etTY Mo ztP coo=: San Berna~djn,o;, ~A 92.401
                                   sRJ'}JcHNAA~;;:   -Justice· Center _                           _
                       CASENAM~:
                      Tonika Na:dihe Cota -v ..Weils Fargo Bank, NA-
                .          'CJYJL GASE CQV:ER SHEET                                                    c'omplex c~~~- D~stSJ~atlCi~
                .[ZJ
                 -
                     Unlimited
                     (Amo_t,~n~
                                         D Umited        (Arrfounl;
                                                                                             0 •
                                                                                                            counter               t:J    4oin-dsr
                                                                                                                                     ~~IJ{;E:
                            dem~nded                     demanded is            Filed wi!Ji lir.?t appearance by -defendant-
                           ·exceaas $zs;oOOJ             $Z!?.OOO o( leS;s)         (Gah Rul"'s of Court; rule 3.402}                  oEfT:
                                                              Items 1-6 befo~v must.be complefsd'(st;Jt;J insliur<tions on page 2) ..
                    1. C.heck qn~ bp_~·bt;![QW for tb!il casa:·w~:lhal·bestdesciibes·this ease:-
                    . A-~fri Tiirt                                  .        'C6hbac~                                        ProVIclonally Cornple;.~: ClvlJ !,iHgatioh
                        D-      Auto ,(22)                                           13[lltJ.cti (Jf ~9'1\~ctimlrr~n.iy (06) (Cal. Rqla-s:orCo!Jrt rules ~:401;1--3.403)
                                                                                          D
                        D iJnlnsure~ mott!rist (4~r                                       D
                                                                                     Hulf3;740 colil:lt<tloQa;{iis)                                     D:
                                                                                                                                    Antilil:mvrra\ia.[GgLI!a_~an (!l_3}.
                       .otfi~r PJIPDJwo· (Pil~~p~l-lnjuryf\"lop~              D 0!hetQQ!Iel;lion5 (09) -                                                D
                                                                                                                                    Constr~Ubnq~~-~1(10) .
                       .ollirt~g_li/V'{ton9r4r D!"_ath} Tort.                D In5urance co\letage'/18)                      D Mass )otf(10)                  ·
                        ;D     ·~l:le!!los (0_4)                                          0
                                                                                     Ol!ier contract (37)          ·         :0 ~e_cLiriHe~ IIHg:Jilon-(t!i)
                       :0       Prqdli~:;LJia~mty•(2;fj                       R~ar Prop9rty_                                 [ ] Erw_lronmeotavtoxi~tort (30)
                        D MedHialrneJP.!ll9!i~e (~..?)                       D ~rniiJet'lltlomainnnverse                     :0 l~:~uranpe covetagl!rtlal~~ ·arising fronrlhe ·
                        .0          :¢ibs~J'I/PDI'(iJO (23)                                            l;of\d.'1!mnatlp~(14)                                      abg.ve !Jslt;d. provisionally complex case,
                                                                                                                                                                  typll$        1) . .·                  - -·
                         Non-PJIPDIWO (Other), Tort                                      D
                                                                                    witmgf\!i evictloll (33)
                                                                                                                                                                           ~~


                        U      Business tqrUunfair busiqess pra.ctlca (07)·        Other raal pt~perty (26).
                                                                                         D                                                              'Enfotcemaiit ofJJid!,Jrp~Qt
                        D     CMI:Ilghls (00) -                             'Unlawful Oetalnor __                                                       D Enforci!!Jl~rit 6f]Ui:lgment{20)_
                        D      Oefamauon (13}:                                           ·D,
                                                                                   Commercra,r (31)                                                     Mit.-et~ilanilous Civil CorripTilll)~
                        D      Elfl~(l.:(i6) ·                                           _D
                                                                                    Residentlai(32),                                                    D RIC0(2'rj .
                        D      lhleileclual propeny'(Hl)'                                D
                                                                                    DrtJs$ (36)                                                         D     ''Qiher c~plalnt (no( ~ped{f&d above) (42)
                        o·    ProfessJpmii negligimc:e (25)                 j'udicial ReVi\!W                                                           Miscellancoils C!VIi Pritftlon
                        D- Olhernon~PIIPD/WD lon'(35)                                    .D            Asiletfort'eitUre (05)                           D     :-P~rtnershi~caild co~rat~_g,illl<!rnence·(21')
                        c!tym~ri··                                                       D         'Petition re: arbitration ~yia[d (11)                D         Olher P,efdion (not_ ~pa,clflod ~i1o~) (43) ·
                         · •· V'{rOfllifiilte'rrili_haliqn (Sp)                          D          Writ of ma~;~di!{~ C!J:2)
                        [ZJ ·olhe(oemploym~nl (1/i)                                      0             Plh.er.)uoiclarrewew(39)'
                    2. Thfs·ca~e             LL.l Is           LXlsinot           '96[hJ:!Iel( undet.ril!e 3:-#:QQ.of the CaiifomJa. Rules of Court: if the eas~ 1~ complex, mar'r< !he
                         ·f~.¢tors regi.J\~rig a~tepUpnai_judjci~l memmern~nt                                                ..                                                                                         ·            t;
                        :~_.   o· L;;i'fge,nuriioer·o'i      separateltrepresented _parties                               '~.:[{] ~elfge hUmfier QfWitr\E!Sses                                                                       c:
                         'b,   tz1       ~ten~Ive m~_ti()() waetJ~e ra!sln]J gifficul,\ Of fl.Qye)                          ·o
                                                                                                                          ~e.•    Coordln&llon.wlih related ac1ions P~ildins In one .or mote cou,rt_s                                ~_::.-~
                               .        .isslles that ~Ill b§l !i(ne-Cqns\')nilng tq resqlve-
                                                                                     . . In-other counties,-st<:lles, -of~'O.Lin\rie$; or in a:f6daral_c.QJj_r,t ____------ic--
:------..·------c:-:-Et:}-s~lJSt~fi\i®.~~rtfi;i!TD1:9fCiocl!men~ary!'!Yfcl.erice----"f.i'' Substattti.al P9_stjudgm~ntjudi~i!J supeiVislon ·                -.             ~:.-
                ;3,      ,Rel)}~:_~dias sought [chec~.?(lfhat.apply):·a.[l]
                                                                  .
                                                                             monetary b.[Z] npnroonetary;d!l'<fJ;\ratoty. o.ririjunctive relief-
                                                                            - .
                                                                                                                                                                                                     :c. .DPIJI'll.tlve_             ;,:
                                                                                                                                                                                                                                     ~

                '4· Numo~r of qau.sss. of action-(speotljt):. Seven. '(7)                                                                                                                                                            S:·-
                 5. thi~- case. [Z] is: 0 I~ not - a Class a~~on sujt
                    6. 'tfttiere are an~( known related cases! file.-and ssrve a Ti9ti~·bffilli!J.<ig 01'f~e •.(Yqumi?Y .
                Date: Noverril;ledO.: 20f8
                KaniMoon _
                                                          (TI'PE.OR PRINT NAMbl
                                                      .                                                         . NPTICE                            .     .                           _
                      • Plei.intiff must:me ihls cover sheet Wit!) fhe fit'SJ ·paper fil¢9 In the-action or pr_ocee"ding (except 5rh~ll ?!!ilfls. qa_ses or cases filed
                        uncfer·th_e P.ii(ti~t~ CO!:le, FamilY Coda., ·orWalfare .and Institutions Code), (C::al. R~J~.Ei ti(~otlr:t: rui~~3.;220:)l=anute tQ:fi!~ may·r®ult
                         In sancllons. - . · . __                                          . .                        .              .                                                                     ·                . -
                      ;~.Ale     this coVJ:lrt!heet rn ~ddition to any cover sheet required_ by local p;1urt rul~.
                      • If ilii:S-. eas.e is complex tinder rule 3Aoo· et$~q, of the P~t!t'o'ml;:t 8u!_es of Court. v.ou m_us) ;:~~IV!". a J<C!J?X of ~h)$· cover sheet on. all
                    . otn,~r. p~iif~'tQ:·th!'!;a6tio.o·ar proe!3ading.                        .        ..         .                                       . __ _                  .         .                      ·_
               ; -,,"(fiifass this" Js'<J t;l;lq~¢Uons.ca"se.:undt;ir, rule 3.740 qr E! t::ri!rnplex case, 'lhls oover sheet \viii be used fpf statisUGal purp_oses onlv,
                '                                         -_ -                     -                                                                          -                                      ·              Po •1 or.~
                    FOmi'kiopl•df!fl.l·::ndi·iofY\J.I:e
                    - Jvi:IJQii)_Cour\<lar.:c;lrQmla.
                                                                                          CIVIL CASE COVER SHEET
                                                                                                  ..        ' -,; .. · ,--- ·-     -' - - - ·
                                                                                                                                                                      eotRli.;'[~~Cc""--n,l?!~;00,3.~D   •.M9Q:-:3.4Q3;3.740: ·
                                                                                                                                                                             ....,.,S!•nd~•-o'-~IM[I)In!Bllslloo,:illd..3.10.
                      ;cu:'010-jRoMJulti,200?J;                                                                                                                                                          IOIW/.C(lUilmfi>.-C>.11Q~
              Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 43 of 85 Page ID #:43


                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                   .,.

             .. f,

                                           . .             JNSTRUC.TJON~·oN HGWTO cOMPLEii:JHE GOVERS.HEET                                                                                                         •.')

            )'g PI~ MiffS: ;t(n<:l Others. Filing. Fl.~t.l?ape_I'S,. !f you ·are fil!ng a, first'.pap.~r {for: exampl~;· 9' ¢9r;riJ?,lO;Jirit) 'jn a Civil :cas~, .Yci!-nnust-.                                    ..
                                                                                                                                                                                                                   1.••
                                                                                                                                                                                                                  ·f.'i

           ·.c.oiJlplete arid file, ·alori·g,wi!h ybt/l'"tirs.t paper, the-Civfl. Qa~~ Cover Sbeefi:orita!Qecl oi} p~ge 1'. T)lis-informatiori willoe t!~E\<1 to compiJe
           .s.tatisljcs a.!Joijt'tfi!3· types:and .numbetS of cases f)l_ed, You; must compl~te it~ms 1 through 6 on ~h? stieet: In Item 1, you m·ust c;heck
            one box for the.cas~ cype;JI:J;it be.!:!,t·describes the~case . .If the CC!S8 fits botH il. gimer~;~l anq .C! nwre specific type pf ca~~·listed ln'item 1;                                            . ;1
            chetl(thj:!· m¢1'? S.pi;l¢ific pne. If the ,C~s¢1ias nwl(lp)e causes-.of'a'ction,:-ch$.ck frte. boJ( that,best iiJqlc,at~~ tliei'prii:nary tatise of ao~of:i:
               ·r.a:assisfyou.:Hi eompl$t)!J'9J.tJ~ $~~~li ·gxamples tif. th~ ~a~~s·tnaf balong under eac.h C:8!!Ei' tYR~ ,in 'item 1·are provided b~lpw. A'cover
            :sh~et i'r)u~t.ba filep oriiY'With you:r initlal·tfaper. F_ailure to:fiie a· toV¢(5~e~t wit(i thf'l·first paper·filt;!t;l in a_civil case may subject party,                  a
            its ci:>unsei. or'both to sanp!iQri!;·qrid~r rules·230'and-;3,22Q pf:Qlg California Rules· of ~au~.'
            To· Partle.s       ·i'.l    f{i,lle,: ;3,(40 G.oilections Casl;!s •. 'f\-''~colleciions case:• ~nd~r 11:1Je 3.740 is defined as @(.i.~gtid.n. 'for r~aovery of il')qney
            pW.~ in ~- ~.l,lf!!.sia_t~:t to~b~e ~eitc:lir'(th_;'!ti$ not_.more:than ~-25;00,0, ~xslus.ive:of'inter~~ra~d attbrn_efs f~es! 'aris~ng from a trCj;nsO;lc;tlon in
            whTch'proper.ty._·.serv:Jces; Q( money was acqu1rep· 9[19redlt., A:collections c:ase do.es.,not mclude an ·actlqn S§!IO!~Ing the folloWing: (1} tort'
                                                                                                                                                                                                        . .

                                                                                                                                                                                                                 i
                                                                                                                                                                                                                 I.
                                                                                                                                                                                                                   t
            ij_a.m:af:ies, (2). p_unitlve damagf!s\ @, recovery at- rea'! prope_rty, (4) rE;~(:overy o.f personal !?rCJPerty; _or ·ts)                               a.                    pr~juqgnient wrli -of
            .attachment: ·Tbe iden.tifiGi;ltion',ota ·case· as·a ·iiiJ$ ·;3. 740. colll:lc!i(;)ns .CBSt;! on ti:Jil'! I~litii means that if·.will.tfc~- exempt: {rom..the. g:eneral•
            time:fgr-:;;er.Vi~· (equirem'i:mts and cci$.e)na:n·!1g~ment niles, llHiess· a C!efenqant files a ti;!~pqi(siVe p!~;~ading. A rulef3;74Q' col(e!;l[ons                                                l
                                                                                                                                                                                                                    !:
           ,case~willbe sti_bject ti;l tF!~: r.ec:ru.i(emaots for service a~d· pbtaining .a judg_nieht In rl!le .3,7liQ.                                                        ·'                               i

             '1:9. Pafthis.. !n Complex C,ases. lh com*~ c.a·s_es only,_parties mUsUl!so use the··C/vi/ Case Gov(!( Sh13i!t to. designate whethe(tiJe
           .case Is complex. Jhi j:J_Iajr:{ljff beJ[eves the. case is 'cornP.I~ll. tinder rule 3:400. oftfie C::aJifoJJ.ii~ Ruie.s of i::ouif,Jhis ilj~st pe!',iodkat~d.by.
             coiijp!~tihg, Qi:e.l~PPtopri<~te:~boxes if!dlef11s _1 ai')d)~, IF a plaintiff design_ate~ 9 'C{l$.e as com~lex;_ th~ c_¢ver -~l;le_efmustbe serveq W.itli .th~:
           ~<;qiri'plaint·.on -all· parties"!q tH.e qCiio!);.. A' oef~ndant may~fjl(;} Wia 'Serve no.later the\n the tii'j1e qf its first appearanc~ ·a. joinder in 'the·
             pla'intifl's: ~esignati(lfl, ~- CQl.Jnler-'Ciesi~nauon th~qlie ~se is not·complex,·or. if !lie Plaintiff has made no d.esig·natiqn, a designatior:i;tl:lar
                                                                                                                                                                                                                     \
            .the .c:;ise·i~ complex.                                                              CAS~ TIPES AND EXAMPLES:
             Aufi:i''for:t            ·                                           Cgniract · ,.                               .. .. · ···              'proyislonallyC9~piex, yivi! Utigatlorf(G!l-1,               \
                -·· )(uto'<~H'!=!ISOIJallnjury/Prope'f\Y.                                Br~<lch ofCoiltracUWarr(mty'(D9).'                            Rulos of CourtRula-? ~.<IOQ,-3.403)                  ·        j·.
                            DarrtageiWrongful Death                                             Breach, of Rentai/Lea?r                    . .               Ant[trusVT~de Regulation (03)
                     Uninsured ,Mqtoiist (4B).(i(l/ie
                            case invotves·;!ffl !Jnii}~rj~_d·                                    .
                                                                                                      Qontracr (not unlawfuldelij/[l~r
                                                                                                           or;_Wrrir/fifill ev_ictiof!) .
                                                                                                                                                              C<instnlcH~rrpeTect (10)
                                                                                                                                                              Claim·~·JJN,i,liyiiig Ma~J(fort {:40)
                                                                                                                                                                                                                         Ii
                            tndt_oriSfiilaiiii subjer;Htl'
                            atbftratitm, cheCk thfiidtein.
                            Instead of'Autbj' .. -. .
                                                                                                ContractlWarranty Bre'aclrSeller
                                                                                                  •·· Plaftiljff (not f/qqrlQi- negfigence)'
                                                                                                N!'!gffgenl Breach of C_diilra_Gt(                .•
                                                                                                                                                              Securitjes tiligallon. (?.BJ . .
                                                                                                                                                              Enillron'm.eni<JVTOl\ic Toft,(30)
                                                                                                                                                             lnsu$n~e Coverage Claims .
                                                                                                                                                                                                                         I
           :Other'PI/P.DIWD_(P~~_onai lnj~ryi'
             Property Darilag(!!Wfong'ful oe;~I!J)
                                                                                                  . \lyarranfY.           _.. . .
                                                                                               O.th.er Breach of'Con!f~ct/Wam;mty
                                                                                                                                                .                - (ariS,itigJrornprovlsionattycortiplex,
                                                                                                                                                         . . ga,se,'fYP!i liste~{above) (41,) · · ·
                                                                                                                                                                                                                         \j
           ·Tort~          · ·. · · ·· · ·· · · · ·                                    'C.OJI!'!ctlons {e,g:;moneY'oWe~·. open ·                         Enforpe!Jle!it:of Judgml!nt .                                 'I
                                                                                                                                                                                                                         .I
                     Asbestos (04)                                                              book,acj;o'iiiils)(p~)            -. -                        EriFori:em_E,mt of.Judgment (20)                         I I

                            Asbes,lg~ _p,r perty .Qamag!l                                       .~olledian·cas~ell~,r.Pl.aln.tiif                                    ~~J~h_otyfJ)udgment.(Out of
                                                                                                                                                                                                                         !

                                   Wif/
                                              8
                           .ASbes.lo~: f'ersonal_!njuryl
                                                    Qea!!r · -
                                                                                                Other.Pfomlsstiry.Note/Gollec!i.ons'.
                                                                                             .. . !ta!\e · · ., ·:- · .. . .
                                                                                         1ns\lrans~7: C_qye[<!g(! (qat pitiVIsion_a/fy
                                                                                                                                                                     Cql)f~sS.lQ.n.O{ Judgment (.non-,                    :i
                    ,P.toaucf                       oi:Eisb'e:sio~'Q['                                                                                                         dqmestic relaUons)                     l;!
                           :to£         vifPnmeql~~ t2'!)                                       comple.((;) (fS)                                                     Sillier .f;(11le _Judgment·                      I
                    .Medical IV!i!IP,ra_di~e (45)·                                              Auto Subrogation                                                    AdmioJ~Jrative J\g'ericy AW<!cd
                            Medlca!'l'y'lalpJa9)icS;"                                          ·Qther.Goiieiag~                                                             (hotunpi!id):axes)' .. ·
                                   P~Ysl~ii;!'!,s ~ qurgeon~-·                           Qfl\er Cqqttact (SZ).                                                        P.eU!iqrifd!\dinea~iin: of Enll)i qf
                            p:t~er .Prcq(esslona! Heallh care                              · ·'corilracit:nil Fraud·                                                        l\i!;lgmenf.on Unpaid tax~s
                                    Malpractice                                                ·.ci'ther 'contract' DispUte-                                         Ol!l.eJEI'Iforceinenlot Ju~gmen(
                     'G:l!\ler PliPblwr;((~3j .                                .  Real Pro·perty'                                                                              . ase.
                            ~;r~rv.ise§ t,iabiiity·(!:!.g_,, slip                        ErTifnent Domain/Inverse,                                       Miscellai)Eio~s;Q!yll Complaint.
                                   :an~,faiJ) . · · . _                                    ... G!;!~_flerp~~ilo~!14).                                         RICO (27)                            •
                             ift(~qti9.n.ai•.a9d!iy lnJur)riPi;!IVIlD                    \iJrqrmful EViction '(33) · ·                                       ·ol!l~h~S:.l(~~--n)'t:[norsp~cifie,d
                                    (e.g .• assaulf, yaddallsm)                         ··other Real PlVP!;lrtY (e_.g., quiet tiUe) (26}                                           1
                                                                                                                                                                                                                        I!
                           .l~\~ri!iQIJ~IIjjir(ctl91ro(                                         \11/iitof PC!ss_ession of .Real .Propert-Y.                           Decli:ifl!!Ory RellefDhly
                                    Ef!1ci(ion.al Distress                                      MorJgage For:eclosure                                                 lnjun~l!v~ R.eJ[ef Only'-(non'-
                            f'!~gllge)l( !nllicUon·or                                           Quiet rrtle                                                                    harassr:n!!Qt) -
                                   ,Emo!ioAaJ Distress                                          biner·~e~fP~9P~rtyJhofemriient                                        M~ch!l~l!<$ Lien·
             ..             Oilj~f PIRO'mo                                                      domain. lana(l)(d!Jen'ant or                                          9J!l\'!r QQrn!llerclai Cbrripl~ilit ~~----- __
             'Nqn,B_llPDIWD (Oth. er) T_ort_                                                    fJir..e_c/osu(e~.L._ _ _:_·------------;:;;~·f.Se,(n,on-tcirllno/Kpmp/e_x}
                                                                                  UnIa wfuI Deta Iner ·     · ·                                                     .Qth_ •• :er c.l_vjl C_omplaint: .
------BI:i!ilness"'ff(Il(!O[atr:~;rlilrws.s
                          Pr ctl · · con
                        _ ....a· ce :·.~
                                                                                         Comrner~lai.{aJ)                                                  ·.                 li!9r:ff9t11n.on-cofr1Ple>f}
                                                                                                                                                         Mls. ¢_ell~.·ne.ous_ c_:_lvil Petition.. "
                      btviJ _Ri_ghts (e.·'"':n.-•. d.l..s. c. n_m_._ln<~li.·.o.n;        Re.s_'i:.entiai'(32'
                                                                                                 "'            '                                              ..    ·
                                                                                                                                                            · Fla.rtrie.rship.. a. nd C.·or_porate'
                          :tarse ii.ii'est)'/n.bt.c_ivi/
                                               ••                                      .D_rugs:(3B) •·rif tlie. cas.e in_'-'.olve  ..s. 1'1leg·ai                     Governan<;e (21)
                      .     haiassment):(O'B)                             . .                   drugs, check this item; oiJJerwi~e:                            C'!!h!!.r, P¢U~i;ln _(not specified
                      befamaul.m .C!:l•il:, ~!a.nder.Jill~l)                                    reporfas Coinmercial•orResidentiaQ                                   ;aboY~) c43),
                      FtauJ 1(~)B) .                            .               ' >~uci~a_s_. _'j~~-a~~r~~-~~--~l·. .. .. -                          .                Civil Ha(llssment
                                                                                                                                                                      Workplac~ Violence·
                      lnte!lettua.r Pt!JIJEidy .(19i, .. . ..                           'Pet)!ipn Re: Arbitration A~r~ Mi                                            ,Elc;fer!P~ep_endent Adult.
                      ProfessionaJ Negll9el'!ce·1~5)                                     \IYIII',ofMandatif(02J                       . ·                                      Abuse            .
                           Legal Ma.lp~i:t198. . ·                                              Writ-Administra!ive·Manaamus                                          !=lec~on:cpl)test
                           Oilier Profe~iQnai.Malpracllee                                       Wr:It-'Ma.ndamus on Lili!(t~d c·PMrt·.                                P,~~!i.on'for "!arne Ct\8i1.Qe
                        .        '(nP,tiii~d!tia! 6il~g~l)..                                          case Matter                                                     PetiHon for ReUef From· Late.
                       Olher Non"fllppliNQ TQrt-(35)                                           ;Writ:..qtller{lrnlt~d Qourt Case·                                     · · i;::lailfl                ·· · •
              :Eriipioyi:i'fEfnt                                          · •                         RevieW:                                                         Otherc'iviiPetition
                      Wrongfti! T1;1miii)a~i:m' (:iS)                                    qli]~r)udlciaf.l:~llvieW (39) .. . .
                     ntnerf!mployment.:(1.q) ·                                                 ;Raylewof Health Omc_erQrQ.er
                                                                                            . .Npllce ofAppeai-Labor
                                                                                                     Commissioner Appeals
                                                                                                                                                                                           Pao~.2-or.~.
                                                                                   CIV.iLCASE,;CQVE8..$HEET.
                        Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 44 of 85 Page ID #:44




I
I·
I




               iY:_.·
                           "'WHI:~ ;t:tASE BAS~ B:E~ :J¥8$±~~~ 'TO!:: D:ONNA                                                                                                 G§I@..E.'tA                 ~A\RZA ..:t:rif. DEP'A.J&~MIDfT' $.2.4
                           'EGR                   ':ALt;.;i)>~SE.$,'.~                                                                                                   J




    r-
     1




    II•
     I
                           :Ol\:A::E';;;                     .1.2(lJrrt:1s: NanG,y; ~~~;t::~(;:i;X"~t..r ,Qquj;,f< 'E!xle·c;~h;:[.y§; ~i~~e:GELf~t~ &~~J:~
     i
                            ;....   -~   .__ ;.;.,;;,..._.......""~ --;.;.. ::..   ..;~~rf;·_~·~~:• -~";:'!?':""'-- ~--- ~-,--;.-:--'--:...;a.;,;,o. -·=-----,-~:::"':' -:?~-:-~~:-:::   .:-   ~'=-·~-~ ~.;.-.-:::.:.. --~··· --~ ..!.-..:. -:-·~-=~··"'="',:--- -r.-.-~,~-   .....




          ,,
          !:




          !·
          ).
                           :il:!:-~u!~~~~~~fx!:~~'f~:~~~;r~q97 ±<> 1;rue and
                                                                                                                                                                             BY:: J¥.NGE;LXNE: 'GAR¢"it~,

                                                                                                                                                                                                                                                       ;.;:
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 45 of 85 Page ID #:45




                                           ~UPERIOR COURT PF QA~IF.tJRNIA, CQUNTYOF SAN BERNARDINO

              'I'onika        N:<:~d_i~e    C9;ra                                                                   ¢a$o No.             tl\lt>M:&7A '5n4


                                                                                                              CERTIFiC~iE QF AsSIGNMENT




        AfiVil -i;i~¢Uob Pr ptoc:ei.adi~ 'J)teseo)f!,d Jil(fi!i~g must &e.•acJ:;Ofupafi!~a by'ihis. certmoete, If ~!)a grouhd is the rfisla_~:~n_c_e
        qf :=.t party, name end residence shsiLbe slated.                                            .
        ~




        Tf;le lln.dg(sfgned, .Peclar.es that the a~~Ne~rit_illed matter 1:; fileil:fpr p[Qc!3edihgs:Jn the· ~;¥,1 eEii_®i.lWI;NU
        Dis!rlchjflt\e:superi(l(C.Qlirt underRule.?J04 ofthis.courtforthe cf}ec~ed reason::
                               00        G'eneral                             CJ   (;q)let;tion
                           Naturq ofAt:tlon                            Gi'olJnd_
         D         1       Adpplion                                  Petitic;met resides-within th_E! :clis!rict.
         0        2        Consf!rva~or                               Petitlon¢r p[ con$ervatee. res!des·witlihftne district.
         LJ       "$.     -Contract                                   Performance.Jtlth·~ disJiict ls.exptessly provi~fi~d for.
         CJ       4      __I;:quity,-                                 The cause cif agtlon E:lrPs!'1-Wlthln the pistrict,.
         CJ      s-        Er:i11ii¢n( Domain                         Tti:~ property is foca_ted wiQiln the: dtsfr'ict:;
        ·D       B· farriily Law                                      Pl~intiff, defendant; petftiqo~r.or i'€1.spondent r~s(ct~~~w.ithin1he.diStrict.
        D         7 Guard~_n~bip;                                     Petlt_io'nei'·C!r·vvard resldes·withln tne-dfstri6t·or ha~ j:Jropeij.y\vifhi~--t_h~- cll*icf.
        ·o       -a H~ra$'snieht                                      PlaJrtiff, pef!3noarit, petitioner or r~spO.ndent reside~ .withiR the distri¢1.
         0        g      Mandete                                     'The defend~nl fi!fictlons.wh~IIY. ~it~ln ~!Je d!,strici.
         p      :r o     Name Ghanw~                                  Tli$ pci~ion·er resiQe~ within the district-
        ·o 11            Persgn§'l ro_jury                            The·ihJur¥ oc~urred withirHhe ctishict.
        d 1~- -Per?orratf'.tofierty                                   The proP.ei1y'ls io¢ated w~l;ih'l thel:.d.i~tcicL                                                           ··..
        d 13• :P.robafk · ·                                           Decedent ~sig~d qr resides wflhlrtthe df$bibt m had ProPerty within thl;) ,disJrict                         I·
                                                                                                                                                                                  I!'"···
        :0 14· Prohlbillon                                           ·r5e de(en(Jartt .f~nctions1Nhciily:wilhihtry~ tli~trlcL
        J::=f '1 q . Review-                                          the. defe~d~t f_iJnctiQns wholly with ill_ tn~ .di~trict. _
        p· ti;i ·rit!?-t9Re~J PropertY                                The property Is igdcited.Wi!filf:l the. district:
        0 1i 'Tr<fW_fe.It~d Action                                    T~$ tower court Is lqc:ated ~ithir'! tfle disiricL
         1·.'.<1 ·18 -Unlawful P.etain_$r                             The pmp$rtj is located v.i]I/Jidlfie gl~tfl.ct.,
        .0 '-"I.B        :t>omesfic 'viol~ffl:i\'l                   The pi:Hitioner, d~ndanf, piaintifhJr, r~l>Poi'ldent resides witflir'fthe district.                           1::: -


                                                                                                                                                                                 -t~i
        [X] ;zp          !.Other· EN_!'L0~1E~                   .      Class Ac:ti.on Wage & _.H_our.                                                       ·
        :o' -2-t -'THis
-~~--~----·-·      - - FJLlli!G.woulolijORMALf.Y.iALt.wn:-Hit-h:JuRrsE>rcrJoN·or:::-~u?ERitrR
                              -     .                  -                                      couRT:."        ·.-         .               _,


         Th"" a·ddre~s ·qf: thi:)lcGident. pertorynanc~. pa·rty, .detention, p)ace qf b:tislne,ss,_.or·.oth~r f?9torwbl.ch"qiJI;!itfies ttifs·case
        ;forfliing itl th~ aqoy&-d_e$l~pafe~dlstrict Is: ·                                                                  · ·-        ··


               JNAME ~.Jl'!ll(Cin; TIJi.!:cOR.qTHE!l,9_uAUFY/NQ ~t.cT9!l):.
        _Ra,nCho. Eu.c:·amonga,                                                                    CA                                                  9l_.730'
               jCIT'()                                                                            (STATE).




                                            __1._·_s-----------~·'_. ~-
        _lil_-o__v_.e_mh_._.e_r_·J_o_.._·_•2>0                                               tos Angeles                                                        .• _ca·nrornia


                                                                                                         -=
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 46 of 85 Page ID #:46




                                                              EXHIBIT "B"




                  EXHIBIT "B"
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 47 of 85 Page ID #:47




                                                                 SOM:MdNs
                                                      .(blTAC!ON..ff.!Ei!CJAi.)·
           :N€iTJ¢~·TQ-,PgF.ENDANT:;                                                                                                                             'F,I· L- :EJ~- . . --
                                                                                                                                                         'SUPERIOR COOfiTc-OF·Clll:IFORNNII\
           (A' 'VISO .AL b'gMAf/DADO)~                                                                                                                    ·. GOUNT'tOF MN BERI'IAAPI 0
                                                                                                                                                              .SM\:~1@ Ol~TFUQT;
           ;wffii:t_($'1JARffiD 9 4))JJ~t~;#,li g)"Iatlgl'Jal nss.er;ia~lo~
           ·Q?J~t:t.se
             -.
            ...     ~.
                       . see Attach!n~llii~~l9lv)                 .
                                                                                                                                                                         O~C.O·· 3' 2018
,_         Ybli A,ijE; ~-El.N~ Slll~rra¥£l[A,I,NT!P,'f.f

                                                                                                                                                                        ~foB~1~p6.Ti'
,.
l          (LtHE:STJ. bf#!JAND.IJNOQ EL tJEM'.4lfPAT'{JE)j
           f:ro:NJkA.:NAD'I:&B Cog.A)i.i'ldlviduaux, §,rt'd. ql{:·l:Jehafto£'a:ll'otl):f(~~~
           sUnliarly'situp:tE':d1
         . NOU,GEJ'YOU have bea'b.~Ueg~ .Tli!'l ®li:niai<leq®: ag~m~t;yo.u viifhootyouf.boli\g)l,!l!lrP tini~~~'yiJU reBP.tl~-wfJtiln'~o.ila~ .. ReacUh¢,'i(ifQmJliUdn'
       : ·l)elow.             _ _             ___ .               _ ._                  _ _· _                       . . _- __ _ ..
       · ·_ '\(ow• have:30 :qAJ.:ENDAR;bP,!Ys_a~ecthi~ :S.w:nmon~.ilng .legal_~fllp~r.~are·cervoo i;l~:y~to :ut~·<~~wn1teo·rezgonse ·~! thia,court ar!Q_ have11- ~;0py
           s¢,iv~C!:9rdfie•pJalijlfft ~·Je!~~-~:0.[ · •           . 'llwlll'liOFpfot~~tyqy. Yq9t\~Uen reij'pons_~ inWlt·q~ !i]Prope,r'1e~,~1.fi?(iji lfyoli\~nf'lht: co()r(ic ~qar~our
           pa,ffi.e. Tl'J~i~ rn~)'. lie a; cottrt~o!!)J:         .. _c2.1) ~a a f()f ~gur [e,WO!Jl!i.l: ypu,9an.nnd \11~ ~ o,ourt/9)iJ1~ aoo ·')loreJ~R>.!Wa)l9.n ;~·!he canroqlj? _C.qvrts;
        -qp~f.W S.i:!!(~H~p .center{~·.:'?                      ,~fi:gov(seLfi)elp~~'fo~r ~qu~l}l r;;~yf.fti:Jrnry; or lhli!,~oi.lr!!'igy~e,~r~t-Y,o~ .. lfy9~-~l!.~'Wtpay !heHIII)9;~~.:s,sl<
           lh!tA''?P':tplerliJ?f aJ~e'~v;li'.>Ef: fil ... -. ' . g.~~g P9~ lil_eyourrespo~.e. 91) trme.JOJ.J may jps,P.'!b!i ca)l!! llto.eraun,;-and ¥9.U[W!l9~. l)iOMYi ~~ill!. {l_f!Jper!Y,.
        , ri1'1Y):>a·Ja.t£~;nw,llhouHurtlwrW(lrnm ltp,wo~q~ c,!l'#-. _ - _ . _ .                                        .       _ . .. _ .        ..           . ..            _ _ - -
       . - . Tni:l!';l;<J.f,l" gfh\;ri~Qal,raq"UI . ' ,-:(i?Y m?y;~·mrto-MII'ail ii[t~i;J~y; -. l:.a~~· Jr.~i(llcf;p,O!.Jq;!Jl':nrn;!jttomer::Y:'till,tnjrwsnUo ca!r;lrt aJ~~m~y
       · refef:i{IJ>~~;~l(iilQ~-: lfyop):annot.              _._ .·:a.~g,t;n_e~. yoq_IIJ\IY;~e-t-:119(!ife f9!·        .      .S,eMool:l'~cJJ:il'~ T.lpOPI'Qfjtle~al(se/iifcB~ J:\"tJ911;1f!J..)'ilu lil'iq.lop~!~
       . ·lhese fJi:ii)protJ~group::>?i ll)iliCalifofiiia~e~e!§;~r:Yj~&~Web· slte;(v.' .         e_Jpqali(Qrhif!.'Orfi'J: :tJie.Qlil.ffoitlja O.o)Jr!s'Onlln'eSelf'Help CenlEir: ~
       . :{.!YWW:&:~r1ivf<?!:       rs-eJil!l!tm; ~~;~y:~nl\lg~qg Y~Mr'lpcal:caur;t:or .•.· _~11.r .ass.ocfoioQnifl'c:tr·Ef.Tl}~ -~~.u~h~~a·~ta-tilf~rr:u~nforYilil'i~-~~~·~nd_
         :cosm·on· a_ny,s:~       . ) _oqr~ftfi.Wo~taw~x~ of:$1,q•Q.QChcy: mqre lrt·-a Q!'!ll o,as~l-.              .nen IJ'l\lS!)~~-Pi!tR,beJQfe tne·com:...,iiJf,dism!Ss tf:ie-ca~;
       · -/lWISD/l.o Mn. _ .'ii/ld.ado. Sfnofe#ii'Jn&.:detiJ./[Dde..3(J dJ}ut~~ta·C:O_~e;[Jur;{}~                    siie6nb-i·~i1J es_cuc:J111rsu iJeQ(6n; t,~.? ra lnti;lflinl~on:r, ,
         'cot.i'tl.fiiJa6i6n •
        • · '!1flns 30 Df~.[Jf'~QAR{O'&"S/iiljlii:dr:'i;Uii'l~ :ealft!flt:!!-Ith~'StirCitaqO,~ f.PM.~~Iega'ms pii~cR                           "tar-una ~@§Ja_p~t f!:;r;cito eri '4_$19
        : co.i1t!t}'Mdolrgu¢~e etJ!(~IJ~ ·llf)stcoPfa;s/ dsmahi;J,11_*,pp~ C?rt~ C·l.!ffB.11umac[a!!#.¢nlca'n.o.-ro I?tof~g                      res.opast;! por ~¢i!lo llrme<flie eS/itl"
        ' pi;tiotiria'ti;i1egil( r;ii_ti'(i§tq:,#..P~~~~~Il~"PrPc.tfsliil ftfc}!~ t!J11~"1X?fW. Es•J?a~kr~IJa ~JlJ'B IJI!fortrlfj["_f.i'¢: _.       .pJJJidij-'Usarp~a.su te;spue~ta:·
       •p             :.&n.t;pn!faf.':~~~;~              .e.;Ja cortqm.as\nf)i!lp!J~{O.!? pns!Ceg[ri>.i!e A_yili!., q?)f31! CQltti!ida, .·.. , rpJa ~-3U00!1~              y), ~ Ja
       , .b           C{j:tft?}f'ije~ oo:~               .,fJn./ti.~qut~:fe,gq,edeJ!l.~~-F,r'rr;lil.• Srno:pub~tl F',agur-{a -pf/OI:J.de p~n[ij_cJpniJlPif-Bl.-.8ar] . ·tie /a.cooe_
       .·~ua;:~~~~-::':;$f:.:d~ef?·                             ~~t:g;;:;~g prcMata_au:espuesta afi.W~· rwe(le peroc~Yr;J ~il*'·~r~nw~1~tpjcjltQila~coitelfi .·
       ,          Hfiyofro:;;. restWi;lfl)Q'./efiali!s. .                      :que..,Uamf#'r:; ,1,1/J ~b.@@acrmiTif!tfsatl!mMie•§!.n9 ~no.ce,~yri-u/xlpegc, P-~~~elle~ms~;a.tl)l Sfi111iG/iJae"-
           ·niifftslon}I EibD~do:;,,?tnopiitH;J,:                                gatJo,;.oifpOsfb          · ~plsitfon !ds@qufiii.fM.JJ.BTltoblilrfah;e~ fe®ll!s9fatliltos tia;l!n
             p(gtjiJiti/?(q~;~WYJf/Q~"i~~;~iW&ri                            .· 'f"ue!ie e ···                     •.       s.sih'fi~ilifl~iifRel7·e_t~!Jo.Wsfi'(;Jap~fffgt:\               ··     - ':)1 ·
             j'W\ioiwd!!vv!Je,lpc~llforgla..gt;g,J, eT}Jil               _ . _dlf.iltJ.'{~s       . _ _ __ ... il, (\'llw{.sucpl@.t;;p•!IC!V) Q,ponl6ndose.tyJ fliiQt                      _'p ril
           , coliigiP.rilii:B ,            _calaS<AYt          _ _. . :Y. 1]1..,;ptjJP/it;;ne otec/Jf;l S:f{:C/;J(]Jar,la:..ollolas.y !os:~a-(}Jxeatos por lmPo.netun..griiliarnen sobfti
           .cliilfqutiiyiti/::lif..ii'      .{!_a,:S.-t.o;/Jqo:?Jif6S,~il ytf!ar.;,p_¢iliid&.:medlaiit~·~rf/iq_lf?!.cJiJ.ll una aanr:estpij'd~.·r:!!Pitrele-en·un &so r,Wile.fet;boc(VjJ, t!~n@ qp$
           .pfi~af.:.Sl'Q/'i!lvBll]t!       l4 c;o$ )iiqfes d;rque.·Ja C9.if.O!Pflii'.dll~des{1afjar:~JCI!SC;                    .                                                                   ·
 Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 48 of 85 Page ID #:48




                                                                                                                   .cAsE NUMBER!
          SHORT TITLE;:.
  _ Toni.ka Nat:fine Cota v: Weils:F<ftgd Banki N.B..

                                                                         INSJ)WCTIONS EOR UsE.
        + Jllis 'form.:may be useif"as ,an attachment to af1y, sor:nm:6ns ·\f ~pa"cg .[fm~§ rrot p!;ml!it lh!lli~\ill£1 i;Jf all parties·-o..n the summons:
        -+ lf·this·ahachmentis used insert the.(ollawing statemeflt:ii) tQ.e pli:dQtiffo(d~fehl:la,Iit poi(~tin the;~litnf:npris:• :~aditional Parties·
                                                  1
             A~ilchi')'l¢ntJoJ11'i ~~ i:i!:laihe~:("

         .L,iilit';t~9qlti0.11£ttpa.rti!1S (Che.c;ffP!IIY one.,box. Qse·:a separa"/e pa~e for each:.type;o~party.).:

           0:         P(ainfiff             [2]. ,Defendant    D.   Gr.oss-Cortiplainant    0     Gro_s$,D~f!3li<;lant_
         Wgt,t.$. fARGO &. ·COMPANY'. a.Delaware~ C0I]Jo.ration;. and DOES. I :through fQ 1·ihciq~jy.~~'




                                                                                                                                                                      ~1:,.:~.
                                                                                                                                                                      ·.,·•?t
                                                                                                                                                                          ....
                                                                                                                                                                      :r•':
                                                                                                                                                                       I"

-~~~·-~---·                                  .---~-----·----- ..                                                                                              -----.~~~
                                                                                                                                                                      .,__   ~~




                                                                                                                                                                      !'.,J
                                                                                                                                                                      ~- -.   ·.
                                                                                                                                                                      ;~;



                                                                                                                                      :Pag~:    1:    :of: ~
                                                                                                                                                         Poge'1 or1
 · f.   ann i\d<iplG!!JofMari~a.to/1' Use                     A:DDITIONAL PARTIES AITACHMENT
        Jud!C!ill CounCil c/.Cliillfomia'
 'SQI.i-i!iloJA} iRa~. Janoof,: zbti7f                              .Attachment to Summons
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 49 of 85 Page ID #:49




                                                                                                                                                                                      SUM-10d
                                                SUMMONS                                                                                               .FORCOIIRTUI!EONL\'
                                                                                                                                                ~q~o P4.AA 11$0 DE~ C9RTE)
                                           (G/t'ACION JUDIC{A.L)
   NO'TICE: TO'.OJ;FENOAJifT:
   (AVISO )It DJEMAN_DADD_):
       WEL.LS. fARGO BANl~·,N:.A.; a,lm;tiooal ~ssociatiou:
       -~~ea;S:e see attacil1JMit ~e:)o\v). ·              "'
   Yo'u ARE BEING $0E;D 13Y PLAINTIFf:.
   (Lo eSTA DEMAtfDAND.O·~L ·Pt:MA.iJDANTE);
    TONJKA NADINE .COM.:·ihdhilduatly, arid on beh.alfgf'a)J qthe.t's
   ·ljlrriifai·ly. situated,~       .
       .tJOTjQEI.You have boorJ:Su~o. Th(l CQtlf! may C!eclde.• aqaln·st yOu·wilh;o~tYQUJ b~l"9 heaTd unl!lSs y~;~(l rwp.ond~wllhl.n•aO·days, Re~~·Ui~·lnformaUoh
     lielow-                         .                                                                                     .                            .
      · !ii611 tiro~e·oo·cALENDAR DAYS,ilf!llJtJ11s. ~UmmQnsand lega! Jl$per.s are senied ~;~n·you~o.fiiB a Writlen res.ilOnsa at thtu:.court and halle a copy
   · ·l!eivad ori tile plaintiff; ).\.Jett<lr or phim~ call will hol'prolecl you. Your wrilt.en rasP.onaa. must be Jn proper legall'orm lfyou•wanllhe coun to hear y0ur·
   · t)ase~ Tl'lero:may be ·a court forrn \hat }r.ou cQn use fqr your re~ponsa. You C!ll'f OM ~~~~~iii. courHom1s:·and ri'r9f!l lrjforl"((pllon allhe. Callfpnila Courts·
     Online Sei~-Help Clmter.(\1'\·VW.coilrt(li(o.c!).g()v(so}/lielp}; y.o.ur.county lavlli~racy; or.the·counhouse~are~fY:oll•.lfyiju I;JIIi\nQI.pay tlieJIIIng fe.e; esf(
     !M 'cq.ult. ii!~r~ for Q.f!la \Vol<iel·f~rm.lfyou dp hiit, ~lfi:YR!.lr ~\lJlOI'l~li'oh 'llme,,you ltlay l9ua \f:le. QJso'b~ r.lctal.i.\k!!nd you.r wvges, money, f¥1<! property
     iii~Y be i~Uen.wlthoutfljrtharWtltrilng.frorn the 'coul'!:.. .              .·                          .                                                                        ·
          Thera <11'\i!'~lher legal re~U.JiremeT,~ts •.Yo'c.i may, 'W<Jnt to,cPII;m attorney right cWay; 1r you <!I! npt know anallomey, you m;;~y· wanl.!o call an allom!;ly                          ~:.i
     referrru sel\rf~E!, If· you can.no! afford ari ,!iHOtney,,)'<i~ IJll!Y bll !lliglbl!l for free legal·se.Vi,cee f[li!ll il nonprofit leg~l .sefV!~es P,r.Q9n1m. Yoi.J.cgn locale,                  •:'l
  . ·lhe'se ~on~!'Qfii group!' a.(Jhe C~liforniate~~l Sei'V!~~~Web sita.Jri\\IW.IilwMlpqs]/~~~nla:oiY),JneC~IIfomla:Cqm:t.s·,on,J!nr~\?ei~-J-i~lp·eantet-                ...                           ·~
  : :(wmv.cciJJ'!/fnl'?·.ofi:YP!((s,!fflJ,~lpJ,·orby contocllng your ~~~al·,caurt or. c~u(ll~ b~r assoc)ahon•.N.P'TE: T,he·cQ~rt h!!S ~ s.!~l~tory.hen for walv~tl'fe9l! and.
   . oosts cin any-~etlle~nl q~.arbflriJ.llgfl'award of $1MQO.or mor11 )n.a mvll oase, Tha.court'\1 h1mmust b~ P.atd before tfio,court Will dismiss the case.
    '1/1 VI~Df 1.-b lrti~ ~emat1dadg; Sino .re~pMdB diJnlro.dfJ 30 dla:o, IIi! r;:p(ie.pueda c!iiclctir eiJ siJ ccm!n1 ~fn ascllchar su wr~/6(1. Lea Ia t'nf¢ffrlac(6n a
       ~~                                                                               .        .                      .                                                         .
           'i1!3Jiii .30 DIAS.DE CAI!.ENDAR/0 d..~f!PUf1.:s i:IQ 'q!lli 'f(j eriHogu~n ea,la ·.citacl6n,Y,pap~les /e(}fJ'/fJS PWll Pf'f!!lfJII,IIlr.Una.~:spu~sia ,PO,f-espdto·e'n flslti
                                                                                                                                                                                                       I;
                                                                                                                                                                                                       ;:!:
                                                                                                                                                                                                       ,·

                                                                                                                                                                                                         ~
                                                                                                                                                                                                         (j
      pqr(q Yl1<1~t q.!(e ~'11 tmt~giiri u,n,a. oopif!;.D{ damsri~8nle•. VIiti .c'Mtl!l. 9 unl!. !lam.ada' ta/f#fdntcapr,raprg~~g,e.n; ·Su respuil~·p,ot e~crltQ (iSiia que ·eiiat.                     ~~
   ,en      '(O(IJialo lq!JB( corrcel" !il'df!l:S!fl C)Ue proqasrm Sl.i9l'SO e.n {~ CO~; .l;.f! pos/b/~ qu,o haya Ul!.fOYYil,UI<!nQ qu11, ~l!(ed pusc!a.~:sar para su·re:~pu~'sta.                        'l
  . f¥e~i!J. Mi;ontrore~los lOfl!lUianos tie la,corley (nii§ tf/f!Jrrn~cf6n.a_n,.f CeJ!f!.o il~.;.\yudo da /as·Gort~s de Cf!/tfomla ·t'Jffl:H.aUcol;le;ca;gov), en fa                                    :.'li
   · ·bil}l/otfJca ·da Feye11 de:su condadCJ o e(l (a .corte.quEJ.'Ie quede m~s csw11.• Sf no puad'!.p~garfa.cuota de pre~~nlae/611, P1!1a a/s~rr:WIQ cle (a r;ort(J                                     .
    . q~ le;de't,!n fo(TTJularlo ·qe.e.Yoliti~J!. oftjllgo .dtJ cuci~F Sl no.prosllilta su respu.~sr~ 11 1/wf!Po;,putide.pon'ier ey ¢!!sCI par !nt:vmplimreli!Q !f.lii.CQffilJ8: .
                                                                                                                                                                                                       1I'::
                                                                                                                                                                                                        ;~
     'ftpi:f_TtHf!Jlt,ar ~fJ;!i.Yfldo•.dln.ero Y..biallef;~JTJ·ITids a(iv¥itf10rJia.           .       . . .           .          . . ,              . .             . .              .                 -r.
         Hi& otrps ~91/l'!ilq~ lt:giJ)es. ,r:s ~oom_enrJabla QIIIJ'Iiam~,~ a un abogado lmpedJ,ata.menta. Sf no- conoco ll Vf!·,ll_bogt;~do,:puaaa 1/ani.ar a un s~rviclo,de
     ·tiifiriilldn fl''abofi.ai[c~•. Si ntJ'pUede p8f»r E) vn ObOflil,dCJ, Bll P0.31b/e qu~fdumplf! cpli los rn.qui:;itOO.PBTB obf911sr.$eiVicio!; /egtJ!a:; gnilujlot 0'! UT'{                          .r
      ptogiame a~ s.Mtfc/Q$ ~aglll_$,8 ~In f/l)eS dl!l •II,J.t;f'CI, Pu~ rmCOIJfrflr~stos grupo~ B/.n' fines, de lupanm (#!Sillo. ~b dB ..C:a.l[fQm[(J L'llg<J/.,Seivices,.                               •.:
      ·{'M':IW.I<~w~*'~c~".fomra.~(9,/.;efl e/ Cenllrf.de A.Yud~_de las Poctes ge,Oa/lfoml'!,~.~w:.or~a;qp,gqy).P pon.l~nao;;fi !'liJ,CC~ll.lll!!M con /e:corr~· o·11.1                                 \~j
      coll!lgt.o. do a~9ga.do~ /ac~!1~,j\V189~,P<)r ltJr, .'~ .fCffe~tlr;m·f!· dai'llc!J<;..'IN:eclamar ra~~!to(~s. :~lq~t;~~toll:exenios'fJOr.'I1Jf!~Q.er Qn'f)ravam~ns,obro                           f~'1
      cUillfil1/9f.I'Eic(IP.e~C/~n :~p ~10,000 QmJs d!J WJ/crreejb~d/1./ned/;}fl/11 Wl'l:lCUerdo Dun~ CC(lr;es/® de Qfb//rofP, en Un Caso ~fJ. de~C/l6 r:/Vi/. .T{eil'e guo
      f[B(}B{ el !JI'aV!lmen de Ia co~ r:lf'I.IIJ§.fi!J qUf' /;) c(!rt~ evei'la de.s9C/7a,r.e/,t;f!SO.
                                                                                                                                                                                                        r;r~
  The name antt.addreB.s-{)f.tl:l!;i e,p,ur.Hs: ..                                 .       -      .                           CASI::NVI.IBeR:·                                                           .~!
                 .... b_ii:! •i..d_/(1.~.· qcJP..n a.lJ la:ooife. es.1!' SuperJ'gr Ootot.of Sru1 Bema1'~.Jno
  ·.'EI:'il.o... m                                                                                                          · (/'JIIJI~r.o:ifi:J.c..,J:                r· +·\'rfo;.t<                   1:I;·:'.;
   I               .r .                             ~                                                                                                                  1\,J..~ u\}18'311:·~
  .t47W.!~.r~·.~tr~~t                                                        '                                                                            -·           .·             · ~·4             r.;:
   S'a!tl1¢1')'lardinq, CA 92401'                                                                                                                                                                       It:~
  7fri1',l'i~iri~•. a.c19tess,· ~1'\d ·telephone .n~n1Pr?r ofpl~lp.Uirs attorney, or Pl.EIIIiji~ Without an .at!litri~Y\ Is:                 ., .                     . ..       .                       l),j
  ,~E_{.Q,Qf'r/.b(,!#i '/EiJlireccl6.1Jf:9f. nutnera,I;Jrrt~/9fgno·dr:~/'ab.Of!Bd,O ;(/8/ C/f1f(U1(1(/81!f&;}O da/ IJI)m.B~danlq q!)ll.(JQ tfene 8bDf18?JO,_f!,$)i                                       ~~;~
       K~MM99!i,MOON & Y4,'NG.~ f.\l'C :1055 W. SevenU.tSt.. St.e.l880Los·Angele~; OA9001.7 (213)~32.~31'28~--·~~--+:hl;
                                                                                                                                                                                                              t~-=
                                                                                                                                                                                                              :·:·~
                                                                                                                                                                                                              <':.




                                                                                                                                                                                    P• 1 or·1
                                                                                     ~lUMMONS.                                                                 Codo~rqin ~r.o9~~nj§ 41.uo·,..u;~
                                                                                                                                                                             ..wnW.-/UqTo.c;,,II<!V'
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 50 of 85 Page ID #:50



~        ... '··



    : · SHO.R"V-!IJTkE;;'
     r:- T9Jlika N~9.ine .(:;:.ora                v" W~ll$. Ff!"r:g:q :a·~nk, N.A,

                                                                           iNSTRUCTION~ FOR uss
        .:.., This fonnrni:W b~ (Js_e~ a9 an. ettachrnef!.t !o £JOY su11.1mpn~ if·~pl!ce d(l~SJtp( P.~.rrP!Uhf.llisling qf,.gfl it!'!rUes .9n the st,.mimQJlS;
        -~   If this ~tl:@.chr.ilent i~ u.sf!p,:in~e~ !hf1. following st~tement lfftl)~·plain~ff pr 9~fer@lrifl;lq~ qrt trie:si,m:imons! ''Ar:Ji:!ltJpJi~l P!i!.rtie!!
             1.\ttachmerit form is attached.''

         List'addltionai parties (Ch<R:k,(jji'ifjt'tlti'e boxdJse''a sep'aratetpttf!e'•loreac:h~;type d(pariy,).t
           D         Pl~lhti.ff           !ZJ     Det~nd'!nt    D ..CrC?.ss-Gpmpla!il.anr      :o cro~!i,-P·ar~n~·art
         WELLS::FARGO & COMPANY,. a Delaware Corporationi; and DQES: l. through J 0~. inclusiv.e1




                                                                                                                                               Pa~Je,     2-     or       2,
                                                                                                                                                                      .Pagofoi1'
     Fomf.li~ 0 pte<lloi Maitda!Oty Us~.·     -
        Judlrilal Council 9Hlalifomia                          ADDITIONAL PARTIE& ATTACHMENT
    :siJM::2oo(ii)JRov: .·J·an~: i, :iiiDtJ                            Attapt)ment to $.)J{ilmons.
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 51 of 85 Page ID #:51




                                                              EXHIBIT "C"




                  EXHIBIT "C"
 Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 52 of 85 Page ID #:52




                                                                                                                              AZH I ALL
                                                                                                      Transmittal Number: 19126233
Notice of Service of Process                                                                             Date Processed: 12/21/2018


Primary Contact:            WF West- WF Bank
                            Corporation Service Company- Wilmington, DELAWARE
                            251 Little Falls Dr
                            Wilmington, DE 19808-1674

Entity:                                       Wells Fargo Bank, National Association
                                              Entity ID Number 2013649
Entity Served:                                Wells Fargo Bank, N.A.
Title of Action:                              Tonika Nadine Cora vs. Wells Fargo Bank, N.A.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Labor I Employment
Court/Agency:                                 San Bernardino County Superior Court, CA.
Case!Reference No:                            CIVDS1831504
Jurisdiction Served:                          California
Date Served on CSC:                           12/20/2018
Answer or Appearance Due:                     30 Days
Originally Served On:                         esc
How Served:                                   Personal Service
Sender Information:                           Kane Moon
                                              213-232-3128
Client Requested Information:                 Matter Management User Groups: [LITIGATION Employee]

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the do.cuments and taking appropriate action.

                                To avoid potential delay, please do not send your response to        esc
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882      I   sop@cscglobal.com
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 53 of 85 Page ID #:53




\/~
 esc                                                                                                                    AZH/ ALL
                                                                                                     Transmittal Number: 19126222
Notice of Service of Process                                                                            Date Processed: 12/21/2018

Primary Contact:           WF West - WF Bank
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       Wells Fargo & Company
                                              Entity ID Number 1915501
Entity Served:                                Wells Fargo & Company
Title of Action:                              Tonika Nadine Cora vs. Wells Fargo Bank, N.A.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Labor I Employment
Court/Agency:                                 San Bernardino County Superior Court, CA
Case/Reference No:                            CIVDS1831504
Jurisdiction Served:                          California
Date Served on CSC:                           12/20/2018
Answer or Appearance Due:                     30 Days
Originally Served On:                         esc
How Served:                                   Personal Service
Sender Information:                           Kane Moon
                                              213-232-3128
Client Requested Information:                 Matter Management User Groups: [LITIGATION Employee]

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                To avoid potential delay, please do not send your response to CSC
                                                                                         I sop@cscglobal.com
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 54 of 85 Page ID #:54




                                                              EXHIBIT "D"




                  EXHIBIT "D"
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 55 of 85 Page ID #:55




()
     Comptroller of the Currency
   . Admmlstrator of National Banks

    Washington, DC 20219



                      CERTIFIED ARTICLES OF ASSOCIATION

    I, John Walsh, Acting Comptroller of the Currency,.do hereby certify that the
    document hereto attached is a true and correct copy, as recorded in the Office of
    the Comptroller otthe Currency; of the currently effective Articles of Association
    for ~'Wells Fargo Bank, National Association," Sioux Falls, South Dakota (Charter
    No.1).




                                            IN TESTIMONY WHEREOF, today, March

                                            27,2017, I have hereunto subscribed my

                                            nanie and caused my seal of office to be

                                            affi,xed to these presents at th(l U.S.

                                            DepartnJ.ent of the Treasury, in the City of

                                            Washington, District of Golumbia.




                                      '··




                                             Acting Comptroller of the Currency
           Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 56 of 85 Page ID #:56




                                                 ARTICLES OF ASSOCIATION
                                                                 OF
    ·.'
                                      WELLS FARG.O BANK; NA,',i'IONAL ASSOCIATION



                                                       ARTICLE I~ NAME

                        The title of this Association shall be Wells Fargo Bank, National Association. The
    ...          Association may also use the abbreviation Wells Fargo Bank, N.A.
    ·~


                                                     ,ARTICLE IT~ OFFICES

                         1. Main Office. The main office ofthis Association shall be in the City of Sioux Falls,
                 County of Minnehaha, St11te of South Dakota. The Board of Directors shall have the power to
                 change the location of the n1ain office to any other place within the limits of the City of Sioux
                 Falls, without the appl'Oval of the shm:eholders but subject to the approval of the Comptroller of
                 the, Currency.
                                  .   .

                         2. Branch Offices. The Board of Directors shall.have the power to establish or change
                 the location of any branch ot' branches of this Association to any other location, without the
                 approval of the shareholders but. subject to the approval of the Comptroller of the Currency.

                         3. Conduct'ofBusiness. The general business ofthe Association shall be cc;mducted atitS
                 Dlain office and. its br~ches.                                        <



     ··.
    1f                                     ARTICLE Ill~ BOARD OF DQ.mCTORS

                         1. Number. The Board of Directors of this Association shall consist ofnot less than five
                 nor more than twenty~five pet·sons, the exact numbet"to be fixed and detennined from. time to
                 time by resolution of a majority of the full Board of Directors or by resolution of the shareholders
                 at ~my annual or special meeting thereof.

                          2. Qualification. Each director, during the full tem1 of~s or her directorship, shall own
                 a mini.Iil.um of $1,000 par value of stock of this Association or an·equivalent intet·est, as
                 determined by the Comptroller of the Currency, in any company Which has control c;>ver this
                 Association within tl,le memnng of Section 2 of the Bank Ho!ding Company Act of 1956.

                          3. Vacancy'. The Board of Directors, by the vote of a majority of the full Board, may;
                 ·between annual meetings of shareholders, fill vacancies created by :the d.eath, incapacity or ·
                 resignation of ariy director and by the vote of a majority of the full Board may also, between
                  an,nual meetings of shareholders, increase the membership of the ~oard by not more than four
                  members and by like vote appoinfqualified persons to fill the vacancies created.thereby;
                  proVided, however, that' at no time shall there be more than twenty~five di:rectors of tins
                  Association; and proVided further, however, that not more than two members may be added to
     j;           the Board pfDirectors in the event that the total number of directors last elected by shareholders
                  was fifteen or less.                                 ·         ·              .       ·      ·




:   ~:-        .. - : i o - - -
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 57 of 85 Page ID #:57




                                                     ..
                     4. Ap_poin1lnent of Officers. The Board of Directoi-s shall appoint one of its members
             Presidentofthis Association, who shall act as Chairman of the Board, unless the Board appoints
             another director to act as Chai1man.· In the event the Board of Directors shall appoint a P1·esident
             and a Chairman, the Board shall designate which person shall act as the chief executive officer of
             this Association. The Board ofDirectot·s shall have the power. to•appoint one or more Vice
             Presidents and to appoint a Cashie1· and such other officers and employees as may be reqUired to
             transact the business ofthis Association.

                     5. powers. The Board ofDireetors shall have the power to define the d~ties of the
             officers and employees ofthis Association; to fix the salaries to be paid to them; to dismiss· them;
             to require bonds :from them and to fix the penalty thereof; to regulate the manner in which the
             increase of the capital of $.is Association shall be made; to 1nanage and administer the business
             and affairs of this Association; to make all Bylaws thafit may 'be lawful for them to makei and
             generally to do and perl'onn all ~cts that it may be legal for a Board 9fDirectors. to do ·and
             pe1fonn.

                                   ARTICLE IV .. MEETINGS OF SHAREHOLDERS

                     1. Annual Meeting. The annual meeting of the shareholders for the election of directo1·s
             and the tr·ansa,ction of whatever oth~r business may be brought before said meeting shall be held
     :~~-·   atthe main office, or such other place as the· Board of Directors may designate, on the day of
             e~h year specified therefor in the Bylaws, but if no election is held on that day, it may be held on
             any subsequent day according to the proyisions 9f law; and all elections shall be 'held according
             to such lawful regulations as may be prescribed by the Board of Directors.

                    2. Special Meetings. The B6ard of Directors, the Chairman, the President, or any one or
             more shareholders owning, in the ag~egate, not less than 25 percent of the stock of tlrls                  •
             Association, may call a special meeting of shareholders at any tin1e. ·

                        3. Notice of Meetings. Unless otherwise provided by the laws of the United States, a.
              notice ofthe'time, place, and purpose of every-annual and sp.eciaLmee:ting_ofthe shareholders
              shall be given by :first.;class mail, popta.ge p1·epaid, mailed_ at least ten days prior to the date of
             ~such' meeting to each sbm:eholder of jecord at his or hei· address:as shown upon the books of this
                  '  ·'
              Association.
                                         ;   ....
                     4 Written Consents. Any action required or permitted'to be taken at an annual or special
             ··meeting ofthe shareholders ofthe Association may betaken without prior written notice and
.·            without any meeting if such action is taken by·::written action, containing a waivf?r of notice,
             ·signed by all of the shareholders entitled to vote on that action.

                                                    ARTICLE V ~ CAl'ITAL

                    1. Capitalization. The amount of authorized capital stock of this Association shall be
             $1,122,000,000, divided into 112,200,000 ·shares of common Stock of the par value ofTen
             Dollars ($10.00) each; butsld,d capital stock may be increa8ed or decreased from tilne to time, in
             accordance with 1he.provisions of the laws of the United States~
                                                               ~2~
              Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 58 of 85 Page ID #:58




                                2. Voting Rights. Each holder of con~on stock of.tbe Association shall be entitled to
                        vote on all matters, one vote for each share of common stock held by such holder. No holder of
                        shares of the capital stock of any class of this Association sbrul have any pre--emptive or
                        preferential right of subscription to any shares of any class of stock of this Association, whether
                        now Ol' hereafter authorized, or to any obligations convertible into stock of this Association,
                        issued or sold, nor any right ofsubscription to any the1·eofother than such, if any, as the Board of
                        Directors, in its discretion, may fi:om time to time determine ~d at such price as 1he Board of
                        Directors may from time to time fix.
      ft.:
                                3. Debt Obligations. The Association, at any ti~1e and from thue to time, may authorize
                        and issue debt obligations, whethe~ or nor subordinated, without the appl'Oval of the shareholders.
                   ,,
                   .

                                                  ARTICLE VI~ PERPETUAL EXISTENCE

                               The·corporate existence of this Association shall continue until terminated in accordance
                        with the laws ofthe l)nited.States.

                                                     ARTICLE Vll-INDEMNIFJ~ATION

                              To the extent pl?fllitted by 12 CFR 7,~2014 and consistent with the requh·ements of 12
                        USC 1828(k) and the implementing regulations thereunder:

                                (a) Elimination of Certain Liability of Directors. A director of the Association shall not
                        be personally liable. to the Association or its shareholders for monetary damages for br<?ach of
                        fiduciary duty as a director, except for liability (i) for any breach of the director's duty of loyalty
                        to the Association or its shareholders, (ii) for acts or omissions riot in good faith or which involve
                        intentional misconduct or a knowing violation oflaw, (iii) unde1· Section 174 of the Delawru.'e
                        General Corporation Law, or (iv) for any uansaction fro~ which the director derived an improper
                        personal benefit.
..    ,.,..
                              (b)(1) Right-to Indemnification. Each person who was or is made a party or is threatened
                     to be made a party to or is involved in any ·action, suit or froceed~.wheJ:her civil, criminal,
                   , administrative-or investigative (hereinafter a 11proceeding 1), by 1·eason of the fact that he or.she,
                                                        is
                      or a person of whom he or she the 1egal1•epresentative, is or was a director or offic~r of the
.f
                      Association or is or was serving at the r~quest of the Association as a director,:oflicer, employee
.!                    or agent of another corporation or .of a parb:lel'ship,]oint venture, tl'Ust or other. enterp1ise,
'I   .I
                   ..including .service with respect to employee benefit plans, whether the basis of such.procee,ding is
                      alleged action o~· inaction in an official capagizy as a director, officer, employe~~· or agent or in
                      any other capacitylwhile serving as a director, officer, employee o1· agen\,shall be indemnified
                      and held harmless by the Association to the fullest extent authorized by the Delaware General
                      Corporatioll Law;: as the SjUlle·exists or may hereafter be amended (but, in the pase of any such :
                      amendment~ oruyto the ext_entthat such amendment permits the AssoQia1ion to pl'Ovide broader
                      indenmificati.on rights than said law pemrltted the Association to provide plior to such
                    . amendment), against= all expense, Iiabilfiy and loss (including attomeys• fees, judgments, fmes,
                      ERISA excise taxes or penalties and amounts p!Ud or to be paid Jn settlement},reasonably
                      incu1red or suffered by such person in connection the~:ewith and such indemnification shall
            Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 59 of 85 Page ID #:59


                '·•:




                       continue as to a person who. has ceased to be a director, officer, employee or agent and shall inure
                       to the benefit of his or her heirs, executors and administrators; provided, however, that the
J                      Association shall indemnify       any
                                                           such person seeking indemnification in conrtection with a
    :I                 proceeding (or part thereof) initiated by such person only if such proceeding (or part thereof) was
                       authorized by the Board of Directors of the Association. The light to indemnification conferred
                       in this parag~·aph (b) shall be a contract light and sha11 include the light to be paid by the
                       Associatiop the expenses incurred in defending any such proceeding in advance of its final
                       disposition; provided, however, that, if the Delaware General Corporation Law requires, the
                       payment of'such expenses incurred by a director of officer in his or her capacity· as a director or
                       officer (and notin any other capa9,ity in whicl1 servic~ was or is rendered by such person while a
                       director or officer, including, without liinitation, serviceto an employee benefit plan) in advance
                       of the final disposition of a proceeding, shall be made only upon delivery to the Association of m.
                       undertaking, by or on behalf of such director Ol' officei', to repay all amounts so advanced if'it.
                       shall ultimately Qe determined that such director of officer is not entitled to be indemnified under
                       this paragraph ·(b) or otherwise. Th.e Association may, by action of its Bolll'd of DiJ:ectors,
                       provide indemnification to employees and agents of the Association with the same scope and
                       effect as the foregoing indemnification of directors and officers.

                                 {2) Non-Exclusivity of Rights. The right to indemnification and the paym.,ent of
                       expenses incurred in defending a proceeding in advance _of its final disposition conferred in this
                       plll'agraph (b) shall not be exclusive of any other right which any person may have:.o1· hereafter
                       acq~re under any statute, provision of the Articles of Association, by-law, agreement, vote of
                       shareholders or disinterested directors or otherwise.

                                (3) ,Insurance. The Association 1nay maintain insurance, at its expense, to protect itself
                       and any directo:~:, officer, employee or agent of the Association or another corporation,
                       partnership, joint venture, tr\lst or other enterprise ag$Jst any such expense, liability or loss,
                       whether or not the Assocjation would have the power to h1demnH.Y such person against such
    ,.
                       expense, liability or loss under the Delawlll'e General Co1pomtion Law. ·

                                                           ARTICLE VUI ~AMENDMENT

                                These Articles of Association may be an1ended at any regular or special meeting of the
                       shl!l'eholders by the affirmative vote ofthe holders of a majority ofthe stock of111is Association,
                       unless the vote of the holders of a greater amount of stock is required by law, and in that case by
                       the vote of holders of·such greater amount.
l
.   ~   .




                                              ,i.




                                                                                                                ..,
                       S:\RUBDJ>Ol\ARTICLESIWFB Ar!lclcs (CURRBNT).doo




                                                                                                                              '... t ... ,.
                                                                                 -   ---   '
                                                                                           I


Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 60 of 85 Page ID #:60




                                                              EXHIBIT "E"




                  EXHIBIT "E"
   Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 61 of 85 Page ID #:61




          1     THERESA A. KADING (SBN 211469)
                Email: tkadirtg(iiJkadingbriggs.com
          2     BRIANNA L. FRAZIER (SBN 297354)
                Email: bfrazier(iiJkadingbriggs.com
          3     KADING BRIGGS LLP
                100 Spectrum Center Drive, Suite 800
          4     Irvine, California 92618
                Telephone: (949) 450-8040
          5     Facsimile: (949) 450-8033
          6     Attorneys for Defendants
                WELLS FARGO BANK, N.A. and WELLS FARGO &
          7     COMPANY
          8
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
          9
                                              COUNTY OF SAN BERNARDINO
         10
         11
                TONIKA NADINE CORA,                       CASE NO. CIVDS18315d4
         12     individually, and on behalf of all
                others similarly situated,                Assigned for all purposes to Hon. Donna
         13                                               Gunnell Garza, Department S24
                                 Plaintiff,
         14                                               ANSWER OF DEFENDANT WELLS
                       vs.                                FARGO BANK, N.A. TO PLAINTIFF'S
         15                                               CLASS ACTION COMPLAINT
                WELLS FARGO BANK, N.A., a
         16     national assochttion; WELLS               Complaint Filed: December 3, 2018
                FARGO & COMPANY, a Delaware
         17     Corporation; and DOES 1 through
                10, mclusive,
         18
                                 Defendants.
         19--
         20
         21
         22
         23
         24
         25
         26
         27
         28
430132

                     ANSWER OF DEFENDANT WELLS FARGO BANK, N.A. TO PLAINTIFF'S CLASS ACTION COMPLAINT
   Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 62 of 85 Page ID #:62




           1          Defendant Wells Fargo Bank, N.A. ("Defendant"), for itself and no other

           2   defendant, answers the unverified Class Action Complaint ("Complaint") of Plaintiff

          3    Tonika Nadine Cora ("Plaintiff') as follows:

          4           Pursuant to California Code of Civil Procedure Section 431.30(d), Defendant

           5   denies generally and specifically ·each and every allegation in the Complaint. Defendant

          6    further denies, generally and specifically, that Plaintiff is entitled to the relief requested, or

           7   that Plaintiff has been or will be damaged in any sum, or at all, by reason of any act or

           8   omission on the part of Defendant, or any of its past or present agents, representatives, or

          9    employees, acting in the course and scope of their employment.

          10
         .u                                 FIRST AFFIRMATIVE DEFENSE

          12                    1.   The Complaint, and each and every purported cause of action

          13   contained therein, fails to state facts sufficient to constitute a cause of action.

          14

          15                               SECOND AFFIRMATIVE DEFENSE
         '16                    2.   The Complaint, and each and every purported cause of action

          17   contained therein, is barred in whole or in part by the applicable statute of limitations,

          18   including but not limited to California Code of Civil Procedure Sections 337, 338, 339,

          19   340, and 343, California Labor Code Section 203, and California Business and

         20    Professions Code Section 17208.

         21

         22                                 THIRD AFFIRMATIVE DEFENSE

         23                     3.   The Complaint, and each and every purported cause of action

         24    contained therem, is not proper for- treatment as a class action because, among other

         25    reasons: (a) Plaintiff is an inadequate representative of the purported class; (b) Plaintiff

         26    cannot establish commonality of claims; (c) Plaintiff cannot establish typicality of

         27    claims; and (d) the individualized nature of Plaintiff's claims makes class treatment

         28    inappropriate.
430132                                                        2
                    ANSWER OF DEFENDANT WELLS FARGO BANK, N.A TO PLAINTIFF'S CLASS ACTION COMPLAINT
   Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 63 of 85 Page ID #:63




          1                              FOURTH AFFIRMATIVE DEFENSE
          2                 4.     Plaintiffs purported cause of action for violation of Business and
          3   Professions Code Section 17200, et seq. is barred because provisions of Section 17200, et
          4   seq. violate the Due Process clause·ofthe United States Constitution.
                                              \




          5
          6                                FIFTH AFFIRMATIVE DEFENSE
          7                 5.     Plaintiffs purported cause of action for violation of Business and
          8   Professions Code Section 17200, et seq. is barred because Plaintiff,· as a private litigant,
          9   lacks standing to bring a claim for damages under California Business and Professions
         10   Code Section 17203.
         11
         12                               SIXTH AFFIRMATIVE DEFENSE
         13                 6.     Plaintiffs purported cause of action for violation of Business and
         14   Professions Code Section 17200, et seq. is barred because the alleged unlawful business
         15   practices, if any, are not unlawful.
         16
         17                             SEVENTH AFFIRMATIVE DEFENSE
         18                 7.     Plaintiffs purported cause of action for violation of Business and
         19   Professions Code Section 17200, et seq. is barred because the alleged unfair business
         20   practices, if any, are not unfair within the meaning of Business and Professions Code
         21   Section 17200, et seq.
         22
         23                              EIGHTH AFFIRMATIVE DEFENSE
         24                 8.     The Complaint, and each and every purported cause of action
         25   contained therein, is barred in whole or in part by the doctrine of unclean hands.
         26
         27
         28
430132                                                      3
                   ANSWER OF DEFENDANT WELLS FARGO BANK, N.A. TO PLAINTIFF'S CLASS ACTION COMPLAINT
   Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 64 of 85 Page ID #:64




          1                                 NINTH AFFIRMATIVE DEFENSE
          2                  9.    The Complaint, and each and every purported cause of action
          3   contained therein, is barred in whole or in part by the doctrine of waiver.
          4
          5                                 TENTH AFFIRMATIVE DEFENSE
          6                  10.   The Complaint, and each and every purported cause of action
          7   contained therein, is barred in whole or in part by the doctrine of estoppel.
          8
          9                             ELEVENTH AFFIRMATIVE DEFENSE
         10                  11.   The Complaint, and each and every purported cause ofaction
         11   contained thetein, is barred in whole or in part by the de minimis doctrine.
         12
         13                             TWELFTH AFFIRMATIVE DEFENSE
         14                  12.   The Complaint, and each and every purported cause of action
         15   contained therein, is barred to the extent Plaintiff and those similarly situated, if any,
         16   consentedto any alleged activity or conduct.
         17
         18                           THIRTEENTH AFFIRMATIVE DEFENSE
         19                  13.   Plaintiff and those similarly situated, if any, have failed to mitigate
         20   their damages and, to the extent of such failure, any damages awarded should be reduced
         21   accordingly.
         22
         23                           FOURTEENTH AFFIRMATIVE DEFENSE
         24                  14.   To the extent Plaintiff and/or those similarly situated, if any, have
         25   entered into a release encompassing causes of action alleged in the Complaint, their claims
         26   are barred by that release.
         27
         28
430132                                                       4
                   ANSWER OF DEFENDANT WELLS FARGO BANK, N.A. TO PLAINTIFF'S CLASS ACTION COMPLAINT
   Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 65 of 85 Page ID #:65




          1                             FIFTEENTH AFFIRMATIVE DEFENSE
          2                  15.    Plaintiff and those similarly situated, if any, are barred from

          3   recovering penalties pursuant to California Labor Code Section 203 because: (a) Plaintiff

          4   has failed to plead facts sufficient to support allegations of willfulness; and (b) neither

          5   Defendant nor any agent or employee of Defendant acted willfully in failing to pay wages

          6   due, if any, to employees who terminated their employment with Defendant.

          7
          8                             SIXTEENTH AFFIRMATIVE DEFENSE
          9                  16.    Plaintiffs claims for penalties pursuant to California Labor Code

         10   Section 203 are barred, in whole or in part, because Defendant had a reasonable, honest

         11   and good faith belief that all of the wages earned by Plaintiff and those similarly situated,

         12   . if any, had been paid to Plaintiff and those similarly situated, if any, in a timely and lawful

         13   manner at the time they were owed.

         14

         15                           SEVENTEENTH AFFIRMATIVE DEFENSE
         16                  17.    Although Defendant denies that it has committed or has responsibility

         17   for any act that could support the recovery of civil penalties in this lawsuit, if and to the

         18   .extent any such act or responsibility is found, recovery of civil penalties against Defendant

         19   is unconstitutional under numerous provisions of the United States Constitution and the

         20   California Constitution, including the excessive fines clause of the Eighth Amendment,

         21   the due process clauses of the Fifth Amendment and Section 1 of the Fourteenth

         22   Amendment, the self-incrimination clause of the Fifth Amendment, and other provisions

         23   of the United States Constitution, and the excessive fines clause of Section 17 of Article I,
              I


         24   the due process clause of Section 7 of Article I, the self-incrimination clause of Section 15

         25   of Article I, and other provisions of the California Constitution.

         26

         27

         28
430132                                                       5
                    ANSWER OF DEFENDANT WELLS FARGO BANK, N.A TO PLAINTIFF'S CLASS ACTION COMPLAINT
       Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 66 of 85 Page ID #:66




              1.                           EIGHTEEN1H AFFIRMATIVE DEFENSE
              2                  18.   Plaintiff's claims for injunctive and other equitable relief are barred
              3    because Plaintiff and those similarly situated, if any, have an adequate and complete
              4    remedy at law.
              5
              6                           NINETEEN1H AFFIRMATIVE DEFENSE
              7                  19.   The Court has no jurisdiction over the subject matter of the Complaint,
              8    or parts thereof, because Plaintiff has failed to exhaust her administrative remedies.
              9
             10                            TWENTIETH AFFJRMATIVE DEFENSE
             11                  20.   Plaintiff and those similarly situated, if any, are not entitled to
             12    penalties or compensation under the applicable Labor Code sections and/or Industrial
             13    Welfare Commission Wage Order(s) because they were at all times authorized and
             14    permitted to take meal and rest periods but freely chose to forego or waive them.
             15
             16                          TWENTY-FIRST AFFIRMATIVE DEFENSE
             17                  21.   Certain members of the putative class are barred, in whole or in part,
             18    from becoming a member of any purported class because of their agreement with
             19    Defendant to resolve through individual arbitration all disputes arising out of their
             20    employment with Defendant.
             21
             22                         TWENTY-SECOND AFFIRMATIVE DEFENSE
             23                  22. · Defendant reserves the right to assert additional affirmative defenses
             24    as discovery proceeds and it becomes aware of additional facts and circumstances that
             25    provide the basis for additional affirmative defenses.
             26
             27           WHEREFORE, Defendant prays for judgment as follows:
             28
    430132                                                       6
                        ANSWER OF DEFENDANT WELLS FARGO BANK, NA TO PLAINTIFF'S CLASS ACTION COMPLAINT
~
   Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 67 of 85 Page ID #:67




          1                   1.    That Plaintiff take nothing by reason of her Complaint;

          2
          3                   2.    That the Complaint herein be dismissed in its entirety with prejudice,

          4    and that judgment be entered for Defendant and against Plaintiff;

          5
          6                   3.    That Defendant be awarded its reasonable costs and attorneys' fees;

          7    and

          8
          9.                  4.    For such other and further relief as the Court deems just and proper.

         10
         11

         12    DATED: January 18,2019                KADING BRIGGS LLP
         13                                          TIIERESA A. KADING
                                                     BRIANNA L. FRAZIER
         14
         15
         16
                                                     By:_~~~-~-    BRIANNA L. FRAZIER

         17                                          Attorneys for Defendants
                                                     WELLS FARGO BANK, N.A. and WELLS
         18                                          FARGO & COMPANY
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
430132                                                      7
                     ANSWER OF DEFENDANT WELLS FARGO BANK, N.A TO PLAJNTIFF'S CLASS ACTION COMPLAJNT
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 68 of 85 Page ID #:68




    1                                        PROOF OF SERVICE

    2   STATE OF CALIFORNIA                              )
                                                         ) ss:
    3   COUNTY OF ORANGE                                 )

    4            I am employed in the County of Orange, State of California. I am over the age of 18, and
        riot a party to the within action. My business address is Kading Briggs LLP, 100 Spectrum
    5   Center Drive, Suite 800, Irvine, CA 92618.

    6          On January 18,2019, I served the foregoing document(s) described as:

    7    ANSWER OF DEFENDANT WELLS FARGO BANK, N.A. TO PLAINTIFF'S
         CLASS ACTION COMPLAINT
    8
               on the interested p"arties by placing a true and correct copy thereof in a sealed envelope(s)
    9   addressed as follows:

   10    Kane Moon                                      Attorneys for PlaintiffTONIKA NADINE
         Justin F. Marquez                              CORA
   11    Allen Feghali
         MOON & YANG, APC
                                                        Telephone:      (213) 232-3128
   12    1055 W. Seventh St., Suite 1880
         Los Angeles, CA 90017                          Facsimile:      (213)232-3125
   13                                                   Email:          kane.moon@moonyanglaw.com
                                                        Email:          Justin.marquez@moonyanglaw.com
   14                                                   Email:          allen.feghali@moonyanglaw.com

   15         BY MAIL: I caused such envelope, with postage thereon fully prepaid, to be placed in
              the United States mail at Irvine, California. I am readily familiar with the practice of     .
   16         Kading Briggs LLP for collection and processing correspondence for mailing. Under that
              practice, it would be deposited with the United States Postal Service on that same day ·
   17         with postage thereon fully prepaid at Irvine, California in the ordinary course of business.
              I am aware that on motion of the party served, service is presumed invalid if postal
   18         cancellation date or postage meter date is more than one day after date of deposit for
              mailing in affidavit.
   19
         D    BY ELECTRONIC SERVICE THROUGH       .          NATIONWIDE LEGAL: Pursuant   .
                                                                                               to
   20         C.RC. 2.251, I caused a copy of the foregoing document(s) to be uploaded to Nationwide
              Legal for electronic service on the above-referenced individuals.
   21
          D    BY ELECTRONIC SERVICE THROUGH ONE LEGAL ONLINE COURT
   22          SERVICES: Pursuant to C.R.C. 2.251, I caused a copy of the foregoing document(s) to
               be uploaded to One Legal Online Court Services for electronic service on the above-
   23          referenced individuals.
               BY FACSIMILE: I caused said document(s) to be transmitted to a facsimile machine
   24     D    maintained.by the office of the addressee(s) at the facsimile machine number(s)
               indicated. Said facsimile number(s) are the most recent numbers appearing on ,
   25          documents filed and served by the addressee(s). I received electronic confirmation from
               the facsimile machine that said document was successfully transmitted without error. A
   26          copy of said electronic confirmation is maintained in this office.

   27

   28

                                                PROOF OF SERVICE
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 69 of 85 Page ID #:69




    1        BY OVERNIGHT DELIVERY: I am readily familiar with the practice of Kading
         D
             Briggs LLP for the collection and processing of correspondence for overnight delivery
    2        and know that the document(s) described herein will be .deposited in a box or other
             facility regularly.maintained by the overnight delivery carrier.
    3
             STATE: I declare under penalty of perjury under the laws of the State of California that
             the above is true and correct.
    4
             Executed on January 18,2019, at Irvine,.Cili~
    5
    6
                                            .
                                                  . w'
                                                    Wendy Garcia           ·
                                                                               JtA-~
                                                                               ·
                                                                                    ,




    7
    8
    9
   10

   11

   12

   13

   14
   15

   16
   17
   18

   19

   20
   21
   22
   23

   24
   25
   26
   27

   28



                                                PROOF OF SERVICE
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 70 of 85 Page ID #:70




                                                              EXHIBIT "F"




                  EXHIBIT "F"
  Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 71 of 85 Page ID #:71




           1   THERESA A. KADING (SBN 211469)
               Email: tkading~kadingbriggs.com
          2    BRIANNA L. FRAZIER (SBN 297354)
               Email: bfrazier~kadingbnggs.com
          3    KADING BRI<iGS LLP
               100 Spectrum Center Drive, Suite 800
          4    Irvine, California 92618
               Tele_phone: (949) 450-8040
          5    Facsunile: (949) 450-8033
          6    Attorneys for Defendants
               WELLS FARGO BANK, N.A. and WELLS FARGO &
          7    COMPANY
          8
                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
          9
                                             COUNTY OF SAN BERNARDINO
         10
         11
               TONIKA NADINE CORA,                      CASE NO. CIVDS1831504
         12    individually, and on behalf of all
               others similarly situated,               Assigned.for all purposes to Hon. Donna
         13                                             Gunnell Garza, Department S24
                                Plaintiff,
         14                                             ANSWER OF DEFENDANT WELLS
                      vs.                               FARGO & COMPANY TO PLAINTIFF'S
         15                                             CLASS ACTION COMPLAINT
               WELLS FARGO BANK, N.A., a
         16    national association; WELLS              Complaint Filed: December 3, 2018            ;   I

               FARGO & COMPANY, a Delaware
         17    Corporation; and DOES 1 through
               10, mclusive,             .     ,
         18
                                Defendants.
         19
         20
         .21
         22
         23
         24
         25
         26
         27
         28
430140

                   ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S CLASS ACTION COMPLAINT
     ---I



  Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 72 of 85 Page ID #:72                                ----- ------1
                                                                                                                            '
                                                                                                                            I




            1          Defendant Wells Fargo & Company ("Defendant"), for itself and no other
            2   defendant, answers the unverified Class Action Complaint ("Complaint") of Plaintiff
            3   Tonika Nadine Cora ("Plaintiff') as follows:
            4          Pursuant to California Code of Civil Procedure Section 431.30(d), Defendant
            5   denies generally and specifically each and every allegation in the Complaint. Defendant
            6   further denies, generally and specifically, that Plaintiff is entitled to the relief requested, or
            7   that P1aintiffhas been or will be damaged in any sum, or at all, by reason of any act or
            8   omission on the part ofDefendant, or any of its past or present agents, representatives, or
            9   employees, acting in the course and scope of their employment.
         10

         11                                  FIRST AFFIRMATIVE DEFENSE
         12                    1.     The Complaint, and each and every purported cause of action
         13     contained therein, fails to state facts sufficient to constitute a cause of action.
         14
         15                                 SECOND AFFIRMATIVE DEFENSE
         16                    2.    The Complaint, and each and every purported cause of action
         17     contained therein, fails to state a cause of action against Defendant because Defendant was
         18     not Plaintiffs employer nor was Defendant the employer of those similarly situated, if
         19     any. ·.

         20
         21                                  THIRD AFFIRMATIVE DEFENSE
         22                    3.     The Complaint, and. each and every purported cause of action
         23     contained therein, is barred in whole or in part by the applicable statute of limitations,
         24     including but not limited to California Code of Civil Procedure Sections 337, 338, 339,
         25     340, and 343, California Labor Code Section 203, and California Business and
         26     Professions Code Section 17208.
         27
         28
430140                                                          2
                    ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S CLASS ACTION COMPLAINT
  Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 73 of 85 Page ID #:73




          1                              FOURTH AFFIRMATIVE DEFENSE
         2                  4.      The Complaint, and each and every purported cause of action
         3    contained therein, is not proper for treatment as a class action because, among other
         4    reasons: (a) P1aintiffis an inadequate representative of the purported class; (b) Plaintiff
         5    cannot establish comm'onality of claims; (c) Plaintiff cannot establish typicality of
         6    claims; and (d) the individualize~ nature of Plaintiffs claims makes class treatment
          7   inappropriate.
         8
         9                                 FIFTH AFFIRMATIVE DEFENSE
         10                    5.   Plaintiffs purported cause of action for violation of Business and
         11   Professions Code Section 17200, et seq. is barred because provisions of Section 17200, et
         12   seq. violate the Due Process clause of the United States Constitution.
         13
         14                                SIXTH AFFIRMATIVE DEFENSE
         15                    6.   Plaintiffs purported cause of action for violation of Business and
         16   Professions Code Section 17200, et seq. is barred because Plaintiff, as a private litigant,
         17   lacks standing to bring a claim for damages under California Business and Professions
         18   Code Section 17203.
         19
         20                              SEVENTH AFFIRMATIVE DEFENSE
         21                    7.   Plaintiffs purported cause of action for violation of Business and
         22   Professions Code Section 17200, et seq. is barred because the alleged unlawful business
         23   practices, if any, are not unlawful.
         24
         25                               EIGHTH AFFIRMATIVE DEFENSE
         26                    8.   Plaintiffs purported cause of action for violation of Business and
         27   Professions Code Section 17200, et seg. is barred because the alleged unfair business
         28   practices, if any, are not unfair within the meaning of Business and Professions Code
430140                                                      3
                  ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S CLASS ACTION COMPLAINT
  Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 74 of 85 Page ID #:74




          1   Section 17200, et seg.
         2
         3                                NINTH AFFIRMATIVE DEFENSE
         4                   9.    The Complaint, and each and every purported cause of action
         5    contained therein, is barred in whole or in part by the doctrine of unclean hands.
         6
         7                                TENTH AFFIRMATIVE DEFENSE
          8                  10.   The Complaint, and e~ch and every purported cause of action
         9    contained therein, is barred in whole or in part by the doctrine of waiver.
         10
         11                            ELEVENTH AFFIRMATIVE DEFENSE
         12                  11.   The Complaint, and each and every purported cause of action
         13   contained therein, is barred in whole or in part by the doctrine of estoppel.
         14
         15                             TWELFTH AFFIRMATIVE DEFENSE
         16                  12.   The Complaint, and each and ev~ry purported cause of action
         17   contained therein, is barred in whole or in part by the de minimis doctrine.
         18
         19                            THIRTEENTH AFFIRMATIVE DEFENSE
         20                  13.   The Complaint, and each and every purported cause of action
         21   contained therein, is barred to the extent Plaintiff and those similarly situated, if any,
         22   consented to any alleged activity or conduct.
         23
         24                            FOURTEENTH AFFIRMATIVE DEFENSE
         25                  14.   Plaintiff and those similarly situated, if any, have failed to mitigate
         26   their damages and, to the extent bf such failure, any damages awarded should be reduced
         27   accordingly.
         28
430140                                                       4
                  ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S CLASS ACTION COMPLAiNT
  Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 75 of 85 Page ID #:75




          1                            FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                    '
         2                   15.   To the extentPlaintiffand/orthose similarly situated, if any, have
         3    entered into a release encompassing causes of action alleged in the Complaint, their claims
         4    are barred by that release.
         5
         6                             SIXTEENTH AFFIRMATIVE DEFENSE
         7                   16.   Plaintiff and those similarly situated, if any, are barred from
          8   recovering penalties pursuant to California Labor Code Section 203 because: (a) Plaintiff
         9    has failed to plead facts sufficient to support allegations of willfulness; and (b) neither
         10   Defendant nor any agent or employee of Defendant acted willfully in failing to pay wages

         11   due, if any, to employees who terminated their employment with Defendant.
         12
         13                          SEVENTEENTH AFFIRMATIVE DEFENSE
         14                  17.   Plaintiffs claims for penalties pursuant to California Labor Code
         15   Section 203 are barred, in whole or in part, because Defendant had a reasonable, honest
         16   and good faith belief that all of the wages earned by Plaintiff and those similarly situated,
         17   if any, had been paid to Plaintiff and those similarly situated, if any, in a timely and lawful
         18   manner at the time they were owed.
         19
         20                           EIGHTEENTH AFFIRMATIVE DEFENSE
         21                  18.   Although Defendant denies that it has committed or has responsibility
         22   for any act that could support the recovery of civil penalties in this lawsuit, if and to the

         23   extent any such act or responsibility is found, recovery of civil penalties agairist Defendant
         24   is unconstitutional under numerous provisions of the United States Constitution and the
         25   California Constitution, including the excessive fines clause of the Eighth Amendment,
         26   the due process clauses of the Fifth Amendment and Section 1 of the Fourteenth
         27   Amendment, the self-incrimination clause of the Fifth Amendment, and other provisions
         28   of the United States Constitution, -and the excessive fines clause of Section 17 of Article I,
430140                                                       5
                  ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S CLASS ACTION COMPLAINT
  Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 76 of 85 Page ID #:76




          1   the due process clause of Section 7 of Article I, the self-incrimination clause of Section 15
         2    of Article I, and other provisions of the California Constitution.
         3
         4                            NINETEENTH AFFIRMATIVE DEFENSE
         5                  19.   Plaintiffs claims for injunctive and other equitable relief are barred

         6    because Plaintiff and those similarly situated, if any, have an adequate and complete

         7    remedy at law.
          8
         9                            TWENTIETH AFFIRMATIVE DEFENSE

         10                 20.   The Court has no jurisdiction over the subject matter of the Complaint,

         11   or parts thereof, because Plaintiff has failed to exhaust her administrative remedies.
         12
         13                          TWENTY-FIRST AFFIRMATIVE DEFENSE
         14                 21.   Plaintiff and those similarly situated, if any, are not entitled to
         15   penalties or compensation under the applicable Labor Code sections and/or Industrial
         16   Welfare Commission Wage Order(s) because they were at all times authorized and

         17   permitted to take meal and rest periods but freely chose to forego or Waive them.

         18
         19                        TWENTY-SECOND AFFIRMATIVE DEFENSE

         20                 22.    Certain members of the putative class are barred, in whole or in part,
         21   from becoming a member of any purported class because of their agreement with
         22   Defendantto resolve through individual arbitration all disputes arising out of their

         23   employment with Defendant.

         24
         25                         TWENTY-THIRD AFFIRMATIVE DEFENSE
         26                 23.    Defendant reserves the right to assert additional affirmative defenses
         27 . as discovery proceeds and it becomes aware of additional facts and circumstances that
         28   provide the basis for additional affirmative defenses.
430140                                                      6
                   ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S CLASS ACTION COMPLAINT
   Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 77 of 85 Page ID #:77




          1           WHEREFORE, Defendant prays for judgment as follows:
          2

          3                  1.     That Plaintiff take nothing by reason of her Complaint;
          4

          5                  2.     That the Complaint herein be dismissed in its entirety with prejudice,
          6   and that judgment be entered for Defendant and against Plaintiff;

          7

          8                  3.     That Defendant be awarded its reasonable costs and attorneys' fees;
          9   and

         10
         11                  4.     For such other and further relief as the Court deems just and proper.
         12

         13
         14   DATED: January 18,2019                 KADING BRIGGS LLP
         15                                          THERESA A. KADING
                                                     BRIANNA L. FRAZIER
         16

         17

         18
                                                     By:_i'-=-·· ~~··
                                                                   ·-------=CO~.
                                                                            _---
                                                              BRIANNA L. FRAZIER

         19                                          Attorneys for Defendants
                                                     WELLS FARGO BANK, N.A. and WELLS
         20                                          FARGO&COMPANY            .
         21

         22
         23

         24

         25

         26

         27
         28
430140                                                     7
                    ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S CLASS ACTION COMPLAINT
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 78 of 85 Page ID #:78




     1                                           PROOF OF SERVICE

    2       STATEOFCALIFORNIA                               )
                                                            ) ss:
     3 . COUNTY OF ORANGE                                   )

    4               I am employed in the County of Orange, State of California. I am over the age of 18, and
            not a party to the within action. My business address is Kading Briggs LLP, 100 Spectrum
     5      Center Drive, Suite 800, Irvine, CA 92618.
   .6              On January 18,2019, I served the foregoing document(s) described as:

     7       ANSWER OF DEFENDANT WELLS FARGO & COMPANY TO PLAINTIFF'S
             CLASS ACTION COMPLAINT                              .
     8
                   on the interested parties by placing a true and correct copy thereof in a sealed envelope(s)
     9      addressed as follows:

   10        Kane Moon                                      Attorneys for PlaintiffTONIKA NADINE
             Justin F. Marquez                              CORA
   11        Allen Feghali
             MOON & YANG, APC
             1055 W. Seventh St., Suite 1880                Telephone:     (213) 232-3128
   12                                                       Facsimile:     (213) 232-3125
             Los Angeles, CA 90017
   13                                                       Email:         kane.moon@moonyanglaw.com
                                                            Email:         Justin.marquez@moonyanglaw .com
   14                                                       Email:         allen.feghali@moonyanglaw.com

   15             BY MAIL: I caused such envelope, with postage thereon fully prepaid, to be placed in
                  the United States mail at Irvine, California. I am r~adily familiar with the ·practice of
    16            Kading Briggs LLP for collection and processing correspondence for mailing. Under that
                  practice, it would be deposited with the United States Postal Service on that same day
    17            with postage thereon fully prepaid at Irvine, California in the ordinary course of business.
                  I am aware that on motion of the party served, service is presumed invalid if postal
    18 ·.         cancellation date or postage meter date is more than one day after date of deposit for
                  mailing in affidavit.
    19.
              D    BY ELECTRONIC SERVICE THROUGH NATIONWIDE LEGAL: Pursuant to
   20              C.R.C. 2.251, I caused a copy of the foregoing documep.t(s) to be uploaded to Nationwide
                   Legal for electronic service· on the above-referenced individuals. .            ·
   21
              0    BY ELECTRONIC SERVICE THROUGH ONE LEGAL ONLINE COURT
    22             SERVICES: Pursuant to C.R.C. 2.251, I caused a copy of the foregoing document(s) to
                   be uploaded to One Legal Online Court Services for electronic service on the above-
    23             referenced individuals.
                   BY FACSIMILE: I caused said document(s) to be transmitted to a facsimile machine
    24        0    maintained by the office of the addressee(s) at the facsimile machine number(s)
                   indicated. Said facsimile number(s) are the most recent numbers appearing on         .
    25             documents filed and served by the addressee(s). I received electronic confirmation from
                   the facsimile machine that said document was successfully transmitted without error. A
    26             copy of said electronic confirmation is maint~i':ned in this office.
    27
    28

                                                    PROOF OF SERVICE
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 79 of 85 Page ID #:79




    1         BY OVERNIGHT DELIVERY: I am readily familiar with the practice of Kading
          0
              Briggs LLP for the collection and processing of correspondence for overnight delivery
    2         and know that the document(s) described herein will be deposited in a box or other
              facility regularly maintained by the overnight delivery carrier.
    3
              STATE: I declare under penalty of perjury under the laws of the State of California that
    4         the above is true and correct.                                          ·
              Executed on January 18, 2019, at Irvine, Cal)ifornia. (} -~          .     "'
    5
    6
                                                    ·LA.~                         ~a-~
                                                    Wendy~
    7
    8
    9
   10
   11
   12
   13

   14
   15
   16

   17 '
   18
   19
   20
   21
   22
   23

   24
   25
   26
   27
   28



                                               PROOF OF SERVICE
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 80 of 85 Page ID #:80




                                                              EXHIBIT "G"




                 EXHIBIT "G"
    Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 81 of 85 Page ID #:81



          1   THERESA A. KADING (SBN 211469)
              Email: tkading~kadingbriggs.com
          2   BRIANNA L. FRAziER (SBN 297354)
              Email: bfrazier~kadingbriggs.com
          3   KADING BRICfGS LLP
              100 Spectrum Center Drive, Suite 800
          4   Irvine, California 92618
              Telephone: (949) 450-8040
          5   Facsimile: (949) 450-8033
          6   Attorneys for Defendants
              WELLS FARGO BANK, N.A. and WELLS FARGO &
          7   COMPANY
          8
                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
          9
                                            COUNTY OF SAN BERNARDINO
         10
         11
              TONIKA NADINE CORA,                       CASE NO. CIVDS1831504
         12   individually, and on behalf of all
              others similarly situated,                Assigned for all purposes to Hon. Donna
         13                                             Gunnell Garza, Department S24
                               Plaintiff,
         14
                     vs.                                DEFENDANTS WELLS FARGO BANK,
         15                                             N.A.'S AND WELLS FARGO &
              WELLS FARGO BANK, N.A., a                 COMPANY~S NOTICE TO ADVERSE
         16   national association; WELLS               PARTY OF REMOVAL OF CIVIL
              FARGO & COMPANY, a Delaware               ACTION TO UNITED STATES DISTRICT
         17   Corporation; and DOES 1 through           COURT PURSUANT TO 28 U.S.C. §§
              10, mclusive,                             1332(d) AND 1441 (DIVERSITY)
         18
                               Defendants.              Complaint Filed: December 3, 2018
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
430733

                   DEFENDANTS' NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO U.S. DIS1RICT COURT
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 82 of 85 Page ID #:82



          1          PLEASE TAKE NOTICE THAT a Notice of Removal ofthis action was filed in
          2   the United States District Court for the Central District of California on January 18, 2019.
          3   A copy of said Notice of Removal and supporting exhibits are attached to this Notice and
          4   are served and filed herewith.
          5
          6
              DATED: January 17,2019                 KADING BRIGGS LLP
          7
                                                     THERESA A. KADING
          8                                          BRIANNA L. FRAZIER


                                                     By:---"~~~---~
          9
         10                                                                         -
                                                                  BRIANNA L. FRAZIER
         11
                                                     Attorneys for Defendants
         12                                          WELLS FARGO BANK, N.A. and WELLS
                                                     FARGO & COMPANY
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
430733                                                     2
                   DEFENDANTS' NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO U.S. DISTRICT COURT
Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 83 of 85 Page ID #:83




                                                              EXHIB.IT "H"




                 EXHIBIT "H"
    Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 84 of 85 Page ID #:84



           1   THERESA A. KADING (SBN 2.11469)
               Email: tkadingcmkadingbriggs.com
          2    BRIANNA L. FRAZIER (SBN 297354)
               Email: bfraziercmkadingbriggs.com
          3    KADING BRJGGS LLP                  .
               100 Spectrum Center Drive, Suite 800
          4    Irvine, California 92618
               Telephone: (949) 450-8040
          5    Facsimile: (949) 450-8033
          6    Attorneys for Defendants
               WELLS FARGO BANK, N.A. and WELLS FARGO &
          7    COMPANY
          8
                               SUPERJOR COURT OF THE STATE OF CALIFORNIA
          9
                                             COUNTY OF SAN BERNARDINO
         10
         11
               TONIKA NADINE CORA,                        CASE NO. CIVDS1831504
         12    individually, and on behalf of all
               others similarly situated,                 Assigned for all purposes to Hon. Donna
         13                                               Gunnell Garza, Department S24
                                Plaintiff,
         14
                      vs.                                DEFENDANTS WELLS FARGO BANK,
         15                                              N.A.'S AND WELLS FARGO &
               WELLS FARGO BANK, N.A.; a                 COMPANY'S NOTICE TO STATE
         16    national association; WELLS               COURT OF REMOVAL OF CIVIL
               FARGO & COMPANY, a Delaware               ACTION TO UNITED STATES DISTRICT
         17    Corporation; and DOES 1 through.          COURT PURSUANT TO 28 U.S.C. §§
               10, inclusive,                            1332(d) AND 1441 (DIVERSITY)
         18
                                 Defendants.              Complaint Filed: December 3, 2018
         19
         20
         21
         22
         23
         24
         25
         26
         .27
         28
430734

                      DEFENDANTS' NOTICE TO STATE COURT OF REMOVAL OF ACTION TO U.S. DISTRICT COURT
     Case 5:19-cv-00109-TJH-SP Document 1 Filed 01/18/19 Page 85 of 85 Page ID #:85



          1   TO THE CLERK OF THE SUPERIOR COURT FOR THE COUNTY OF SAN
          2   BERNARDINO:
          3
          4          Attached hereto as Exhibit 1 is a true and correct copy of the Notice to Adverse
          5   Party of Removal of this action to the United States District Court for the Central District
          6   of California. The original Notice of Removal of Civil Action to the United States District
          7   Court was filed with the United States District Court for the Central District of California
          8   with the attached exhibits on January 18, 2019.
          9
         10          The filing of said Notice of Removal effects the removal of the above-entitled
         11   action from this Court.
         12

         13
              DATED: January 17, 2019                KADING BRIGGS LLP
         14
                                                     THERESA A. KADING
         15                                          BRIANNA L. FRAZIER

         16
         17
                                                     By:·~                       a=
                                                                   BRIANNA L. FRAZIER
         18
                                                     Attorneys for Defendants
         19                                          WELLS FARGO BANK, N.A. and WELLS
                                                     FARGO & COMPANY
         20
         21
         22
         23
         24
         25
         26
         27
         28
430734                                                     2
                     DEFENDANTS' NOTICE TO STATE COURT OF REMOVAL OF ACTION TO U.S. DISTRICT COURT
